[exhibit1012bcgpurchaseag001.jpg]
Execution Version STOCK PURCHASE AGREEMENT AMONG HORACE MANN EDUCATORS
CORPORATION, AND ROBERT PAGLIONE, PAGLIONE FAMILY IRREVOCABLE TRUST F/B/O ADAM
PAGLIONE, PAGLIONE FAMILY IRREVOCABLE TRUST F/B/O LISA AND JORGE ARROYO, BEAU
ADAMS AND BENEFIT CONSULTANTS GROUP, INC. DATED AS OF OCTOBER 30, 2018
40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
...................................................................................................1
Section 1.1
Definitions..........................................................................................................1
ARTICLE II PURCHASE AND SALE
................................................................................15
Section 2.1 Purchase and Sale; Purchase Price
...................................................................15 Section
2.2 Closing
.............................................................................................................16
Section 2.3 Closing Deliveries
............................................................................................16
Section 2.4 Closing Payment
..............................................................................................18
Section 2.5 Accounts Receivable and Post-Closing
Adjustment........................................18 Section 2.6 Earn-Out
Payments
..........................................................................................21
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS ...............23
Section 3.1 Company Organization and Corporate History
...............................................23 Section 3.2 Capital Structure
..............................................................................................24
Section 3.3 Authority and Enforceability
...........................................................................25
Section 3.4 Consents and Approvals; No Conflict
.............................................................26 Section 3.5
Financial Information; Absence of Undisclosed Liabilities
............................27 Section 3.6 Real Property Interest
......................................................................................28
Section 3.7 Plan Sponsors and Plans
..................................................................................29
Section 3.8 Material Contracts
............................................................................................29
Section 3.9 Employee Benefits; Employees
.......................................................................30
Section 3.10 Taxes
................................................................................................................33
Section 3.11 Compliance with Law; Permits
........................................................................35
Section 3.12 Litigation
..........................................................................................................37
Section 3.13 Intellectual Property
.........................................................................................37
Section 3.14
Producers..........................................................................................................39
Section 3.15 Broker-Dealer and Investment Adviser
...........................................................39 Section 3.16
Recordkeeping Services
...................................................................................41
Section 3.17 Bank Accounts; Affiliate Transactions
............................................................41 Section 3.18
Absence of Change
..........................................................................................42
Section 3.19 Insurance
..........................................................................................................42
Section 3.20 Privacy and Data Security
................................................................................42
Section 3.21 Environmental
Matters.....................................................................................42
Section 3.22 Brokers
.............................................................................................................43
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER ...........................43
Section 4.1 Incorporation and Authority of Buyer
.............................................................43 Section 4.2 No
Conflict.......................................................................................................43
Section 4.3 Consents and Approvals
..................................................................................44
Section 4.4 Securities Law Matters
....................................................................................44
Section 4.5 Independent Investigation
................................................................................44
Section 4.6 Non-Reliance
...................................................................................................44
Section 4.7 Brokers
.............................................................................................................44
-i- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag003.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE V COVENANTS
.................................................................................................44
Section 5.1 Conduct of Business
........................................................................................44
Section 5.2 Access to Information
......................................................................................46
Section 5.3 Approvals and Consents
..................................................................................47
Section 5.4 Announcement
.................................................................................................48
Section 5.5 Confidentiality
.................................................................................................48
Section 5.6 D&O Liabilities
...............................................................................................49
Section 5.7 Releases by Sellers
...........................................................................................49
Section 5.8 Non-Competition; Non-Solicitation
................................................................49 Section 5.9
Exclusivity
.......................................................................................................50
Section 5.10 Indebtedness; Affiliate Transactions; Accounts Receivable
............................51 Section 5.11 Further
Assurances...........................................................................................51
Section 5.12 Notification of Certain Matters
........................................................................51
Section 5.13 One-Day
Notes.................................................................................................52
Section 5.14 Private Letter Ruling
........................................................................................52
ARTICLE VI EMPLOYEE
MATTERS.................................................................................52
Section 6.1 Employee Matters
............................................................................................52
ARTICLE VII CONDITIONS PRECEDENT
.........................................................................55
Section 7.1 Conditions to Each Party’s Obligations
...........................................................55 Section 7.2
Conditions to Obligations of Buyer
.................................................................56 Section 7.3
Conditions to Obligations of the Sellers
..........................................................57 ARTICLE VIII TAX
MATTERS
..............................................................................................57
Section 8.1 Agreements Regarding Tax Matters
................................................................57 Section 8.2
Section 338(h)(10) Election
.............................................................................60
Section 8.3 Tax Sharing
Agreements..................................................................................61
Section 8.4 Tax Treatment of Indemnity Payments
............................................................61 ARTICLE IX
SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND COVENANTS
.................................................................................................61
Section 9.1 Survival of Representations and Warranties
....................................................61 Section 9.2 Survival of
Covenants
......................................................................................62
Section 9.3 Survival
Period.................................................................................................62
ARTICLE X
INDEMNIFICATION......................................................................................62
Section 10.1 Obligation to Indemnify
...................................................................................62
Section 10.2 Indemnification Procedures; Certain Limitations
............................................64 Section 10.3 Exclusive Remedies
.........................................................................................67
ARTICLE XI TERMINATION
..............................................................................................67
Section 11.1 Termination
......................................................................................................67
Section 11.2 Effect of Termination
.......................................................................................68
-ii- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag004.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE XII GENERAL PROVISIONS
..............................................................................68
Section 12.1 Fees and Expenses
...........................................................................................68
Section 12.2 Notices
.............................................................................................................68
Section 12.3 Interpretation
....................................................................................................69
Section 12.4 Entire Agreement; Third-Party Beneficiaries
..................................................70 Section 12.5 Governing Law
................................................................................................70
Section 12.6 Assignment
......................................................................................................70
Section 12.7 Dispute Resolution; Enforcement
....................................................................70 Section
12.8 Severability; Amendment and Waiver
.............................................................71 Section 12.9
Specific Performance
.......................................................................................72
Section 12.10 Certain Acknowledgments; Informed Decision to Sell
...................................72 Section 12.11 Counterparts
.....................................................................................................73
Section 12.12 WAIVER OF JURY TRIAL
............................................................................73
Exhibits Exhibit A Certificates of Trust Exhibit B Indebtedness Payoff Amount
Exhibit C Non-Compete and Non-Disclosure Agreements Exhibit D Spousal Consent
Exhibit E Form of Release Exhibit F Working Capital Exhibit G Earn-Out
Calculation Exhibit H Independent Accountants Seller Disclosure Schedule Buyer
Disclosure Schedule -iii- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag005.jpg]
STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT, dated as of October 30,
2018 (this “Agreement”), is made by and among HORACE MANN EDUCATORS CORPORATION,
a Delaware corporation (“Buyer”), ROBERT PAGLIONE, an individual resident of the
State of New Jersey (the “Class A Shareholder”), THE PAGLIONE FAMILY IRREVOCABLE
TRUST F/B/O ADAM PAGLIONE, an irrevocable trust established under the laws of
the State of New Jersey (the “Adam Paglione Trust”), THE PAGLIONE FAMILY
IRREVOCABLE TRUST F/B/O LISA AND JORGE ARROYO, an irrevocable trust established
under the laws of the State of New Jersey (the “Lisa Arroyo Trust” and together
with the Adam Paglione Trust, the “Trusts”), BEAU CHRISTIAN ADAMS, an individual
resident of the State of New Jersey (“Adams” and together with the Class A
Shareholder and the Trusts, the “Sellers” and each individually, a “Seller”),
and BENEFIT CONSULTANTS GROUP, INC., a Pennsylvania corporation (the “Company”).
Buyer, the Company (prior to the Effective Time) and the Sellers shall be
referred to herein from time to time collectively as the “parties” and
individually as a “party.” RECITALS WHEREAS, the Sellers collectively own all of
the issued and outstanding shares of the Company; WHEREAS, the Company owns all
of the issued and outstanding capital stock of BCG Securities, Inc., a
Pennsylvania corporation (“BCGS”); WHEREAS, the Company and BCGS engage in the
business of providing retirement planning, consulting, actuarial designing and
recordkeeping services with respect to non-qualified and qualified plans,
investment advisory and brokerage services, and other related services; and
WHEREAS, the Sellers desire to sell to Buyer, and Buyer desires to acquire from
Sellers, all of the outstanding capital stock of the Company upon the terms and
subject to the conditions set forth herein; NOW THEREFORE, in consideration of
the mutual covenants, conditions and agreements set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section
1.1 Definitions. For purposes of this Agreement, the following terms shall have
the respective meanings set forth below: “Acceptable PLR” means a private letter
ruling from the IRS reasonably satisfactory to Buyer that the Company will be
treated as continuing to be an S corporation within the meaning of Sections 1361
and 1362 of the Code on and after December 31, 2017. 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag006.jpg]
“Accounts Receivable” means all notes and accounts receivable of the Company
Business, determined in accordance with Applicable Accounting Principles.
“Action” means any claim, action, suit, litigation, arbitration, investigation,
subpoena, examination or other proceeding by or before any Governmental
Authority or arbitral body. “Acquisition Proposal” has the meaning set forth in
Section 5.9. “Adam Paglione Trust” has the meaning set forth in the introductory
paragraph hereof. “Adams” has the meaning set forth in the introductory
paragraph hereof. “Additional Holdback” has the meaning set forth in Section
5.14. “Affiliate” means, with respect to any specified Person, any other Person
that, at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such first person. “Agreement” has the meaning set forth in the introductory
paragraph hereof. “Allocation Schedule” has the meaning set forth in Section
8.2(c). “Applicable Accounting Principles” means GAAP applied on a consistent
basis. “Assets” means the Leased Real Property, machines, furniture, computer
hardware, Intellectual Property, Computer Software, Technology, Contracts,
office furnishings and other tangible personal property which are owned or used
in the Company Business. Assets shall not include the art work at the Leased
Real Property set forth in Section 1.1 of the Seller Disclosure Schedule, which
art work shall be retained and owned by Seller, Robert Paglione. “Base
Consideration” means an amount equal to $25 million. “BCGS” has the meaning set
forth in the Recitals hereof. “BCGS Financial Statements” has the meaning set
forth in Section 3.5(a). “BCGS Shares” has the meaning set forth in Section
3.2(b). “Benefit Plans” means each “employee pension benefit plan” (as defined
in Section 3(2) of ERISA), “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA), “employee plan” (as defined in Section 3(3) of ERISA,
and each stock option or other equity based, employment or other contract for
personal services, bonus, incentive or deferred compensation, welfare, life,
medical, or dental benefits, retention, change-in-control, restrictive covenant,
Tax gross-up, severance, paid leave, vacation, fringe, or other benefit,
compensation plan, program, policy, arrangement or agreement, whether or not
subject to ERISA and whether or not written, (a) that is sponsored, maintained,
or contributed to by the Company or any of its Affiliates, (b) with respect to
which the Company or any of its Affiliates otherwise has any obligation or
liability -2- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag007.jpg]
(whether direct or contingent), or (c) that otherwise provides benefits to any
current or former employee, officer, director or independent contractor of the
Company or any of its Affiliates. “Books and Records” means the originals or
copies of all books and records, data and information, customer lists,
disclosure and other documents and filings required under all applicable Laws,
administrative records, marketing information, customer information, personnel
records, sales records, financial records, Tax records, compliance records and
email data of the Company, BCGS and Company Business, including, without
limitation, any database, magnetic or optical media or any other form of
recorded, computer generated or stored information or process (including emails)
and the Company’s and BCGS’s organizational, ownership and corporate records.
“Business Day” means any day other than a Saturday, Sunday, a U.S. federal
holiday or a day on which the New York Stock Exchange is closed. “Buyer” has the
meaning set forth in the introductory paragraph hereof. “Buyer 401(k) Plan” has
the meaning set forth in Section 6.1(c). “Buyer Disclosure Schedule” means the
Buyer Disclosure Schedule delivered by Buyer to the Sellers concurrently with
the execution of this Agreement. “Buyer Fundamental Representations” has the
meaning set forth in Section 9.1. “Buyer Indemnitees” has the meaning set forth
in Section 10.1(a). “Buyer Material Adverse Effect” means a material impairment
of the ability of Buyer to perform its obligations under the Agreement or to
consummate the transactions contemplated thereby. “Buyer’s Allocation” has the
meaning set forth in Section 8.2(c). “Cause” means, with respect to any Person,
the occurrence of any of the following: (i) such Person’s indictment of,
commission of or plea of guilty or nolo contendere to any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof or under the laws of any other jurisdiction; (ii)
such Person’s commission of, or participation in, a fraud or act of dishonesty
against Buyer or any Affiliate of Buyer or any client of Buyer or any of its
Affiliates or such Person’s commission of an act or omission that could bring
the business of the Buyer and its Affiliates into material disrepute or cause
such entities significant embarrassment; (iii) such Person’s material violation
of any material policy, contract or agreement between the Person and Buyer or
any of its Affiliates (other than this Agreement); (iv) any act or omission by
such Person involving malfeasance or gross negligence in the performance of the
Person’s duties and responsibilities to the detriment of Buyer or any of its
Affiliates; (v) such Person’s habitual use of illegal drugs or alcohol during
the performance of his duties for the Buyer or its Affiliates; (vi) such
Person’s violation of the applicable rules or regulations of any governmental or
self-regulatory authority that causes material harm to Buyer or any of its
Affiliates; or (vii) such Person’s disqualification or bar by any governmental
or self-regulatory authority from serving in the capacity required by his or her
job description or such Person’s loss -3- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag008.jpg]
of any governmental or self-regulatory license that is reasonably necessary for
such Person to perform his or her duties or responsibilities, in each case as an
employee of Buyer or any of its Affiliates. The determination as to whether
Cause has occurred shall be made by Buyer, in its sole discretion. “Certificates
of Trust” means, collectively, the Certificate of Trust relating to the Adam
Paglione Trust and the Certificate of Trust relating to the Lisa Arroyo Trust,
in each case attached hereto as Exhibit A. “Change of Control” means, with
respect to any Person, (i) any event or series of events by which any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of shares of the capital stock of such Person
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of such Person, or (ii) any transaction
involving a sale of all or substantially all of the assets of such Person to an
independent third party. “Class A Common Stock” has the meaning set forth in
Section 3.2(a). “Class A Shareholder” has the meaning set forth in the
introductory paragraph hereof. “Class B Common Stock” has the meaning set forth
in Section 3.2(a). “Closing” has the meaning set forth in Section 2.2. “Closing
Consideration” means the Base Consideration plus the Working Capital Adjustment
less the Indebtedness Payoff Amount less the Company Transaction Expenses.
“Closing Date” has the meaning set forth in Section 2.2. “Closing Payment” has
the meaning set forth in Section 2.4(b). “COBRA” has the meaning set forth in
Section 6.1(f). “Code” means the Internal Revenue Code of 1986, as amended, as
well as any guidance issued thereunder. “Company” has the meaning set forth in
the recitals. “Company 401(k) Plan” has the meaning set forth in Section 6.1(c).
“Company Business” means the business of the Company and BCGS, including but not
limited to providing retirement planning, consulting, actuarial designing and
recordkeeping services with respect to non-qualified and qualified plans,
investment advisory and brokerage services, and any ancillary services. -4-
40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag009.jpg]
“Company Material Adverse Effect” means any fact, circumstance, condition,
event, development, occurrence, change or effect that (a) has, or could
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, sales, prospects assets, liabilities,
operations, or financial condition or results of operations of the Company, BCGS
or the Company Business, (b) has caused, or could reasonably be expected to
cause, individually or in the aggregate, material damage or harm to the
commercial reputation of the Company, BCGS or the Company Business, including
association with any misleading sales practices, or (c) causes, or reasonably
could be expected to cause, individually or in the aggregate, a material
impairment of the ability of the Seller Parties to perform their obligations
hereunder or to consummate the transactions contemplated hereby; provided,
however, that no effect, change, event, occurrence or development (an “Event”)
(by itself or when aggregated with any other Event) resulting from, arising out
or relating to, any of the following shall be deemed to give rise to a Company
Material Adverse Effect with respect to clause (a) hereof, or be taken into
account when determining whether a “Company Material Adverse Effect” under
clause (a) or (b) hereof, has occurred or may, would or could occur: (i) any
Event (including any loss of employees, any disruption in supplier, distributor,
partner or similar relationships) to the extent resulting from or arising out of
the public announcement of this Agreement, (ii) any action taken by Seller
Parties that is consented to by Buyer in writing and (iii) to the extent that
such Event does not disproportionately affect Sellers, the Company, BCGS or the
Company Business relative to other participants in the industries or geographic
locations in which Sellers, the Company, or BCGS participate: (A) any Event
resulting from or arising out of general economic or political conditions or
changes in such conditions (including acts of terrorism or war), (B) changes in
GAAP or applicable Law after the date of this Agreement and (C) changes
resulting from natural or man-made disaster, a declaration of a national
emergency, war, or the occurrence of any military attack. “Company Real Property
Leases” has the meaning set forth in Section 3.6(b). “Company Shares” means,
collectively, the shares of Class A Common Stock and Class B Common Stock of the
Company. “Computer Software” means currently used versions, releases,
modifications, updates, upgrades, enhancements thereto of computer software
applications, programs, middleware, firmware, materials and tapes used in the
administration of the Company Business, as well as any legacy versions thereof
necessary to meet customer needs, including documentation, object code,
executables and available source code, in each case owned or used by the Company
or any of its Affiliates. “Company Transaction Expenses” means, in each case
solely to the extent not paid immediately prior to the Closing Date, and whether
or not invoiced, (i) the fees and expenses payable by the Company to MacElree
Harvey, Ltd. and any other attorneys engaged by the Company in connection with
this Agreement and the transactions and other agreements contemplated by this
Agreement, and (ii) the fees and expenses payable by the Company to outside
accountants or other advisors, in each case incurred on or before the Closing
Date in connection with this Agreement and the transactions and other agreements
contemplated by this Agreement. “Confidentiality Agreement” means that certain
Non-Disclosure Agreement dated February 28, 2018 by and between the Company and
Horace Mann Services Corporation. -5- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag010.jpg]
“Continued Employee” has the meaning set forth in Section 6.1(a). “Continuing
Membership Application” has the meaning set forth in Section 5.3(b). “Contract”
means any contract, agreement, Permit, note, lease, license, instrument or other
legally binding obligation. “Control,” “Controlled” or “Controlling” means, as
to any Person, the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise. The terms
“Controlled by” and “under common Control with” shall have correlative meanings.
“Customer” means any Plan Sponsor or individual recipient of individual wealth
advisory or other services by the Company or BCGS in connection with the Company
Business. “D&O Indemnified Person” has the meaning set forth in Section 5.6.
“Disputed Item” has the meaning set forth in Section 2.5(c). “Earn-Out Payment”
has the meaning set forth in Section 2.6(b). “Earn-Out End Date” has the meaning
set forth in Section 2.6(a). “Earn-Out Start Date” has the meaning set forth in
Section 2.6(a). “Effective Time” has the meaning set forth in Section 2.2.
“Eligibility Date” has the meaning set forth in Section 6.1(d). “Employee” means
each natural person who is a common law employee of the Company or BCGS, each of
which (including any Employee on leave and any employee on long-term disability)
is listed on Section 3.9(g) of the Seller Disclosure Schedule. “Environmental
Laws” means all applicable Law governing Environmental Matters. “Environmental
Matters” means any matters arising out of or relating to health and safety, or
pollution or protection of the environment or workplace, including, without
limitation, any of the foregoing relating to the use, generation, transport,
treatment, storage, or disposal of any material defined as a “hazardous
substance” or “hazardous waste” under any Environmental Law. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended, as well as any
guidance issued thereunder. “ERISA Affiliate” means any Person (whether
incorporated or unincorporated) that together with the Company would be deemed a
“single employer” within the meaning of Section 414 of the Code. “Estimated
Closing Consideration” has the meaning set forth in Section 2.4(a). -6-
40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag011.jpg]
“Estimated Working Capital Adjustment” has the meaning set forth in Section
2.4(a). “Example Calculation” has the meaning set forth in Section 3.5(a).
“Existing Employment Agreement” means each employment agreement or other
agreement for personal services between the Company or BCGS, on one hand, and an
Employee, on the other hand. For the avoidance of doubt, each such agreement
(including any terminated agreement for which the Company or BCGS has any
liability) is listed on Section 3.9(h) of the Seller Disclosure Schedule. “Final
Adjustment Amount” has the meaning set forth in Section 2.5(f)(ii). “Final
Working Capital Adjustment” has the meaning set forth in Section 2.5(b).
“Financial Statements” has the meaning set forth in Section 3.5(a). “FINRA”
means the Financial Industry Regulatory Authority, Inc. “First Holdback Release
Amount” means $2.5 million. “First Holdback Release Date” has the meaning set
forth in Section 10.2(i). “Fund” means any registered investment company, bank
commingled fund or other unregistered pooled investment entity or separate
account in which any Participant or Plan Sponsor invests as part of any
investment menu or other program offered by the Company or BCGS with respect to
the Company Business. “Fund Agreement” means any Contract to which Company or
BCGS is a party with any Fund, an Affiliate of a Fund, or an agent of a Fund
(including any Fund Manager) that is related to the Company Business and calls
for the payment to or on behalf of the Company or BCGS in excess of $5,000 per
annum, including, but not limited to, all agreements that are styled as
“participation agreements” and any corresponding ancillary documents, and all
Contracts providing for the use of Funds as investment options and payment of
distribution service fees, administrative service fees, shareholder service fees
or other payments relating to the offering of such Funds as investment options.
“Fund Managers” means the advisors to the Funds. “GAAP” means generally accepted
accounting principles in the United States. “Governmental Approval” has the
meaning set forth in Section 3.4. “Governmental Authority” means any domestic or
foreign governmental, legislative, judicial, administrative or regulatory
authority, agency, self-regulatory organization (including FINRA), commission,
body, court or entity. “Governmental Order” means any order, writ, judgment,
injunction, decree, stipulation, determination or award entered by or with any
Governmental Authority. -7- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag012.jpg]
“Holdback Amount” means $5,000,000. “Holdback Release Date” means the First
Holdback Release Date or Second Holdback Release Date, as applicable.
“Indebtedness” means, with respect to any Person, any obligations of such Person
or its Subsidiaries whether evidenced by notes, bonds, debentures or similar
instruments or otherwise that relate to (a) borrowed money or any obligation to
repay amounts, (b) any deferred purchase price of goods or services, (c) any
letter of credit, (d) any capital lease, lease-purchase arrangement or similar
agreement, (e) any undertaking by such Person or its Subsidiaries on which
others rely in extending credit or conditional sales agreements, or (f) any
undertaking in the nature of guarantees of the obligations described in clauses
(a) through (e) above of any other Person, in each case including any accrued
and unpaid interest or penalty thereon. “Indebtedness Payoff Amount” means the
aggregate amounts required to extinguish the Indebtedness set forth on Exhibit B
hereto. “Indemnification Cap” has the meaning set forth in Section 10.1(a).
“Indemnification Deductible” has the meaning set forth in Section 10.1(a).
“Indemnification Retention Amount” means the aggregate amount of all claims for
indemnification set forth in any demand for indemnification made by a Buyer
Indemnitee pursuant to and in compliance with Article VII or Article X as
applicable (whether disputed or undisputed) on or prior to the applicable
Holdback Release Date that are outstanding and unpaid as of such Holdback
Release Date. “Indemnified Party” has the meaning set forth in Section 10.2(a).
“Indemnifying Party” has the meaning set forth in Section 10.2(a). “Indemnity
Claim” has the meaning set forth in Section 10.2(a). “Independent Accountant”
has the meaning set forth in Section 2.5(d). “Individual Registered
Representative Agreement” means each agreement among the Company, BCGS and a
Registered Person pursuant to which such Registered Person is appointed as a
“registered representative” of BCGS and/or serves as an investment adviser
representative of BCGS. “Intellectual Property” means any and all of the
following: (a) Trademarks; (b) copyrightable works and works of authorship,
including moral rights, copyright, registrations and applications for
registration thereof, and all rights therein provided by applicable Law; (c)
Trade Secrets and confidential know-how; (d) patents, patent applications and
statutory invention registrations, including reissues, divisions, continuations,
continuations-in-part, renewals, extensions and reexaminations thereof, all
patents that may issue on such applications, and all rights therein provided by
applicable Law; and (e) other intellectual property and related proprietary
rights, interests and protections. -8- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag013.jpg]
“Interest Rate” means the greater of (a) a rate of interest per annum equal to
the rate of interest quoted in The Wall Street Journal, Money Rates Section as
the “Prime Rate” as in effect from time to time, or (b) the applicable federal
short-term rate as defined in section 1274(d) of the Code. “Investment Advisers
Act” means the Investment Advisers Act of 1940, as amended, and the rules and
regulations of the SEC thereunder. “IRS” means the Internal Revenue Service.
“Knowledge” means, with respect to Seller Parties, the actual knowledge after
due inquiry of the individuals listed in Section 1.1(a) of the Seller Disclosure
Schedule. “Law” means any federal, state, local or foreign law, statute or
ordinance, common law or any rule, regulation, standard, judgment, order, writ,
injunction, ruling, decree, arbitration award, agency requirement, license or
permit of any Governmental Authority. “Leased Real Property” has the meaning set
forth in Section 3.6(b). “Licensed Intellectual Property and Technology” has the
meaning set forth in Section 3.13(c). “Lien” means any mortgage, deed of trust,
pledge, hypothecation, security interest, encumbrance, claim, lien or charge of
any kind. “Lisa Arroyo Trust” has the meaning set forth in the introductory
paragraph hereof. “Losses” means any and all liabilities, claims, expenses
(including reasonable attorneys’ fees and expenses) and damages, reasonably
foreseeable lost profits and any claim properly paid to a third party in
connection with a Third Party Claim, provided, that Losses shall exclude
punitive, consequential, special, and indirect damages (including any damages
based on any type of multiple). “Material Contract” means any (i) Services
Agreement, (ii) Plan Sponsor Recordkeeping Agreement, (iii) Fund Agreement, (iv)
Revenue Agreement, (v) Significant Producer Agreement, (vi) any Contract
evidencing Indebtedness of the Company or BCGS, (vii) any other Contract with
any Customer, and (viii) any other Contract to which the Company or BCGS is a
party or by which its assets are bound that (a) calls for the payment by or on
behalf of the Company or BCGS in excess of $10,000 per annum, or the delivery of
goods or services with a fair market value in excess of $10,000 per annum,
during the remaining term thereof, (b) establishes a joint venture or similar
arrangement, (c) involves an acquisition or disposition of any material portion
of the Company Business or pursuant to which there is continuing indemnification
obligations of the Company or BCGS, (d) contains covenants restricting the
ability of the Company or BCGS to compete in any line of business or
geographical area or to do business with any Person or solicit the employment of
any Person or (e) constitutes any real property interest. “MSRB” means the
Municipal Securities Rulemaking Board. -9- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag014.jpg]
“Non-Compete and Nondisclosure Agreements” means the Non-Compete and
Nondisclosure Agreements between Buyer, on one hand, and each of the Principals,
on the other hand, in substantially the form attached hereto as Exhibit C.
“OFAC” has the meaning set forth in Section 3.11(e). “One-Day Notes” means the
One-Day Notes to be delivered by Buyer to the Sellers at Closing in a form
mutually acceptable to Buyer and Sellers. “Ordinary Course of Business” means,
with respect to any Person, the ordinary course of business of such Person
consistent with past practice. “Organizational Documents” means (a) the articles
or certificate of incorporation and bylaws of a corporation; and (b) any
charter, trust documents, or similar document adopted or filed in connection
with the creation, formation, or organization of a Person, and (c) any amendment
to any of the foregoing. “Outside Date” has the meaning set forth in Section
11.1(b). “Owned Intellectual Property” means the Intellectual Property relating
to the Company Business owned by the Company or any of its Affiliates.
“Participant” means an employee who meets the eligibility requirements to
participate in a plan that is included in the Company Business with the
applicable Plan Sponsor. “Permits” has the meaning set forth in Section 3.11(b).
“Permitted Liens” means all imperfections of title or Liens (a) that arise out
of Taxes imposed that are not due and payable as of the Closing Date or are
being contested in appropriate proceedings, (b) of carriers, warehousemen,
mechanics, materialmen and other similar Persons or other similar Liens imposed
by Law incurred in the Ordinary Course of Business for sums not yet delinquent
or being contested in good faith, or (c) that relate to deposits made in the
Ordinary Course of Business in connection with workers’ compensation,
unemployment insurance and other types of social security, other than, in each
case, such imperfections or Liens that would individually or in the aggregate
with other Permitted Liens, interfere with the use of the asset or assets to
which such Liens relates in the Ordinary Course of Business or materially
detract from the value of such asset or assets. “Person” means any natural
person, corporation, partnership, joint venture, limited liability company,
association, trust, unincorporated organization or other entity. “Personal
Information” means (i) any “nonpublic personal information” as such term is
defined under Title V of the U.S. Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et
seq., and the rules and regulations issued thereunder, (ii) any “individually
identifiable health information” or “protected health information” as such terms
are used under Health Insurance Portability and Accessibility Act of 1996 and
the rules and regulations issued thereunder, (iii) any information that can
specifically identify an individual, such as name, signature, address, social
security number, telephone number or other unique identifier, together with any
other information that -10- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag015.jpg]
relates to an individual who has been so identified in any format whether
written, electronic or otherwise, or (iv) information that can be used to
authenticate an individual (including, without limitation, passwords or PINs,
biometric data, unique identification numbers, answer to security questions, or
other personal identifiers) in each case in any format whether written,
electronic or otherwise. “Phantom Stock Plan” means the Phantom Stock and Stock
Appreciations Rights Plan, by and between the Company and Stephen E. Sokolic,
dated April 12, 2004 and terminated as to future benefits as of December 28,
2006, as amended from time to time. “Plan” means any non-qualified deferred
compensation plans, qualified defined contribution or defined benefit plans or
other arrangements or programs sponsored or maintained by a Plan Sponsor with
respect to which the Company or any of its Affiliates provides any retirement
plan program services as part of the Company Business. “Plan Sponsor” means an
employer or other entity that sponsors or maintains non-qualified deferred
compensation plans, qualified defined contribution or defined benefit plans or
other arrangements or programs with respect to which the Company or any of its
Affiliates provides services as part of the Company Business. “Plan Sponsor
Recordkeeping Agreements” means any Contract pursuant to which the Company or
any of its Affiliates provides Recordkeeping Services to a Plan Sponsor and
which has resulted in the annual payments to the Company or any of its
Affiliates in excess of $5,000 per annum. “Post-Closing Statement” has the
meaning set forth in Section 2.5(b). “Post-Closing Tax Period” means any Tax
period that begins after the Closing Date and the portion of any Straddle Period
that begins after the Closing Date. “Pre-Closing Statement” has the meaning set
forth in Section 2.4(a). “Pre-Closing Tax Period” means any Tax period that ends
on or before the Closing Date and the portion of any Straddle Period ending at
the end of the Closing Date. “Principals” means Robert Paglione, Adam Paglione,
Jorge Arroyo and Beau Adams. “Pro Rata Share” means for each Seller, the number
of Company Shares owned by such Seller over the total number of Company Shares.
“Producer” has the meaning set forth in Section 3.14(a). “Purchase Price” has
the meaning set forth in Section 2.1(b). “Quarterly Financial Statements” has
the meaning set forth in Section 3.5(a). “Recordkeeping Services” means,
administrative maintenance of plans and plan- participant accounts, processing
of plan transactions, transfer and clearing services related to plan- -11-
40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag016.jpg]
level trades, check preparation, provision of Tax reporting information, plan
consulting, participant distribution education services and related services.
“Recovery Amounts” has the meaning set forth in Section 10.2(d). “Registered
Intellectual Property” means all Owned Intellectual Property that is registered,
filed or issued under the authority of any Governmental Authority (or, in the
case of an internet domain name, with an internet domain name registrar), or for
which an application to register has been filed with any Governmental Authority.
“Registered Person” means each Employee and independent contractor of the
Company or any of its Affiliates who is (a) required to be licensed as a
registered representative with certain states and FINRA, and/or (b) required to
be licensed or registered as an investment adviser representative where such
licensing or registration is required by a state, in order to perform his or her
responsibilities for or on behalf of the Company or any of its Affiliates in
connection with the Company Business. “Related Person” means (a) with respect to
a particular individual: (i) each other member of such individual’s Family; and
(ii) any Person that is directly or indirectly Controlled by such individual or
one or more members of such individual’s Family, and (b) with respect to a
specified Person other than an individual, any other Person that directly or
indirectly Controls, is directly or indirectly Controlled by, or is directly or
indirectly under common Control with such specified Person. For purposes of this
definition, the “Family” of an individual includes (A) the individual, (B) the
individual’s spouse, (C) the individual’s children (including adoptive
relationships); and (D) all familial relations living in the individual’s
household. In the case of a trust, any trustee or co-trustee shall be deemed to
control the relevant trust. “Representatives” as to any Person, means such
Person’s directors, officers, partners (other than limited partners), managers,
employees, Affiliates, representatives (including financial advisors, attorneys
and accountants) or agents. “Resolution Period” has the meaning set forth in
Section 2.5(d). “Restricted Period” has the meaning set forth in Section 5.8(a).
“Revenue Agreement” means any Contract to which the Company or BCGS or one of
their agents is a party, which calls for the payment in excess of $5,000 per
annum, directly or indirectly, to the Company or BCGS. “Salary Continuation
Agreement” means that certain Salary Continuation Agreement between the Company
and Robert Paglione, dated January 1, 2008, as amended from time to time. “SEC”
means the U.S. Securities and Exchange Commission. “Second Holdback Release
Date” has the meaning set forth in Section 10.2(i). “Section 338(h)(10)
Election” has the meaning set forth in Section 8.2(a). -12- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag017.jpg]
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder. “Selected Court” has the meaning set forth in
Section 12.7(b). “Seller Delivered Documents” has the meaning set forth in
Section 3.4. “Seller Disclosure Schedule” means the Seller Disclosure Schedule
delivered by the Company to Buyer concurrently with the execution of this
Agreement. “Seller Fundamental Representations” has the meaning set forth in
Section 9.1. “Seller Indemnitees” has the meaning set forth in Section 10.1(b).
“Seller Parties” means Sellers and, prior to the Effective Time, the Company.
“Sellers” has the meaning set forth in the introductory paragraph hereof.
“Services Agreement” means any Contract to which the Company or BCGS is a party
pursuant to which services are provided by any Person in connection with the
Company Business such as the provision of system, infrastructure, application,
custodial, trust or brokerage, clearing or settlement services (other than Plan
Sponsor Recordkeeping Agreements, other Contracts with Customers, or Fund
Agreements) and which calls for the payments by or on behalf of the Company or
BCGS to such Person in excess of $5,000 per annum. “Significant Producer” has
the meaning set forth in Section 3.14(c). “Significant Producer Agreement” has
the meaning set forth in Section 3.14(c). “Spousal Consents” means the consent
of the spouse of each of the Class A Shareholder and Adams, in substantially the
form set forth as Exhibit D. “Straddle Period” means any Tax year or period
beginning on or before the Closing Date and ending after the Closing Date.
“Subsidiary” of any Person means another Person of which more than 50% of the
total combined voting power of all classes of stock or other voting interests or
Controlling equity interest in the case of a Person that is not a corporation is
owned at the time of determination directly or indirectly by such first Person.
“Substantially Converted” means conversion of 90% or more of the Buyer’s
“retirement advantage” plans (which does not include remitter services or data
sharing) from the Buyer’s platform to the Company’s platform such that Buyer
clients are able to access their client account information from the website
maintained by the Company; provided that a plan shall be deemed converted to the
Company’s platform if (i) the plan has not been converted due to delay by the
custodian (Matrix/MG Trust) or the recordkeeping platform (FIS Relius), provided
that Sellers shall have used best efforts to cause such conversion, or (ii) the
plan has been converted and is subsequently “de-converted” by the Buyer. -13-
40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag018.jpg]
“Survival Period” has the meaning set forth in Section 9.3. “Target Net Working
Capital” means $800,000. “Tax Closing Agreement” has the meaning set forth in
Section 3.10(g). “Tax Ruling” has the meaning set forth in Section 3.10(g).
“Tax” means any federal, state, county, local, or foreign tax (including income
taxes and Transfer Taxes), charge, fee, levy, impost, duty, or other assessment,
including income, gross receipts, excise, employment, sales, use, transfer,
recording, license, payroll, franchise, severance, documentary, stamp,
occupation, windfall profits, environmental, highway use, commercial rent,
customs duty, capital stock, paid-up capital, profits, withholding, social
security, single business, unemployment, disability, real property, personal
property, registration, ad valorem, value added, alternative or add-on minimum,
estimated, or other tax or taxing fee of any kind whatsoever, imposed or
required to be withheld by any Taxing Authority, including any estimated
payments relating thereto, any interest, penalties, and additions imposed
thereon or with respect thereto, whether disputed or not, and including
liability for taxes of another Person under Treasury Regulations Section
1.1502-6 or similar provision of state, local or foreign law, or as a transferee
or successor, by contract or otherwise. “Tax Adjustment” has the meaning set
forth in Section 8.2(b). “Tax Return” means any return, declaration or report
relating to Taxes due, any information return with respect to Taxes, or other
similar report, statement, declaration or document required to be filed under
applicable Law in respect of Taxes, any amendment to any of the foregoing, any
claim for refund of Taxes paid, and any attachments, amendments or supplements
to any of the foregoing. “Taxing Authority” means the IRS and any other domestic
or foreign Governmental Authority responsible for the administration and/or
collection of any Tax. “Technology” means hardware, information technology
equipment and systems, third- party software, data and databases, and associated
documentation, in each case relating to the Company Business as currently
conducted and owned by or licensed by the Company. “Texas Application” has the
meaning set forth in Section 5.3(b). “Third Party Claim” has the meaning set
forth in Section 10.2(b). “Trademarks” mean trademarks, trade names, service
marks, trade dress, logos, internet domain names, any and all common law rights
thereto, and registrations and applications for registration thereof (including
intent-to-use applications), all rights therein provided by applicable Law, and
all reissues, extensions and renewals of any of the foregoing. “Trade Secrets”
means information that derives economic value, actual or potential, from not
being generally known and not being readily ascertainable to other persons who
can obtain economic value from its disclosure or use and that is the subject of
reasonable efforts by the -14- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag019.jpg]
Company, Buyer or their respective Affiliates to maintain its secrecy or
confidentiality and has value as a result of such secrecy or confidentiality.
Trade Secrets may include either technical or non-technical data, including,
without limitation, information concerning the Customers (including Customer
information, identities, profiles, preferences and contacts), vendors,
suppliers, products, pricing or pricing strategies, personnel assignments and
policies, the legal or financial affairs, or the management of, in each case,
the Company or Buyer or their respective Affiliates. “Transaction Documents”
means, without duplication, this Agreement and all documents to be executed or
delivered pursuant to this Agreement and any other agreements, instruments, and
documents required to be delivered at the Closing. “Transfer Taxes” means any
sales, use, transfer, stamp, or similar Taxes imposed with respect to the sale
of the Company Shares pursuant to this Agreement. “Treasury Regulations” means
the regulations prescribed under the Code. “Trusts” has the meaning set forth in
the introductory paragraph hereof. “Unresolved Items” has the meaning set forth
in Section 2.5(d). “WARN Act” has the meaning set forth in Section 6.1(h). “Wire
Transfer” means a payment in immediately available funds by wire transfer in
lawful money of the United States of America to such account or accounts as
shall have been designated by notice to the paying party. “Working Capital”
means an amount determined in accordance with the Example Calculation set forth
on Exhibit F. “Working Capital Adjustment” means an amount (which may be a
negative) equal to the Working Capital as of the Effective Time less the Target
Net Working Capital. ARTICLE II PURCHASE AND SALE Section 2.1 Purchase and Sale;
Purchase Price. (a) Upon the terms and subject to the conditions of this
Agreement, at the Closing, the Sellers shall sell all of the Company Shares to
Buyer free and clear of all Liens, and Buyer shall purchase all of the Company
Shares from the Sellers. (b) The “Purchase Price” for the Company Shares shall
be (i) the Base Consideration, plus (ii) the Working Capital Adjustment; plus
-15- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag020.jpg]
(iii) any Earn-Out Payment as calculated and payable in accordance with Section
2.6 hereof. Section 2.2 Closing. Unless this Agreement shall have been
terminated pursuant to Section 11.1 and subject to the satisfaction or waiver of
each of the conditions set forth in Article VII in accordance with this
Agreement, the closing of the purchase and sale of the Company Shares and the
consummation of the other transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Eversheds Sutherland (US) LLP, 700
Sixth Street, NW, Washington, DC, at 10:00 am (Central Time) on the Business Day
that is three (3) Business Days following the date that all of the conditions
set forth in Article VII are satisfied or waived (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of those conditions at the Closing) in accordance with
this Agreement unless another date, time or place is agreed to by the parties
hereto. The actual date and time of the Closing are referred to herein as the
“Closing Date.” The effective time of Closing shall, for all purposes, be 12:00
am (Central Time) on the Closing Date (the “Effective Time”). Section 2.3
Closing Deliveries. (a) At the Closing the Sellers shall deliver to Buyer: (i)
certificates representing the Company Shares, endorsed in blank for transfer or
accompanied by duly executed blank stock powers with all appropriate stock
transfer tax stamps affixed, together with such other instruments as shall
reasonably be required by Buyer to vest fully in Buyer all right, title and
interest in and to the Company Shares free and clear of any Liens; (ii) duly
executed counterparts of each Non-Compete and Nondisclosure Agreement; (iii) the
Spousal Consents; (iv) payoff letters evidencing the settlement of Indebtedness
of the Company and the discharge and release of any Liens related thereto as
contemplated by Section 5.10; (v) a letter from the landlord of the Leased Real
Property in a form reasonably satisfactory to Buyer consenting (or not
objecting) to the change in control of the Company; (vi) duly executed
resignations, together with releases of the Company and BCGS in substantially
the form attached hereto as Exhibit E, reasonably satisfactory to Buyer from
each of the officers and directors of the Company and BCGS identified by Buyer,
effective as of the Closing from their positions as officers and directors;
(vii) a certificate dated the Closing Date and executed by Sellers stating that
the conditions set forth in Section 7.2(a) and 7.2(b) have been satisfied; -16-
40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag021.jpg]
(viii) a certificate dated the Closing Date and executed by the trustee of each
Trust stating that the condition set forth in Section 7.2(c) has been satisfied;
(ix) evidence of the termination of each Existing Employment Agreement
reasonably satisfactory to Buyer; (x) evidence of the termination of (A) all
Contracts set forth in Section 3.17(b)(ii) of the Seller Disclosure Schedule and
the settlement of all amounts due thereunder, (B) if the Closing Date occurs in
2019, all Benefit Plans and other Contracts set forth in Section 3.9(b) of the
Seller Disclosure Schedule, and (C) the Company 401(k) Plan in accordance with
Section 6.1(c), in each case reasonably satisfactory to Buyer; (xi) Certificate
of the Secretary of the Company and BCGS dated as of the Closing Date (A)
certifying, as complete and accurate as of the Closing Date, attached copies of
the Company’s and BCGS’s Organizational Documents, each amended as of such date,
and (B) certifying and attaching all resolutions adopted by the Company’s and
BCGS’s board of directors authorizing the execution, delivery and performance by
the Company of this Agreement and by the Company and BCGS (if applicable) of the
other Seller Delivered Documents and the consummation of all transactions
contemplated hereby and thereby, and certifying that such resolutions are in
full force and effect and are all of the resolutions adopted in connection with
such transactions; (xii) Good Standing Certificate for the Company and BCGS from
the Pennsylvania Secretary of State; (xiii) an IRS Form 8023, with attached
schedules as required, containing all information required by the IRS with
respect to each S Corporation Shareholder (as defined in the Treasury
Regulations) of the Company, and signed by each Seller in accordance with the
IRS instructions to such Form; and (xiv) evidence of termination of the Salary
Continuation Agreement and Phantom Stock Plan, in each case reasonably
satisfactory to Buyer. (b) Deliveries at Closing by Buyer. At the Closing, Buyer
will pay or deliver to the Sellers the following: (i) each Seller’s Pro Rata
Share of the Closing Payment in accordance with Section 2.4(b) hereof; (ii) a
certificate dated the Closing Date and executed by an officer of Buyer stating
that the conditions set forth in Section 7.3(a) and 7.3(b) have been satisfied;
(iii) Certificate of the Secretary of the Buyer dated as of the Closing Date
certifying and attaching all resolutions adopted by the Buyer’s board of
directors authorizing the execution, delivery and performance by the Buyer of
this -17- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag022.jpg]
Agreement and by the Buyer of the other Transaction Documents to which Buyer is
a party and the consummation of all transactions contemplated hereby and
thereby, and certifying that such resolutions are in full force and effect and
are all of the resolutions adopted in connection with such transactions; and
(iv) Good Standing Certificate for the Buyer from the Delaware Secretary of
State. (c) Each party shall deliver, or cause to be delivered, to the other
party such other documents as may be reasonably necessary to consummate the
transactions contemplated by this Agreement. Section 2.4 Closing Payment. (a)
Not later than three (3) Business Days prior to the Closing Date, the Sellers
shall deliver to Buyer a statement (the “Pre-Closing Statement”) consisting of
(i) an estimated pro forma consolidated balance sheet of the Company and BCGS as
of the Effective Time prepared in accordance with the remaining provisions of
this Section 2.4, together with (ii) a calculation of the estimated Working
Capital Adjustment as of the Effective Time derived from such pro forma
consolidated balance sheet, with the Indebtedness Payoff Amount and Company
Transaction Expenses estimated as of the Effective Time (the “Estimated Working
Capital Adjustment”), and (iii) an estimate of the Closing Consideration (the
“Estimated Closing Consideration”). All items set forth in the Pre-Closing
Statement shall be (A) based upon the Books and Records and prepared in good
faith, (B) based on the same format as the balance sheets contained in the
Financial Statements as of year-end 2017 with respect to the consolidated
balance sheet and the Example Calculation with respect to the Estimated Working
Capital Adjustment, (C) prepared consistent with the Applicable Accounting
Principles and with respect to the Estimated Working Capital Adjustment also
consistent with the notes set forth in the Example Calculation, and (D)
accompanied with work papers and supporting documentation and a written
certification from the Chief Financial Officer of the Company certifying that
the Pre-Closing Statement and calculation therein comply with the requirements
of this Section 2.4(a). (b) At the Closing, Buyer shall pay to each Seller
One-Day Notes in an amount equal to such Seller’s Pro Rata Share of the result
of (i) the Estimated Closing Consideration, minus (ii) the Holdback Amount minus
(iii) an amount to be held back pursuant to Section 5.14. The aggregate amount
required to be paid at the Closing pursuant to the One-Day Notes under clauses
(i), (ii) and (iii) of this Section is referred to as the “Closing Payment”.
Section 2.5 Accounts Receivable and Post-Closing Adjustment. (a) Following the
Closing, Sellers shall be entitled to, as an adjustment in the Purchase Price,
receive from the Company one hundred percent (100%) of (i) the Accounts
Receivable existing and aged two hundred forty (240) days or less as of the
Closing Date that are received by Company after the Closing Date and were not
included in the calculation of Working Capital Adjustment, and (ii) any other
Accounts Receivable existing as of the Closing Date that were not included in
the calculation of Working Capital Adjustment and that are received by the
Company after the Closing Date but on or prior to December 31, 2019. All
Accounts Receivable -18- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag023.jpg]
existing as of the Closing Date and not reflected in the calculation of Working
Capital Adjustment shall be identified as such in Section 3.5(d) of the Seller
Disclosure Schedule as updated by Seller as of the fifth (5th) Business Day
prior to the Closing Date. From and after the Closing Date, Company shall use
commercially reasonable efforts to collect the Accounts Receivable balances aged
two hundred forty (240) days or less and will remit such funds, net of the
Company’s collection expense, to Seller. (b) As promptly as practicable, but no
later than one hundred twenty (120) days after the Closing Date, Buyer shall
prepare and deliver to Sellers a statement (the “Post-Closing Statement”)
consisting of (i) a pro forma consolidated balance sheet of the Company and BCGS
as of the Effective Time, (ii) a calculation of the Working Capital Adjustment
as of the Effective Time derived from such pro forma consolidated balance sheet,
including the Indebtedness Payoff Amount and Company Transaction Expenses as of
the Effective Time (the “Final Working Capital Adjustment”), and (iii) a
calculation of the Closing Consideration. The Post-Closing Statement shall be
(A) based upon the Books and Records and prepared in good faith, (B) based on
the same format as the consolidated balance sheets contained in the Financial
Statements as of year-end 2017 with respect to the consolidated balance sheet
and the Example Calculation with respect to the Working Capital Adjustment, (C)
prepared consistent with the Applicable Accounting Principles and with respect
to the Working Capital Adjustment also consistent with the Example Calculation
and the notes therein, and (D) accompanied with work papers and supporting
documentation and a written certification from a responsible financial officer
of Buyer certifying that the Post-Closing Statement complies with the
requirements of this Section 2.5(b). (c) If Sellers disagree with the
Post-Closing Statement on the basis that it contains manifest mathematical
errors or was not prepared in accordance with Section 2.5(b), Sellers may,
within thirty (30) days after its receipt of the Post-Closing Statement, deliver
a notice to Buyer disagreeing with the Post-Closing Statement and specifying in
reasonable detail each item that the Sellers dispute on such basis (a “Disputed
Item”), the amount in dispute for each such Disputed Item and the reasons
supporting Sellers’ positions. If the Sellers do not deliver a notice of any
Disputed Items within such thirty (30) day period, the Post-Closing Statement as
delivered by Buyer shall be final, conclusive and binding on the Buyer and
Sellers. (d) If a notice of disagreement shall be delivered in accordance with
Section 2.5(c), Buyer and Sellers shall, during the fifteen (15) days following
such delivery (the “Resolution Period”), negotiate in good faith to reach
agreement on the Disputed Items. If, during such period, Buyer and Sellers are
unable to reach such agreement, they shall promptly thereafter engage, and
submit the unresolved Disputed Items (the “Unresolved Items”) to any of the
independent registered public accounting firms listed on Exhibit H, or, if none
of such firms is engaged, the parties will engage an independent registered
public accounting firm that is selected by Sellers (and not engaged or used by
Seller or Buyer within the past five years) and reasonably acceptable to Buyer
(the “Independent Accountant”), which shall promptly review this Agreement and
the Unresolved Items; provided, that if Buyer and Sellers are not able to agree
on the accounting firm to serve as the Independent Accountant within ten (10)
days after the end of the Resolution Period, Buyer and Sellers shall request the
American Arbitration Association to appoint as the Independent Accountant an
independent registered public accounting firm that has not had a material
relationship with Buyer, Sellers or any of their respective Affiliates
(including the Company) within the preceding two years, and such appointment
shall be final, binding and -19- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag024.jpg]
conclusive on Buyer and Sellers. Buyer and Sellers shall use commercially
reasonable efforts to cause the Independent Accountant to issue its written
determination with respect to the Unresolved Items within thirty (30) days after
the Unresolved Items are submitted for review. Each party shall use commercially
reasonable efforts to furnish to the Independent Accountant such work papers,
books, records and documents and other information pertaining to the Unresolved
Items as the Independent Accountant may request. The Independent Accountant
shall (i) make a determination with respect to the Unresolved Items in a manner
consistent with the principles set forth in this Section 2.5, and in no event
shall the Independent Accountant’s determination of the value of any Unresolved
Items be for an amount that is outside the range of Buyer’s and Sellers’
disagreement on such Unresolved Items. The final determination with respect to
all Unresolved Items shall be set forth in a written statement by the
Independent Accountant delivered to Buyer and Sellers and shall be final,
conclusive and binding on Buyer and Sellers. The fees, expenses and costs of the
Independent Accountant incurred in rendering any determination pursuant to this
Section 2.5 shall be borne by the Sellers, on the one hand, and Buyer, on the
other hand, in inverse proportion as they may prevail, in the aggregate, on all
Unresolved Items resolved by the Independent Accountant, based on the dollar
amount of such Unresolved Items, which proportionate allocations shall also be
determined by the Independent Accountant at the time the determination of the
Independent Accountant is rendered on the Unresolved Items. (e) In connection
with the preparation or review of the Pre-Closing Statement and the Post-Closing
Statement, each of Buyer and Sellers shall provide (or cause their respective
Affiliates, including the Company, to provide) the other with reasonable access
to records, documentation and employees as reasonably requested to the extent
related to such preparation or review. (f) Within five (5) days after the final
determination of the Post-Closing Statement: (i) If the Final Working Capital
Adjustment as finally determined pursuant to Sections 2.5(b) or (c) above is
greater than the Estimated Working Capital Adjustment, Buyer shall owe Sellers
such excess. If the Final Working Capital Adjustment as finally determined
pursuant to Sections 2.5(c) or (d) above is less than the Estimated Working
Capital Adjustment, Sellers shall owe Buyer the amount of such deficit. (ii) The
net amount (if any) pursuant to Section 2.5(f)(i) owed by Buyer to the Sellers,
on the one hand, or by the Sellers to Buyer, on the other hand, in each case
plus interest accrued at the Interest Rate from and including the Closing Date
but excluding the date of payment, is referred to as the “Final Adjustment
Amount”; it being understood and agreed that if the net effect pursuant to this
Section 2.5(f)(ii) is an increase in the Closing Payment, then within three (3)
Business Days following the final determination of the Final Adjustment Amount
Buyer shall pay by bank certified check or Wire Transfer to each Seller an
amount in cash equal to such Seller’s Pro Rata Share of the Final Adjustment
Amount, and if the net effect pursuant to this Section 2.5(f)(ii) is a decrease
in the Closing Payment, then Buyer shall claim the amount of such Final
Adjustment Amount due to it from the Holdback Amount. -20- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag025.jpg]
(iii) If the Final Adjustment Amount is payable to Buyer but is greater than the
Holdback Amount, then Buyer shall be entitled to (a) retain the entirety of the
Holdback Amount, and (b) if Sellers do not pay the amount by which the Final
Adjustment Amount exceeds the Holdback Amount within three (3) Business Days, be
entitled to pursue an indemnity claim against the Sellers under Section
10.1(a)(v) for the amount by which the Final Adjustment Amount exceeds the
Holdback Amount. The Final Adjustment Amount shall be treated as an adjustment
to the Purchase Price for Tax purposes. Section 2.6 Earn-Out Payments. (a)
Subject to the terms of this Section 2.6, Sellers shall be eligible to receive
an earn-out payment described in Section 2.6(b) if (i) the Company and BCGS
achieve the revenue target set forth below and (ii) Sellers shall have used
their best efforts to Substantially Convert Buyer’s “Retirement Advantage”
platform to the platform of the Company within twelve months of the Closing Date
and have Substantially Converted such platform on or prior to the Earn-Out End
Date. Any such earn-out payment shall be calculated on the Earn-Out End Date (as
hereinafter defined) and payable in accordance with this Section 2.6. For
purposes of this Section 2.6, the following terms shall have the respective
meanings set forth below: “Benchmark Date” means September 30, 2018. “Benchmark
Revenue” means $8,655,662, representing the net revenue of the Company and BCGS,
calculated in accordance with Exhibit G, for the twelve-month period ending on
the Benchmark Date. “Earn-Out End Date” means the third (3rd) anniversary of the
Earn-Out Start Date. “Earn-Out Start Date” means the first day of the first
month following the Closing Date. “Total Net Revenue” means the net revenue of
the Company and BCGS for the twelve- month period ending on the Earn-Out End
Date, calculated in accordance with Exhibit G. For the avoidance of doubt, (i)
Total Net Revenue shall include net revenue of business acquired on account of
acquisitions, mergers, stock purchases, or asset purchases that occur after the
Closing Date and prior to the Earn-Out End Date to the extent made by the
Company or BCGS, as mutually agreed by the parties hereto, and (ii) Total Net
Revenue shall exclude the revenue generated from the business converted from the
Buyer’s “Retirement Advantage” platform to the platform of the Company. (b) If
the condition in Section 2.6(a)(ii) is satisfied, Buyer shall give the Sellers
written notice of Buyer’s calculation of the following amount (the “Earn-Out
Payment”) within ninety (90) days following the Earn-Out End Date: (i) if the
Total Net Revenue exceeds the Benchmark Revenue by fifteen percent (15%) or more
but less than nineteen percent (19%), the respective Seller’s Pro Rata Share of
$1,250,000.00; -21- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag026.jpg]
(ii) if the Total Net Revenue exceeds the Benchmark Revenue by nineteen percent
(19%) or more but less than twenty-four percent (24%), the respective Seller’s
Pro Rata Share of $2,500,000.00; (iii) if the Total Net Revenue exceeds the
Benchmark Revenue by twenty-four percent (24%) or more, the respective Seller’s
Pro Rata Share of $5,000,000.00; and (iv) if the Total Net Revenue does not
exceed the Benchmark Revenue or exceeds the Benchmark Revenue by less than
fifteen (15%), zero. The Earn-Out Payment, if any, will be payable to each
Seller in accordance with the respective Seller’s Pro Rata Share and will be
paid by Buyer to each Seller by certified bank checks or Wire Transfer no later
than the third (3rd) Business Day following the notice delivered by Buyer
pursuant to this Section 2.6(b). For the avoidance of doubt, (i) the parties
hereto acknowledge that the Earn- Out Payment, if any, is based on service fees
the Company and its Subsidiaries generate and is not in any way commission
payments, (ii) each Seller’s right to receive their Pro Rata Share of the
Earn-Out Payment, if any, shall not be conditioned on (or measured with respect
to), if applicable, their continued employment with or services to the Company
or its Affiliates and shall be treated as additional Purchase Price for federal
and state income tax purposes, and (iii) no Earn-Out Payment shall be payable by
Buyer if the Buyer’s “Retirement Advantage” platform has not been Substantially
Converted to the platform of the Company on or prior to the first anniversary
date of the Closing. (c) Notwithstanding anything herein to the contrary, if any
indemnification obligation is owing from Sellers to Buyer under Article VIII or
Section 10.1 as of the date of any Earn-Out Payment and the Holdback Amount has
been exhausted such amount shall be deducted from the Earn-Out Payment payable
by Buyer to the Sellers ratably in accordance with the Sellers’ Pro Rata Share
up to the Earn-Out Payment allocable to each such Seller. (d) Buyer shall
provide its documentation in support of its calculation of the Earn-Out Payment
to the Sellers at the time of its notice to the Sellers of its calculation
delivered under Section 2.6(b), and the Sellers shall have thirty (30) days from
the date of receipt of such Earn-Out Payment or such notice, as the case may be,
to deliver written notice of its objections to the calculation of the Earn-Out
Payment, specifying in reasonable detail the basis for the objections. If
Sellers do not timely object, Buyer’s calculation of the Earn-Out Payment shall
be binding and conclusive. If the Sellers object on a timely basis, the
calculation of the Earn-Out Payment shall not be binding and conclusive, and
Buyer and the Sellers shall negotiate in good faith to resolve the Sellers’
objections. If Buyer and Sellers resolve such objections, the amount they agree
upon shall be final and binding, but if the objections cannot be resolved by
such negotiation within thirty (30) days after Buyer’s receipt of the Sellers’
objections, Buyer and Sellers shall cause the calculation of the Earn-Out
Payment, and all documents related thereto, to be submitted to the Independent
Accountant and the procedures, timelines and expense allocations set forth in
Section 2.5 with respect to the resolution of the Purchase Price as of the
Closing Date shall be followed to obtain final resolution of such Earn-Out
Payment. -22- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag027.jpg]
(e) Any increase in the Earn-Out Payment to be paid to Sellers determined
pursuant to Section 2.6(d) shall be made within three (3) Business Days after
such payment has been finally determined by certified bank checks or Wire
Transfer from Buyer to each Seller based on their Pro Rata Share. (f) From and
after the Closing until the Earn-Out End Date, (i) Buyer shall and shall cause
any Affiliates of Buyer to, operate the Company Business in a commercially
reasonable manner, and (ii) Buyer shall not (A) cease offering products and
services related solely to retirement plans that are qualified under Section
401(a), (B) sell or transfer to any third-party not affiliated with Buyer the
Company, BCGS or the Company Business, (C) reduce the budget of the Company
Business below fifty percent (50%) of the budget of the Company Business as of
the Closing Date, or (D) take any action or inaction in bad faith with the
intention of decreasing the amount of any Earn-Out Payment or impairing Buyer’s
ability to make any Earn-Out Payment; provided that, except as set forth in the
foregoing clause (ii), the provisions of this Section 2.6(f) shall not (x)
require Buyer or any Affiliate of Buyer (including the Company and BCGS) to
continue any line of business or service conducted or offered by the Company or
BCGS as of any date or (y) limit Buyer or any Affiliate of Buyer (including the
Company and BCGS) from modifying or changing any aspect of the Company Business.
(g) Notwithstanding anything herein to the contrary, in the event there is a
Change of Control with respect to the Buyer prior to the Earn-Out End Date, the
Earn-Out Payment shall immediately vest at the rate and for the amount set forth
in Section 2.6(b)(iii) and, subject to Section 2.6(c), will be payable to each
Seller in accordance with the respective Seller’s Pro Rata Share, by certified
bank checks or Wire Transfer no later than the tenth business day following the
event described in this Section 2.6(g). ARTICLE III REPRESENTATIONS AND
WARRANTIES OF THE SELLERS The Seller Parties hereby jointly and severally
represent and warrant to Buyer as follows: Section 3.1 Company Organization and
Corporate History. (a) Organization. Each of the Company and BCGS is a
corporation duly incorporated, organized, validly existing and in good standing
under the laws of the Commonwealth of Pennsylvania. Each of the Company and BCGS
(i) has the corporate power and authority to own or lease all of its properties
and assets and to carry on its business as it is now being conducted, and (ii)
is duly licensed or qualified to do business and in good standing in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary and is not subject to any cost,
restriction or penalty for failing to qualify (except where the failure to be so
licensed, qualified, or in good standing under this clause (ii) would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect). (b) Organizational Documents. Section 3.1 of the
Seller Disclosure Schedule sets forth a true, correct and complete copy of each
of the Company’s, BCGS’s and each Trust’s -23- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag028.jpg]
Organizational Documents as amended and/or restated and in effect. No change has
been made to such Organizational Documents since December 31, 2015. (c)
Subsidiaries and Other Ownership Interests. The Company has no Subsidiaries or
Affiliates other than its wholly-owned Subsidiary BCGS. Other than BCGS, no part
of the Company Business is through or otherwise involving a Subsidiary or an
Affiliate. Section 3.1(c) of the Seller Disclosure Schedule lists each business
or Person that Company or BCGS has owned or operated within the last five (5)
years (whether as a Subsidiary, through a joint venture or otherwise). Section
3.1(c) of the Seller Disclosure Schedule also lists: (i) all capital stock or
other direct or indirect ownership interests of Company or BCGS in any Person;
and (ii) all loans, advances or similar arrangements by Company or BCGS to any
other Person (except for trade terms extended to Customers in the Ordinary
Course of Business). (d) Acquisition or Sale of any Business. Section 3.1(d) of
the Seller Disclosure Schedule lists each acquisition or sale (however effected)
by Company or BCGS of any entity, business or of a related group of assets
and/or liabilities within the last five (5) years. Copies of all agreements and
closing documents relating to each such acquisition or sale have been provided
to Buyer. Section 3.1(d) of the Seller Disclosure Schedule lists each such
acquired entity, business or related group of assets that has been merged into,
or otherwise combined with or transferred to, Company, BCGS or a predecessor
thereof. Section 3.2 Capital Structure. (a) The authorized capital stock of the
Company consists of 100,000 shares of common stock, par value $0.01 per share.
The common stock is divided into two classes, voting and nonvoting common stock.
There are 100 authorized shares of Class A voting common stock, of which twenty
(20) shares are issued and outstanding and (such issued and outstanding stock,
the “Class A Common Stock”), and 99,900 authorized shares of Class B nonvoting
common stock, of which 49,980 shares are issued and outstanding (such issued and
outstanding stock, the “Class B Common Stock”), and are owned of record and
beneficially by the Sellers in the respective amounts and percentages of
ownership set forth in Section 3.2(a) of the Seller Disclosure Schedule, free
and clear of all Liens and other restrictions except as set forth in Section
3.2(a) of the Seller Disclosure Schedule. The Sellers are the only record owners
of capital stock of the Company and own all right, title and interest in and to
such Company Shares. Section 3.2(a) of the Seller Disclosure Schedule lists all
issuances and redemptions of Company’s capital stock since December 31, 2011.
All issuances, transfers and redemptions of the capital stock of the Company and
the Company’s predecessors in interest, were in full compliance with all
applicable Law. (b) The authorized capital stock of BCGS consists of 200,000
shares of common stock, par value $0.25 per share, of which 18,000 shares are
issued and outstanding (such issued and outstanding stock, the “BCGS Shares”),
all of which are owned of record and beneficially by the Company, free and clear
of all Liens and other restrictions. Since 2000, no Person other than the
Company has ever owned any BCGS Shares or other equity interests in BCGS. (c)
Except as set forth in Section 3.2(c) of the Seller Disclosure Schedule, none of
Company’s or BCGS’s capital stock is held in its treasury. All Company Shares
and BCGS -24- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag029.jpg]
Shares are legally and validly issued, fully-paid and nonassessable, without
violation of any preemptive or dissenters’ or similar rights (and no preemptive
or other subscription rights have ever existed with respect to Company’s and
BCGS’s capital stock) and in full compliance with federal and state securities
laws and other applicable Law. Each of the Company and BCGS has complied with
the terms of its capital stock. Except as set forth in Section 3.2(c) of the
Seller Disclosure Schedule, there are no options, warrants, subscriptions, puts,
calls or other rights, commitments, undertakings or understandings to acquire,
dispose of or restrict the transfer of, any of Company’s or BCGS’s capital stock
or other securities of any kind or class or rights, obligations or undertakings
convertible into Company securities or BCGS securities of any kind or class; nor
are there any stock option phantom stock, stock appreciation rights, or similar
plans or programs relating to the Company’s or BCGS’s capital stock, or any
convertible securities or other rights, agreements or commitments of any
character relating to or obligating the Company or BCGS to issue or sell any
share of capital stock or any other interest in the Company or BCGS. Each item
listed on Section 3.2(c) of the Seller Disclosure Schedule shall be terminated
or otherwise cease to be in effect as of no later than immediately prior to the
Closing. Neither the Company nor BCGS is subject to any obligation to purchase,
redeem or otherwise acquire any of its capital stock or securities (or any
options or rights or obligations described in the preceding sentence) upon the
occurrence of a specified event (and assuming that specified time periods have
passed and appropriate notices have been given) or otherwise. (d) There are no
voting trusts or other voting or similar agreements or understandings to which
the Company or any Seller is a party with respect to the voting of the Company
Shares. There are no bonds, debentures, notes or other indebtedness of the
Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of the
Company Shares may vote. Except for this Agreement and restrictions imposed by
applicable Law, there are no voting trusts, stockholder agreements, proxies or
other rights or agreements in effect with respect to the voting, transfer or
dividend rights of the Company Shares. (e) Sellers’ transfer of the Company
Shares to Buyer pursuant to this Agreement will pass to Buyer all right, title
and interest to and in the Company Shares free of any Lien or restriction and
all other adverse claims whatsoever except, following the Closing, restrictions
as exist under applicable Laws relating to securities. Section 3.3 Authority and
Enforceability. (a) Each Seller Party has the power and authority to execute,
deliver and perform each of the Seller Delivered Documents without the consent
or action of any other person. The execution, delivery and performance of the
Seller Delivered Documents have been duly authorized by all necessary action on
the part of each such Seller Party in compliance with governing or applicable
agreements, instruments, documents and applicable Law. (b) Each trustee of each
Seller that is a Trust is the duly appointed and acting trustee of the Trust for
which he or she is acting as trustee, which is identified next to such Seller’s
name in Section 3.3(a)(ii) of the Seller Disclosure Schedule, and is currently
the only trustee of such Trust. Sellers have previously delivered to Buyer a
true and complete copy of each agreement that establishes such Trust, which
documents have not been amended since the date of such -25- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag030.jpg]
delivery. Each Trust is validly existing under the laws of the state whose law
the terms of the instrument creating such Trust invoke as governing such Trust,
which is shown next to the name of such Trust on Schedule 3.3(a)(ii). The
trustee of each Trust has the capacity, power and authority on behalf of such
Trust to enter into this Agreement and the other Seller Delivered Documents to
be executed and delivered by such trustee pursuant to this Agreement in such
trustee’s fiduciary capacity on behalf of such Trust, to perform such trustee’s
obligations hereunder and thereunder on behalf of such Trust, and to sell to
Buyer such Trust’s Company Shares for the consideration provided in Section 2.1
as adjusted in accordance with this Agreement in each case without the consent
or action of any other person. Since the creation of each Trust, no steps have
been taken to liquidate, dissolve, or otherwise adversely affect the
organization, existence or operation of such Trust. The execution, delivery and
performance of the Seller Delivered Documents have been duly authorized by all
necessary action on the part of the trustee of each Trust in compliance with
governing or applicable agreements, instruments, documents, duties and
applicable Law. On or prior to the date hereof, the trustee of each Trust has
delivered to Buyer an executed copy of the applicable Certificate of Trust, and
the representations made in the Certificates of Trust are hereby incorporated by
reference. (c) This Agreement has been duly and validly authorized, executed and
delivered by each Seller Party, and (assuming the valid authorization, execution
and delivery of this Agreement by Buyer) is the legal, valid and binding
obligation of such Seller Party, enforceable in accordance with its terms, and
each of the other Seller Delivered Documents to which a Seller is or will be a
party has been duly and validly authorized by such Seller and will be duly and
validly executed and delivered by such Seller and, upon execution and delivery
by such Seller, will be (assuming the valid authorization, execution and
delivery by the other party or parties thereto) the legal, valid and binding
obligation of such Seller, enforceable in accordance with its terms, subject in
each case to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a Proceeding in equity or at law). Neither any act or omission of any Seller
Party or any predecessor in interest, nor execution, delivery or performance of
this Agreement, has resulted in, or will result in, any person having any claim
or cause of action whatsoever involving ownership of the Company or any of its
assets. Section 3.4 Consents and Approvals; No Conflict. Except for the items
set forth on Section 3.4 of the Seller Disclosure Schedule, the execution and
delivery by the Seller Parties of this Agreement and of each other agreement,
instrument and document to be executed and delivered by the Sellers pursuant to
this Agreement (this Agreement and such other agreements, instruments and
documents being referred to collectively as the “Seller Delivered Documents”) do
not, and the consummation by the Sellers of the transactions contemplated by the
Seller Delivered Documents will not, require any consent, approval, license,
permit, order, qualification, authorization of, or registration or other action
by, or any filing with or notification to, any Governmental Authority (each, a
“Governmental Approval”) to be obtained or made by any Seller Party or BCGS
(except such consents, approvals, licenses, permits, orders, qualifications,
authorizations of, or registrations or other actions or filings which,
individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect). The execution and delivery by the Seller
Parties of, and the consummation by the Seller Parties of the transactions
contemplated by the Seller Delivered Documents do not and will not (a) violate
or conflict with the Organizational Documents of the Company or BCGS or any
Seller, (b) provided that all -26- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag031.jpg]
consents, approvals, authorizations and other actions described in Section 3.4
of the Seller Disclosure Schedule have been obtained or taken, conflict with or
violate in any material respect any Law or other Governmental Order applicable
to the Company or BCGS or by which any of the Company’s or BCGS’s properties or
assets are bound or subject, (c) in the case of the Trusts, violate or conflict
with the trustee’s fiduciary duties or (d) result in any material breach of, or
constitute a material default (or event that, with the giving of notice or lapse
of time, or both, would constitute a default) under, or give to any Person any
rights of termination, acceleration or cancellation of, or result in the
creation of any Lien (other than Permitted Liens) on any of the assets or
properties of the Company or BCGS pursuant to any Material Contract to which the
Company or BCGS is a party of or by which the Company’s or BCGS’s properties or
assets are bound. Section 3.5 Financial Information; Absence of Undisclosed
Liabilities. (a) The Sellers have previously delivered or made available to
Buyer true, accurate and complete copies of (i) BCGS’s audited financial
statements as of and for the years ended December 31, 2015, December 31, 2016,
and December 31, 2017 (the “BCGS Financial Statements”), (ii) consolidated and
consolidating balance sheets and statements of operations, cash flows and
changes in stockholder’s equity of the Company and BCGS, as of and for the years
ended December 31, 2015 and December 31, 2016, and with the related compilation
reports of the Company’s independent accountant, (iii) the unaudited
consolidated and internally prepared balance sheet and statements of operations,
cash flows and changes in stockholder’s equity of the Company and BCGS as of
December 31, 2017 and for the nine (9) months ended September 30, 2018 (the
“Quarterly Financial Statements” and, together with the statements described in
clauses (i) and (ii) above, collectively the “Financial Statements”), and (iv)
an example of the Company’s calculation of Working Capital as of May 31, 2018
(the “Example Calculation”). The Quarterly Financial Statements are subject to
normal and recurring year-end adjustments (which will not be material
individually or in the aggregate) and the absence of notes. (b) The Financial
Statements and items therein: (i) have been prepared and are in accordance with
the Books and Records and with respect to the statements set forth in Section
3.5(a)(ii), accounts and entries therein relating to BCGS have been prepared and
are in accordance with the BCGS Financial Statements; and (ii) except as set
forth in Section 3.5(b) of the Seller Disclosure Schedule (A) have been prepared
in accordance with Applicable Accounting Principles on a consistent basis
throughout the periods covered by such statements and (B) fairly present in all
material respects the Company’s consolidated or BCGS’s (as applicable) financial
condition and results of Company’s consolidated or BCGS’s (as applicable)
operations, cash flows and changes in shareholder’s equity as of their
respective dates or for the periods thereof; provided that the Quarterly
Financial Statements are subject to normal recurring year-end adjustments (which
will not be material individually or in the aggregate) and the absence of notes.
The Example Calculation is based on the Books and Records and has been prepared
in accordance with Applicable Accounting Principles and consistent with the
notes contained therein. Neither the Company nor any Seller has received any
complaint, allegation, assertion or claim of any material inadequacy in the
Company’s internal accounting controls or the accuracy of the Financial
Statements and, to the Knowledge of Seller Parties, there is no basis for any
such complaint, allegation, assertion or claim. -27- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag032.jpg]
(c) Neither the Company nor BCGS has any liability of any nature (whether
accrued, absolute, contingent, changing, known, unknown, determinable,
indeterminable, liquidated, unliquidated or otherwise and whether due or to
become due and, thus, whether or not such would be considered a liability for
generally accepted accounting principles), except (i) as and to the extent
expressly reflected or specifically reserved against in the Financial Statements
(which reserves are adequate) or, pursuant to the Applicable Accounting
Principles, where such liabilities are not required to be reserved against or
reflected in the Financial Statements or notes thereto, (ii) as set forth in
Section 3.5(c) of the Seller Disclosure Schedule, or (iii) for trade payables
and similar ordinary and necessary liabilities (none of which is a liability or
obligation for breach of contract, warranty, tort or infringement and excluding
liabilities arising from the borrowing of money or secured indebtedness or
negligent or unlawful actions of Company or BCGS or their respective officers,
directors, shareholders, agents, employees or Affiliates) arising in the
Ordinary Course of Business since September 30, 2018. Neither the Company nor
BCGS has any Indebtedness other than the Indebtedness set forth on Exhibit B.
(d) Section 3.5(d) of the Seller Disclosure Schedule sets forth an accurate and
complete breakdown and aging of all Accounts Receivables of the Company and BCGS
as of September 30, 2018. All of the Accounts Receivable are valid accounts
receivable which arose in bona fide sales or services transactions in the
Ordinary Course of Business. Except as set forth in Section 3.5(d) of the Seller
Disclosure Schedule, the Accounts Receivable are collectible in full within 90
days after their respective billing dates subject to the reserve for doubtful
accounts set forth on the Quarterly Financial Statements. (e) The Company and
BCGS have devised and maintained systems of internal accounting controls with
respect to the Company Business sufficient to provide reasonable assurances that
(i) all transactions are executed in accordance with management’s general or
specific authorization, (ii) all transactions are recorded as necessary to
permit the preparation of Financial Statements in conformity with the Applicable
Accounting Principles and to maintain proper accountability for items, (iii)
access to its property and assets is permitted only in accordance with
management’s general or specific authorization and (iv) recorded accountability
for items is compared with actual levels at reasonable intervals and appropriate
action is taken with respect to any differences. (f) Each of the Company and
BCGS has good and valid title to, or a valid leasehold interest in, all of its
Assets (other than “off-the-shelf” or software that is available generally
through retail distribution networks or is subject to “shrink-wrap” or “click
wrap” license agreements or retail software). All such Assets (including
leasehold interests) are free and clear of all Liens except for Permitted Liens
and except as set forth on Section 3.5(f) of the Seller Disclosure Schedule.
Except as set forth in Section 3.5(f) of the Seller Disclosure Schedule, the
Assets and Permits are sufficient for the continued conduct of the Company
Business after the Closing in substantially the same manner as conducted prior
to the Closing. Section 3.6 Real Property Interest. (a) Neither the Company nor
BCGS owns any real property. Neither the Company nor BCGS is a party to any
agreement or option to purchase any real property or interest -28- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag033.jpg]
therein. Neither the Company nor BCGS has any liability arising out of the prior
ownership of real property by it or its predecessors in interest. (b) Section
3.6(b) of the Seller Disclosure Schedule sets forth a list of all real property
leases to which the Company or BCGS is a party (whether as a (sub)lessor,
(sub)lessee, guarantor or otherwise) (the “Company Real Property Leases”; all
real property in which the Company or BCGS holds a leasehold interest, whether
as lessee or sublessee, the “Leased Real Property”) and the street address with
respect to the Company Real Property Leases. Except for the Company Real
Property Leases identified in Section 3.6(b) of the Seller Disclosure Schedule,
the Company and BCGS do not own any interest (fee, leasehold or otherwise) in
any real property. Except as set forth in Section 3.6(b) of the Seller
Disclosure Schedule, the Company and BCGS enjoy peaceful and undisturbed
possession of the Leased Real Property. (c) Except as set forth in Section
3.6(b) of the Seller Disclosure Schedule, the Company or BCGS owns a valid
leasehold interest in the Leased Real Property, which is free and clear of any
Liens. (d) Each Company Real Property Lease is in full force and effect and
enforceable by the Company or BCGS, in accordance with its terms. Since December
31, 2015, neither the Company nor BCGS has received any written notice of
default with respect to any Company Real Property Lease, and since December 31,
2015, no event has occurred and no condition exists that, with notice or lapse
of time or both, would constitute a default by the Company or BCGS or, to the
Knowledge of Seller Parties, any other part thereto, under any of the Company
Real Property Leases. Neither any Seller Party nor BCGS has assigned or placed
any Lien upon any Leased Real Property. Section 3.7 Plan Sponsors and Plans. (a)
Except as set forth in Section 3.7(a) of the Seller Disclosure Schedule, since
December 31, 2017, (i) none of the Plan Sponsors set forth on Section 3.7(b) of
the Seller Disclosure Schedule has terminated, or notified Company, BCGS or any
Seller in writing of an intention not to renew or to terminate, all or a
material portion of the services related to the Company Business, and (ii) to
the Knowledge of Seller Parties, none of the Plan Sponsors set forth on Section
3.7(b) of the Seller Disclosure Schedule has otherwise indicated that any Plans
are or will be subject to any requests for proposals. (b) Section 3.7(b) of the
Seller Disclosure Schedule sets forth a true and complete list of each Plan as
of June 30, 2018 that is part of the Company Business and indicates for each
Plan (i) the plan type (non-qualified deferred compensation plans within the
meaning of Section 409A(d)(1) of the Code, qualified defined contribution or
defined benefit plans, including whether such plan qualifies under Section
401(a), 401(k), 403(b) or 457(b) of the Code, or other arrangements or
programs), (ii) whether such Plan is, as of the date hereof, to the Knowledge of
Seller Parties, subject to an outstanding request for proposal, (iii) the number
of Participants in such Plan as of such date, and (iv) the Plan Sponsor to the
extent applicable and the revenues generated by each such Plan Sponsor for the
twelve months ended December 31, 2017. Section 3.8 Material Contracts. -29-
40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag034.jpg]
(a) Section 3.8(a) of the Seller Disclosure Schedule sets forth a true and
complete list of each of the Material Contracts. Each Material Contract is a
legal, valid, binding and in all material respects enforceable obligation of
Company or BCGS, and, to the Knowledge of Seller Parties, of each other party to
such Material Contract. Except as set forth in Section 3.8(a) of the Seller
Disclosure Schedule, neither the Company nor BCGS nor, to the Knowledge of the
Seller Parties, any other party thereto is in material breach or violation of,
or in material default under, any Material Contract and each such Material
Contract is in full force and effect in all material respects, and, to the
Knowledge of Seller Parties, there does not exist under any Material Contract
any event or condition that, after notice or lapse of time or both, would
constitute a material violation, breach or event of default thereunder. Sellers
have made available to Buyer a true and correct copy of each Material Contract.
The Material Contracts include a true, accurate and complete list of all
Contracts evidencing Indebtedness of the Company or BCGS. (b) Except as set
forth in Section 3.8(b) of the Seller Disclosure Schedule, neither the Company
nor BCGS has received from any other party to a Material Contract any notice in
writing of termination or intention to terminate such Material Contact or any
notice in writing of intention to otherwise reduce amounts payable to Company or
BCGS. (c) There are no fees paid to Company or BCGS that are a condition of or
inducement for inclusion of any Fund as an investment option for Plan Sponsors
to make available to Participants. Section 3.8(c) of the Seller Disclosure
Schedule contains a true and correct list of all Funds as of the date hereof.
Section 3.9 Employee Benefits; Employees. (a) Section 3.9(a) of the Seller
Disclosure Schedule sets forth a true and complete list of each Benefit Plan.
The Company has delivered or made available to Buyer complete and correct copies
of all Benefit Plans, including any amendments thereto and the current summary
plan description thereof, all summaries of material modifications, and any other
summary of the Benefit Plans, along with, in each case and to the extent
applicable, (i) true and complete descriptions of the material terms of any
unwritten Benefit Plans; (ii) true and complete copies of any employee handbooks
or similar documents describing such Benefit Plans; (iii) insurance policies
related to the Benefit Plans; (iv) all non-routine communications received from
or sent to the IRS, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor (including a written description of any such oral
communication) with respect to such Benefit Plan; (iv) true and complete copies
of each Form 5500 filed for such Benefit Plan (including all attachments, audit
reports and schedules), actuarial reports, summaries of material modifications,
summary annual reports, and any other required employer notices (including
governmental filings and descriptions of changes to Benefit Plans) relating to
the Benefit Plans, in each case, for the last three (3) plan years, as
applicable; (v) true and complete copies of the most recent IRS determination
letter or opinion letter; and (vi) a schedule of awards or benefits provided for
under each Benefit Plan. (b) Except as set forth in Section 3.9(b) of the Seller
Disclosure Schedule, all Benefit Plans have been maintained and operated in all
material respects in accordance with their terms, ERISA, the Code and other
applicable Laws. The Company and each ERISA Affiliate have satisfied all of
their material obligations under or with respect to each Benefit Plan under
applicable -30- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag035.jpg]
Law and the terms of such Benefit Plan. The Company and each ERISA Affiliate
have timely made all contributions, premiums and other payments required to be
made with respect to such Benefit Plan on or before their due dates and, if not
yet due, such items have been properly reflected or accrued on the Company’s
financial statements to the extent required. No circumstances exist that would
result in a liability to the Company (whether direct or indirect) under Title IV
of ERISA with respect to any defined benefit pension plan that is or has been
sponsored, maintained, or contributed to by the Company or any of its ERISA
Affiliates. None of the Company or any of its ERISA Affiliates has (or has ever
had) any liability with respect to any (i) “multiemployer plan,” as defined in
Section 3(37) of ERISA, (ii) “multiple employer plan,” as described in Section
413(c) of the Code, (iii) “multiple employer welfare arrangement,” as defined in
Section 3(40) of ERISA, (iv) “voluntary employees’ beneficiary association,” as
defined in Section 501(c)(9) of the Code, or (v) a Benefit Plan covered by Title
IV of ERISA. Each Benefit Plan that is a “nonqualified deferred compensation
plan” within the meaning of Section 409A(d)(1) of the Code and that is subject
to Section 409A of the Code is set forth in Section 3.9(b) of the Seller
Disclosure Schedule and, except as set forth in Section 3.9(b) of the Seller
Disclosure Schedule, has been operated in compliance in all respects with
Section 409A of the Code and the final regulations and other applicable guidance
issued thereunder. The Company has not paid and will not pay in connection with
the consummation of the transactions contemplated by this Agreement compensation
to any current or former employee or independent contractor of the Company
pursuant to a Benefit Plan in a manner that would reasonably be expected to
cause compensation paid under such plan to become subject to the Tax imposed by
Section 409A(a)(1)(B) or 409A(b)(5) of the Code. (c) Each Benefit Plan that is
intended to qualify under Section 401(a) of the Code, and each amendment
thereto, is the subject of a favorable determination letter (or opinion letter,
if applicable) from the IRS as to its qualification under the Code, and, to the
Knowledge of Seller Parties, no circumstances exist that would reasonably be
expected to adversely affect the validity of an Benefit Plan’s
tax-qualification. All amendments and actions required to bring each Benefit
Plan into material conformity with the applicable provisions of ERISA, the Code
and other Law have been made or taken, except to the extent such amendments or
actions are not required by Law to be made or taken until after the Closing
Date. (d) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will (either alone or together with any other
event) entitle any Employee and/or Seller to severance, retention, change of
control or other similar pay or benefits under, or accelerate the time of
payment or trigger any payment or funding (through a grantor trust or otherwise)
of compensation or benefits under, or increase the amount payable or trigger any
other material obligation pursuant to, any Benefit Plan. Neither the Company nor
BCGS has made any payment which constitutes an “excess parachute payment” within
the meaning of Code §280(G), and no payment by the Company or BCGS required to
be made under any written or oral agreement will, if made, constitute an “excess
parachute payment” within the meaning of Code §280(G). Neither the execution of
this Agreement nor the consummation of the transactions contemplated hereby will
(either alone or together with any other event) result in any payment that could
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code. (e) Except as set forth in Section 3.9(e) of the Seller Disclosure
Schedule, neither the Company nor BCGS has any obligations for post-termination
welfare or retirement benefits other than coverage mandated by applicable Law.
Neither the Company nor BCGS -31- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag036.jpg]
thereof has any obligation or commitment to adopt or approve any plan,
arrangement or other scheme that will become a Benefit Plan, or, except where
required by Law, any amendment to any Benefit Plan. No proposal or commitment
has been communicated to any Continuing Employee regarding the introduction,
increase or improvement of any Benefit Plan. Neither the Company nor BCGS has
made any loan or advance, or provided any other form of financial assistance to
any Employee or Seller that is still outstanding as of the Closing. Neither the
Company nor BCGS has any defined benefit plan. (f) Except for accruals disclosed
on the latest balance sheet, the Company and BCGS do not have any liabilities
(i) for any bonus payments to any employee, manager, director, officer or
independent contractor (or any former employee, manager, director, officer or
independent contractor), (ii) for any workers’ compensation benefits which have
or, to the Knowledge of Seller Parties, may become payable as a result of events
prior to Closing, (iii) for any matching or other employer contributions to any
401(k) plan, (iv) to any employee, director or independent contractor (or any
former employee, director or independent contractor) related to compensation or
for benefits accrued prior to Closing under any Benefit Plan (including with
respect to any accrued but unused or unpaid vacation, sick time or other paid
time off), or (v) to any employee, manager, director, officer or independent
contractor arising out of any acts or omissions by the Sellers or the Company or
BCGS prior to the Closing. (g) Section 3.9(g) of the Seller Disclosure Schedule
lists each Employee as of the date of this Agreement and as updated no later
than five (5) days before the Closing Date, and for each such Employee, (i) the
individual’s title or position (including whether full or part time and whether
hourly, salaried, or commissioned), (ii) the individual’s job location, (iii)
the individual’s date of hire, (iv) the individual’s current base salary or
hourly wages and base salary or hourly wages for the last three (3) completed
fiscal years, and (v) for the last three (3) completed fiscal years, the
individual’s annual incentive and bonus compensation paid and the target
incentive compensation for the current year (with each form of incentive
compensation separately listed and including any commissions). Section 3.9(g) of
the Seller Disclosure Schedule also lists all individuals providing services to
the Company or otherwise with respect to the Company Business of more than five
(5) hours per month as consultants or other independent contractors. (h) Section
3.9(h) of the Seller Disclosure Schedule lists each written (i) employment
agreement and offer letter with any Employee; (ii) personal service contracts
for individuals who perform services for the Company or BCGS in the capacity of
an independent contractor; and (iii) non-compete, non-solicit, confidentiality
or proprietary rights agreements with current or former Employees or independent
contractors of the Company or BCGS, which with respect to clauses (i), (ii) and
(iii) are currently in effect, and true and complete copies of all such
agreements referred to in clauses (i), (ii) and (iii) above (and any amendments
thereto) have been furnished or made available to Buyer, and, with respect to
the type of agreements set forth in clauses (i) and (ii) above, neither the
Company nor BCGS is a party to any such oral agreements which cannot be
terminated at will by the Company or BCGS without penalty or any continuing
obligations thereunder. Except as set forth on Section 3.9(h) of the Seller
Disclosure Schedule, to the Knowledge of Seller Parties, no Employee or
independent contractor of the Company or BCGS is a party to, or is otherwise
bound by, any agreement or arrangement, including any confidentiality,
noncompetition, or proprietary rights agreement, between such Employee or
independent contractor, as the case may be, and any other Person, in each case,
that (x) limits the -32- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag037.jpg]
Employee’s or independent contractor’s ability to perform such Employee’s or
independent contractor’s duties to the Company or BCGS, or (y) has a negative
material effect on the Company or BCGS. (i) Neither the Company nor BCGS is
party to any labor or collective bargaining agreements. There has never been any
union organizing activity or similar activity affecting the Company, BCGS, or
any Employees. The Company and BCGS have complied, in all material respects,
with all Laws related to employment and labor, including those related to equal
employment opportunity, worker classification, affirmative action,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar Taxes, occupational safety and
health, and plant closings, the Fair Labor Standards Act and the WARN Act. The
Company and BCGS have not failed to pay any current or former employees for any
wages (including overtime), salaries, commissions, bonuses, benefits or other
direct compensation for any services performed by them or amounts required to be
reimbursed to such individuals. Neither the Company nor BCGS has received any
notice that it is not in or has not been in compliance with any Laws relating to
the employment of labor, including any Laws relating to wages, hours, collective
bargaining, worker classification, affirmative action, the WARN Act, the payment
of social security and similar taxes, equal employment opportunity, employment
discrimination and employment, occupational or workplace safety or that the
Company is liable for any arrears of wages or any taxes or penalties for failure
to comply with any of the foregoing. The Company and BCGS have, for all purposes
(including coverage and benefits under Benefit Plans, overtime and payroll tax
purposes) correctly classified those individuals performing services as common
law employees, leased employees, independent contractors or agents of the
Company or BCGS. Any and all notices to, or filings or registrations with, any
labor organizations, works council or any similar person, required to be made by
the Company or BCGS in connection with the execution of this Agreement have been
timely made. (j) There are no pending or, to the Knowledge of Seller Parties,
threatened material claims against the Company or BCGS under any Law related to
employee benefits (including relating to the Benefit Plans, other than routine
claims for benefits), employment or labor. There are no charges with respect to
or relating to the Company, BCGS or the Employees pending before any applicable
Governmental Authority responsible for the prevention of unlawful employment
practices, and neither the Company nor BCGS has received notice from any
Governmental Authority responsible for the enforcement of labor or employment
Laws of an intention to conduct an investigation of the Company or BCGS, and no
such investigation is in process. (k) The Company, BCGS and each Employee is in
material compliance with all applicable visa and work permit requirements, and
no visa or work permit held by an Employee will expire within six (6) months.
Section 3.10 Taxes. Except as set forth on Section 3.10 of the Seller Disclosure
Schedule: (a) The Seller Parties have made or will make available prior to the
Closing to Buyer correct and complete copies of all federal and state income,
state, franchise and excise, state sales and use, personal property, federal and
state payroll (including unemployment), escheat and -33- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag038.jpg]
unclaimed property (if required for any Tax Return), and material local business
Tax Returns filed with respect to the Company and BCGS (together with all
examination reports and statements of deficiencies assessed against or agreed to
by the Company or BCGS) with respect to any taxable period ending on or after
December 31, 2013. All such Tax Returns since December 31, 2015, have been
delivered to Buyer. (b) (i) Each of the Company and BCGS has properly and timely
filed all Tax Returns required to be filed by it, all of which are correct and
complete in all material respects and were prepared in compliance with all
applicable Laws; (ii) each of the Company and BCGS has paid all Taxes required
to be paid by it (whether or not shown on a Tax Return); (iii) no audit of the
Company or BCGS by any Governmental Authority has been conducted, is currently
pending or, to the Knowledge of the Seller Parties, is threatened, and no notice
of any proposed audit, or of any Tax deficiency or adjustment, has been received
by the Company or BCGS; (iv) there are no agreements or waivers currently in
effect that provide for an extension of time for the assessment of any Tax
against the Company or BCGS; (v) the Financial Statements fully accrue all
actual and contingent liabilities for Taxes with respect to all periods through
the dates thereof in accordance with Applicable Accounting Principles; (vi)
since the date of the Quarterly Financial Statements, neither the Company nor
BCGS has incurred any liabilities for Taxes except in the Ordinary Course of
Business; (vii) no Action is pending or has been threatened, and no claim has
been asserted against or with respect to the Company or BCGS in respect of any
Tax; and (viii) no claim has been made by a Governmental Authority in a
jurisdiction where a Tax Return is not filed by or on behalf of the Company or
BCGS that the Company or BCGS is subject to Tax in that jurisdiction. (c)
Neither the Company nor BCGS has participated in any transaction that could give
rise to a disclosure obligation as a “reportable transaction” under Section 6111
of the Code and the Treasury Regulations thereunder or any similar provision
under other similar applicable Laws. (d) Neither the Company nor BCGS is, nor
has it ever been, a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code. No Seller Party is a “foreign person”
as such term is defined in Section 1445 of the Code. (e) Neither the Company nor
BCGS has ever been either the “distributing corporation” (within the meaning of
Section 355(a)(1) of the Code) or the “controlled corporation” (within the
meaning of Section 355(a)(1) of the Code) in a distribution that is described,
or purported to be described, in Section 355 of the Code. Within the last five
years, neither the Company nor BCGS has been a party to a “reorganization” as
that term is defined in Section 368 of the Code. (f) Each of the Company and
BCGS has materially complied with the provisions of the Code relating to the
withholding and payment of Taxes, including, without limitation, the withholding
and reporting requirements under Code sections 1441 through 1464, 3401 through
3406, and 6041 through 6049, as well as similar provisions under any other
applicable Laws, and has, within the time and in the manner prescribed by Law,
withheld from employee wages and paid over to the proper Governmental Authority
all amounts required. Each -34- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag039.jpg]
of the Company and BCGS has appropriately classified all service providers as
either employees or independent contractors for all Tax purposes. Each of the
Company and BCGS (i) has collected and remitted all applicable sales and/or use
Taxes to the appropriate Governmental Authority or (ii) has obtained, in good
faith, any applicable sales and/or use Tax exemption certificates. (g) Neither
Company nor BCGS has received any Tax Ruling or entered into a Tax Closing
Agreement with any Governmental Authority that would have a continuing effect
after the Closing Date. For purposes of the preceding sentence, the term “Tax
Ruling” shall mean written rulings of a Governmental Authority relating to
Taxes, and the term “Tax Closing Agreement” shall mean a written and legally
binding agreement with a Governmental Authority relating to Taxes. (h) Except as
set forth in Section 3.10(h) of the Seller Disclosure Schedule, the Company has
been a validly electing S corporation within the meaning of Sections 1361 and
1362 of the Code at all times since 2003, and it will be a valid S corporation
at all times up to the Effective Time. The Company will not be liable for any
Tax under Code Section 1374 in connection with the deemed sale of the Company’s
assets (including the assets of any qualified subchapter S subsidiary) caused by
the Section 338(h)(10) Election (as hereinafter defined). The Sellers have not
filed (and will not file) any income tax return, election or other document that
is inconsistent with the Company’s classification as an “S” Corporation for
applicable Tax purposes and the beneficiaries of Lisa Arroyo Trust have filed
joint federal income tax returns for all years since 2008. The Company has not
in the past five years (i) acquired assets from a C corporation in a transaction
in which the Company’s Tax basis for the acquired assets was determined, in
whole or in part, by reference to the Tax basis of the acquired assets (or any
other property) in the hands of the transferor, or (ii) except for BCGS,
acquired the stock of any corporation that is a qualified subchapter S
subsidiary. (i) Except as set forth in Section 3.10(h) of the Seller Disclosure
Schedule, BCGS has been a qualified subchapter S subsidiary within the meaning
of Section 1361(b)(3)(B) of the Code at all times during its existence. (j)
Except as set forth in Section 3.10(j) of the Seller Disclosure Schedule, all
Sellers that are organized as trusts qualify either as a qualified subchapter S
trust within that meaning of Section 1361(d) of the Code or an electing small
business trust within the meaning of Section 1361(e) of the Code. (k) The Salary
Continuation Agreement does not cause the Company to not confer identical rights
to its shareholders with respect to distribution and liquidation proceeds within
the meaning of Treas. Reg. § 1.1361-1(1). Section 3.11 Compliance with Law;
Permits. (a) Except as otherwise qualified in this Agreement, the Company and
BCGS have, since December 31, 2015, been in compliance, in all material
respects, with all applicable Laws, including Laws related to privacy, Permits
and Governmental Orders applicable to it or its assets, properties or Company
Business. Neither the Company nor BCGS is a party to, or bound by, any
Governmental Order that is material to the Company Business. Neither the Company
nor -35- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag040.jpg]
BCGS has at any time since December 31, 2015 (i) received any written notice
from any Governmental Authority regarding any actual or alleged material
violation of, or failure to comply with any applicable Law or (ii) to the
Knowledge of Seller Parties, been placed under investigation with respect to any
material violation of applicable Law. The Company and BCGS has made available to
the Buyer true and correct copies of all reports or other written correspondence
between the Company or BCGS and any Governmental Authority or any Person acting
on behalf of a Governmental Authority since December 31, 2015 relating to any
unclaimed property or escheat matters and the Company and BCGS has complied with
all unclaimed property or escheat obligations. Neither the Company nor BCGS
underwrites insurance policies, collects premiums or settles any insurance
claims. (b) The Company and BCGS hold all material governmental qualifications,
registrations, filings, licenses, permits, approvals or authorizations necessary
to conduct the Company Business and to own or use its assets and properties
associated with the Company Business, as the Company Business, assets and
properties are conducted, owned and used by the Company and BCGS (collectively,
the “Permits”). All material Permits are valid and in full force and effect.
Neither the Company nor BCGS is the subject of any pending or, to the Knowledge
of Seller Parties, threatened Action seeking the revocation, suspension,
termination, modification or impairment of any material Permit. There is no
Governmental Order that would be binding on the Company or BCGS following the
Closing that prohibits or restricts the payment of shareholder dividends or
other shareholder distributions by the Company or BCGS. The Company and BCGS
hold all applicable insurance licenses they are required to hold to conduct the
Company Business, including third party administrator, insurance agency or
producer licenses, under any applicable state Law. (c) Except as qualified
herein, to the Knowledge of Seller Parties, each of the Company and BCGS and
their Affiliates, and to the Knowledge of Seller Parties, the Producers, are and
have been in connection with the Company Business, in material compliance in
with applicable Laws regulating the marketing and sale of securities, life
insurance policies and annuity contracts, regulating advertisements, requiring
mandatory disclosure of information relating to the securities, policy
information, requiring employment of standards to determine if the purchase of a
policy or contract is suitable for an applicant, prohibiting the use of unfair
methods of competition and deceptive acts or practices and regulating
replacement transactions. For purposes of this Section 3.11(c), (i)
“advertisement” means any material designed to create public interest in life
insurance policies and annuity contracts or in an insurer, or in an insurance
producer, or to induce the public to purchase, increase, modify, reinstate,
borrow on, surrender, replace or retain such a policy or contract, and (ii)
“replacement transaction” means a transaction in which a new life insurance
policy or annuity contract is to be purchased by a prospective insured and the
proposing producer knows or should know that one or more existing life insurance
policies or annuity contracts will lapse, or will be forfeited, surrendered,
reduced in value or pledged as collateral. (d) The Company and BCGS are in
material compliance with applicable anti- money laundering Laws. The Company and
BCGS have established and maintain an anti-money laundering program, which
includes written internal policies, procedures and controls, including a means
for monitoring and identifying suspicious activity, the designation of an
anti-money laundering compliance officer, an ongoing employee training program,
an independent audit -36- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag041.jpg]
function to test such programs annually, and any additional requirements set
forth in the rules of any self-regulatory organization (including FINRA) of
which the Company or BCGS is a member. (e) Neither the Company nor BCGS has,
directly or indirectly, (i) made political contributions or expenditures except
in accordance with applicable Law, or (ii) offered or provided any unlawful
remuneration, entertainment or gifts to any Person, including any official of
any Governmental Authority. No Customer of BCGS is listed on any published list
of blocked persons maintained by the Office of Foreign Assets Control of the
U.S. Department of Treasury (“OFAC”). The Company and BCGS have taken
commercially reasonable steps to ensure that no Customer in any account is
listed on any published list of blocked persons maintained by OFAC. Section 3.12
Litigation. Except as set forth in Section 3.12 of the Seller Disclosure
Schedule, there are no Actions pending or, to the Knowledge of Seller Parties,
threatened in writing, against the Company or BCGS or relating to any Company
Business or any Seller in its capacity as a shareholder of the Company. There
are no orders outstanding to which the Company or BCGS or any of their
respective properties, rights or assets is subject. Section 3.13 Intellectual
Property. (a) Except as set forth in Section 3.13(a) of the Seller Disclosure
Schedule, each of the Company and BCGS owns all right, title and interest in, or
has enforceable rights or licenses to use, free and clear of all Liens, the
Intellectual Property, the Computer Software and the Technology used in the
Company Business as currently conducted. (b) Section 3.13(b) of the Seller
Disclosure Schedule sets forth a complete and correct listing of (i) all
Computer Software (other than “off-the-shelf” or software that is available
generally through retail distribution networks or is subject to “shrink-wrap” or
“click wrap” license agreements or retail software), (ii) all material common
law Trademarks that are used in the conduct of the Company Business, and (iii)
all Registered Intellectual Property used in the conduct of the Company
Business. Except as set forth in Section 3.13(b) of the Seller Disclosure
Schedule, all Registered Intellectual Property is not canceled, expired or
abandoned, all maintenance or other fees have been paid and all filings required
to maintain such rights have been made. (c) Section 3.13(c) of the Seller
Disclosure Schedule sets forth a complete and correct listing of all material
Intellectual Property and Technology used in the conduct of the Company Business
that are owned by a third party and licensed to Company or BCGS (excluding any
software that is available generally through retail distribution networks or is
subject to “shrink- wrap” or “click wrap” license agreements) (“Licensed
Intellectual Property and Technology”). Correct and complete copies of all
licenses or other agreements relating to the Licensed Intellectual Property and
Technology have heretofore been delivered by Sellers to Buyer. Except as set
forth on Section 3.13(c) of the Seller Disclosure Schedule, the Company and BCGS
are in material compliance with the terms of the license or purchase agreements
governing any Licensed Intellectual Property and Technology, including any
obligation to pay any license fees or royalties for use of the Licensed
Intellectual Property and Technology. Except as set forth on Section 3.13(c) of
the Seller Disclosure Schedule, none of the rights in the Licensed Intellectual
Property and Technology granted to the Company or BCGS will become abandoned and
no third-party licensor will be entitled to terminate or revoke any such right
or increase fees or liabilities to the -37- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag042.jpg]
Company or BCGS as a direct result of the transactions contemplated by this
Agreement except where such abandonment, termination, or revocation would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect. Except as set forth in Section 3.13(c) of the Seller
Disclosure Schedules, the Company and BCGS are in compliance in all material
respects with the terms of the license or purchase agreements governing any
Computer Software owned by a third party and licensed to the Company or BCGS.
Section 3.13(c) of the Seller Disclosure Schedule sets forth a complete and
correct list of all Owned Intellectual Property, Computer Software or Technology
used in the conduct of the Company Business that is owned by Company or BCGS
that has been licensed to a third party, and correct and complete copies of all
licenses or other agreements relating to such Owned Intellectual Property,
Computer Software or Technology have heretofore been delivered by Sellers to
Buyer. (d) Except as set forth in Section 3.13(d) of the Seller Disclosure
Schedule, neither the Company nor BCGS has received any written notice of any
infringement or misappropriation of the rights of any third party that has not
been resolved with respect to any Intellectual Property, Computer Software or
Technology. No use by the Company or BCGS of any Intellectual Property, Computer
Software or Technology infringes or misappropriates any Intellectual Property or
technology right of any third party in any material respect related to the
conduct of the Company Business. To the Knowledge of Seller Parties, no Person
is infringing or misappropriating any material Owned Intellectual Property or
Computer Software. (e) All Persons who have materially contributed to the
creation, invention or development of the Owned Intellectual Property and
Computer Software (other than “off-the- shelf” or software that is available
generally through retail distribution networks or is subject to “shrink-wrap” or
“click wrap” license agreements or retail software) have assigned to Company or
BCGS all of their rights therein to the extent such rights have not been vested
in Company or BCGS by operation of applicable Law. (f) The Company and BCGS have
used commercially reasonable efforts to maintain the confidentiality and secrecy
of the Trade Secrets and material proprietary information relating to the
Company Business. Except as set forth in Section 3.13(f) of the Seller
Disclosure Schedule, all employees, consultants and contractors who have been
given access to such Trade Secrets or material proprietary information for the
performance of their duties for the Company or BCGS have signed agreements (or
are subject to an enforceable duty of confidentiality) that adequately protect
the interests of the Company and BCGS in such Trade Secrets or other material
proprietary information used in the Company Business. (g) The Technology owned
by the Company or BCGS (i) has been reasonably maintained, (ii) has been
operated in material compliance with all applicable manufacturer specifications,
and (iii) is in good working condition to perform all material information
technology operations necessary for the conduct of the Company Business. The
Company has taken or has caused to be taken commercially reasonable steps to
provide for the backup and recovery of the data critical to the conduct of the
Company Business as currently conducted. Since December 31, 2015, neither the
Company nor BCGS has experienced an unplanned interruption of operation of the
Technology or Computer Software that had a material impact on the Company
Business or any Plan. Except as set forth in Section 3.13(g) of the Seller
Disclosure Schedule, the Computer Software (other than “off-the-shelf” or
software that is available generally through retail -38- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag043.jpg]
distribution networks or is subject to “shrink-wrap” or “click wrap” license
agreements or retail software) is not, in whole or in part, subject to the
provisions of any open source license agreement. Section 3.14 Producers. (a)
Section 3.14(a) of the Seller Disclosure Schedule sets forth a true and complete
list of the brokers, broker-dealers, producers, third party administrators or
intermediaries or other Persons who are regularly engaged to market or sell the
services offered by the Company Business, other than employees of Company or
BCGS (each Person who undertakes such activities, a “Producer”), and their
compensation, including commissions, for the twelve-month period ending
September 30, 2018. Except as disclosed in Section 3.14(a) of the Seller
Disclosure Schedule, (i) neither the Company nor BCGS have any compensation
plans or programs for the payment of compensation to Producers other than
commissions and volume-based bonus arrangements, and (ii) since December 31,
2017, no Producer has provided written notice to the Company or BCGS of his or
her intention to cease association with the Company. (b) Except as set forth in
Section 3.14(b) of the Seller Disclosure Schedule, all times since January 1,
2013, (i) each Producer at the time such Producer marketed, wrote, sold,
produced, administered or managed any portion of the Company Business, was duly
licensed and appointed (if necessary for the type of business marketed, written,
sold, produced, administered or managed by such Producer) as required by
applicable Law; (ii) all compensation (including any commission, commission
expense, allowance or other fees payable or remittable) paid to each such
Producer was paid in accordance with applicable Law; (iii) no such Producer has
violated (or with or without notice or lapse of time or both would have
violated) any term or provision of any agency or other contract with the Company
or BCS or policy thereof or any applicable Law or Governmental Order applicable
to any aspect (including, but not limited to, the marketing, writing, sale,
production, administration or management) of the Company Business; and (iv) no
such Producer has been enjoined, indicted, convicted or made the subject of any
consent decree or judgment on account of any violation of applicable Law in
connection with such Producer’s actions in his, her or its capacity as Producer
for the Company or BCGS or is the subject of any enforcement or disciplinary
proceeding alleging any such violation. Neither the Company nor BCGS has made
any loan to any Producer. (c) Section 3.14(c) of the Seller Disclosure Schedule
sets forth a true and correct list of the top twenty-five (25) Producers by
commissions paid by the Company and BCGS for the twelve-month period ending
December 31, 2017 (each, a “Significant Producer”). Sellers have made available
true, accurate and complete copies of (i) any agreements in force on the date
hereof between the Company or BCGS, on one hand, and any Significant Producer,
on the other hand, and (ii) any selling agreement between the Company or BCGS,
on one hand, and any independent broker-dealer or registered investment advisor,
on the other hand (items (i) and (ii), collectively, “Significant Producer
Agreements”). Section 3.15 Broker-Dealer and Investment Adviser. (a) BCGS is
duly registered as a broker-dealer with the SEC and the MSRB, a member of the
Securities Investor Protection Corporation, admitted to membership in FINRA, and
duly registered, licensed or qualified as a broker-dealer in each jurisdiction
where the conduct of -39- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag044.jpg]
the Company Business requires such registration, licensing or qualification.
BCGS is in compliance in all material respects with the state securities laws
governing the operations of broker-dealers in each state in which it operates
and applicable FINRA and MSRB requirements. BCGS is duly registered as an
investment adviser under the Investment Advisers Act. BCGS is duly registered,
licensed or qualified as an investment adviser in each state or any other
jurisdiction where the conduct of the Company Business requires such
registration, licensing or qualification, and BCGS is in good standing under the
rules and regulations thereof. BCGS is in compliance in all material respects
with federal and state securities Laws. (b) Section 3.15(b) of the Seller
Disclosure Schedules contains a true, complete and correct list of all
Registered Persons, along with the following information with respect to each
Registered Person: (i) the Registered Person’s employment status with the
Company or BCGS, (ii) the date of the Registered Person’s Individual Registered
Representative Agreement, (iii) the jurisdiction(s) in which the Registered
Person is registered as a “registered representative;” and (iv) the
jurisdiction(s) in which the Registered Person is registered as an investment
adviser representative. Each of the Registered Persons is, and has been since
such Registered Person became associated with BCGS, duly registered as a
“registered representative” with FINRA and in all applicable states, duly
licensed or registered as an investment adviser representative in all applicable
states, and is in material compliance with the applicable Laws having
jurisdiction over each such Registered Person, and such registrations are and
have been in full force and effect. The Company has delivered or made available
to Buyer true, correct and complete copies of each Individual Registered
Representative Agreement, and each Individual Registered Representative
Agreement is in full force and effect and is valid, binding and enforceable upon
the Company, BCGS and the Registered Person that is a party thereto and will
continue to be following Closing, and none of the Company, BCGS nor the
Registered Person that is a party thereto is in material default under, and no
event has occurred which, with the passage of time or giving of notice or both,
would result in the Company, BCGS or the Registered Person that is a party
thereto being in material default under, any of the terms of each Individual
Registered Representative Agreement. (c) Except as set forth in Section 3.15(c)
of the Seller Disclosure Schedule, none of the Company, BCGS, or any of their
respective officers, managers, directors, Employees, or, solely with respect to
services relating to the Company Business, independent contractors are or have
been (i) the subject of any investigations or disciplinary proceedings or orders
of the SEC, FINRA or any other Governmental Authority arising under applicable
Law and no such disciplinary proceeding or order is pending or, to the Knowledge
of Seller Parties, threatened, nor is any basis known to the Sellers for any
such action by any Governmental Authority; (ii) permanently enjoined by the
order, judgment or decree of any court or other Governmental Authority from
engaging in or continuing any conduct or practice in connection with any
activity; (iii) convicted of any crime or subject to any disqualification which
would be the basis for any denial, suspension, revocation or limitation of any
necessary registration (including, with respect to the Registered Person’s
status as a “registered representative” or investment adviser representative),
or for any limitation on its activities, in connection with the Company
Business; and (iv) subject to or involved in any orders, disqualifications,
penalties or special restrictions relating to or affecting its services related
to the Company Business. (d) Neither BCGS nor any of the Persons associated with
BCGS, as enumerated under Section 506 of Regulation D under the Securities Act,
are subject to any of the disqualifying -40- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag045.jpg]
events listed in Section 506(d) of Regulation D under the Securities Act, and,
to the Knowledge of Seller Parties, there is no inquiry, investigation,
proceeding or action pending against any such Person that would reasonably be
expected to result in any such disqualifying event. Section 3.16 Recordkeeping
Services. With respect to any aspect of the Company Business involving
Recordkeeping Services provided to or with respect to employee benefit plans by
the Company and BCGS: (a) All such Recordkeeping Services are in material
compliance with applicable Law and the terms of the applicable Material
Contracts and all systems and procedures used in the delivery of such services
are designed to comply with applicable Law and the terms of the applicable
Material Contracts. (b) All such products and services relate solely to
retirement plans that are qualified under Section 401(a), 401(k), 403(b) or 457
of the Code, funeral trusts, nonqualified deferred compensation plans, and
related arrangements. (c) All fees, service charges or other compensation,
including the retention of float and disclosures required under Sections
404(a)(5) and 408(b)(2) of ERISA, relating to the Company Business have been
adequately and timely disclosed to Plan Sponsors and are imposed, assessed,
levied or charged only pursuant to a written agreement between the Company and
the Plan Sponsor or other responsible Person. (d) The systems and procedures
utilized by the Company and BCGS in administering the Company Business are
reasonably designed to prevent nonexempt prohibited transactions within the
meaning of Section 4975 of the Code or Section 406 of ERISA or a failure to
comply with Section 409A of the Code. (e) Except as set forth in Section 3.16(e)
of the Seller Disclosure Schedule, neither the Company nor BCGS agrees under the
terms of any Contracts related to the Company Business to the status of, or
responsibility as, a “fiduciary” (as such term is defined under Section 3(21)(A)
of ERISA or any parallel provision of the Code or applicable state Laws) with
respect to any Plan. Section 3.17 Bank Accounts; Affiliate Transactions. (a)
Sellers have previously made available to Buyer a true, accurate and complete
list of the bank names, locations and account numbers of all bank and safe
deposit box accounts of the Company or BCGS or used in connection with the
Company Business, including any custodial accounts for securities owned by the
Company, BCGS or used in connection with the Company Business, and the names of
all persons authorized to draw thereon or to have access thereto. (b) Except as
set forth in Section 3.17(b) of the Seller Disclosure Schedule, (i) no Seller
Party, trustee of a Seller, officer, director or employee of the Company or
BCGS, nor any Related Person to any of the foregoing, nor any entity in which
any such Person owns any equity interest, is a party to any Contract, commitment
or transaction with the Company or BCGS or has any material interest in any
property used by the Company or BCGS; and (ii) all transactions -41- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag046.jpg]
between either the Company or BCGS on the one hand and any Related Person on the
other hand are conducted at fair market values and on commercially reasonable
terms. Section 3.18 Absence of Change. Except as set forth in Section 3.18 of
the Seller Disclosure Schedule, since January 1, 2018, (i) the Company and BCGS
have conducted the Company Business in the Ordinary Course of Business, and (ii)
there has not been any fact, circumstance, condition, event or change having, or
that would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect. Without limiting the generality of the
foregoing, since September 30, 2018, neither the Company nor BCGS has taken any
action or failed to take any action that would have resulted in a breach of
Section 5.1, had such section been in effect since September 30, 2018. Section
3.19 Insurance. Sellers have made available to Buyer a true and complete list of
all insurance policies covering the assets, business, equipment, properties,
operations, Employees, consultants, directors, officers and managers of the
Company, BCGS and the Company Business, together with a description of the
coverage and the annual premium for the immediately prior year. There is no
claim by the Company or BCGS currently pending under any of such policies as to
which coverage has been questioned, denied or disputed by the insurers of such
policies. Each such insurance policy is in full force and effect, all premiums
payable under all such policies have been timely paid, and the Company and BCGS
are otherwise in material compliance with the terms of such policies. To the
Knowledge of Seller Parties, since the time any such policies were last issued
or renewed, there has not been any threatened termination of, material premium
increase with respect to, or alteration of coverage under, any such policies.
Section 3.20 Privacy and Data Security. (i) The Company and BCGS have in place
(A) administrative, technical and physical safeguards designed to protect
against the destruction, loss, or alteration of Personal Information, (B)
appropriate security measures designed to protect Personal Information, and (C)
privacy policies and procedures, all of which safeguards, measures and policies
and procedures described in (A) – (C) above meet or exceed the requirements of
all applicable Laws; (ii) the Company and BCGS have complied with all applicable
Laws pertaining to privacy and personal information security in all material
respects and with all applicable contractual privacy obligations and their
respective internal privacy policies and guidelines relating to the collection,
storage, use and transfer of Personal Information; (iii) to the Knowledge of the
Seller Parties, the Company and BCGS are not, and during the preceding three (3)
years, have not been, under investigation or audit, by any private party or
Governmental Authority, arising out of an actual or alleged privacy or
information security incident nor has any private party or Governmental
Authority alleged any breach of contract or non-compliance with Laws related to
a privacy or information security matter; and (iv) since December 31, 2015,
there has been (x) to the Knowledge of Seller Parties, no unauthorized access,
use, destruction, modification, disclosure or transfer of any Personal
Information in the possession, custody or Control of the Company or BCGS, or a
contractor or agent acting on behalf of the Company or BCGS, and (y) no claim in
writing from any affected individual nor any request or inspection from any
Governmental Authority that may give rise or has given rise to any liability
under applicable Law in relation to data protection, data security or privacy.
Section 3.21 Environmental Matters. -42- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag047.jpg]
(a) The Company and BCGS are in compliance with all applicable Environmental
Laws, except for such noncompliance that has not had, and would not individually
or in the aggregate reasonably be expected to have, a Company Material Adverse
Effect. (b) Neither the Company nor BCGS has received written notice of any
Actions during the last five (5) years alleging any violation of, or liability
under, any Environmental Law, except for such Actions that have not had, and
would not individually or in the aggregate reasonably be expected to have, a
Company Material Adverse Effect. Section 3.22 Brokers. No broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any Seller Party. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF
BUYER Buyer represents and warrants to Sellers as follows: Section 4.1
Incorporation and Authority of Buyer. Buyer is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware.
Buyer has all requisite corporate power and authority to enter into, consummate
the transactions contemplated by and carry out its obligations under this
Agreement. The execution and delivery by Buyer of this Agreement and the
consummation by Buyer of the transactions contemplated by hereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly and validly executed and delivered by Buyer and assuming
due authorization, execution and delivery by the other parties hereto or
thereto, this Agreement constitutes, the legal, valid and binding obligation of
Buyer, enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law). Section 4.2 No Conflict. Provided that all consents, approvals,
authorizations and other actions described in Section 4.3 have been obtained or
taken, the execution and delivery by Buyer of, and the consummation by Buyer and
each applicable Affiliate of Buyer of the transactions contemplated by, this
Agreement do not and will not (a) violate or conflict with the organizational
documents of Buyer or the applicable Affiliate of Buyer, (b) subject to the
receipt of the consents, approvals and authorizations described in Section 4.3,
conflict with or violate in any material respect any Law or other Governmental
Order applicable to Buyer or the applicable Affiliate of Buyer by which any of
them or any of their respective properties or assets is bound or subject or (c)
result in any material breach of, or constitute a material default (or event
which, with the giving of notice or lapse of time, or both, would constitute a
default) under, or give to any Person any rights of termination, acceleration or
cancellation of, or result in the creation of any Lien (other than Permitted
Liens) on any of the assets or properties of Buyer or any other applicable
Affiliate of Buyer pursuant to, any Contract to which Buyer or such other
Affiliate of Buyer is a party or by which any of them or any of their respective
properties or assets is bound or subject. -43- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag048.jpg]
Section 4.3 Consents and Approvals. Except for the items set forth on Section
4.3 of the Buyer Disclosure Schedule, the execution and delivery by Buyer of
this Agreement do not, and the consummation by Buyer or the applicable Affiliate
of Buyer of the transactions contemplated by this Agreements will not, require
any Governmental Approval to be obtained or made by Buyer or the applicable
Affiliate of Buyer), except for any Governmental Approvals the failure of which
to be obtained or made would not, individually or in the aggregate, reasonably
be expected to have a Buyer Material Adverse Effect. Section 4.4 Securities Law
Matters. The Company Shares are being acquired by Buyer for its own account and
without a view to the public distribution or sale of the Company Shares or any
interest therein. Buyer understands and agrees that it may not sell, transfer,
assign, pledge or otherwise dispose of any of the Company Shares other than
pursuant to a registered offering in compliance with, or in a transaction exempt
from, the registration requirements of the Securities Act and applicable state
and foreign securities Laws. Section 4.5 Independent Investigation. Buyer has
conducted its own independent investigation, review and analysis of the Company
and BCGS, and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of the Company and BCGS for such purpose. Buyer acknowledges and agrees
that: (a) in making its decision to enter into this Agreement and to consummate
the transactions contemplated hereby, Buyer has relied solely upon its own
investigation and the express representations and warranties of Sellers set
forth in Article III of this Agreement (including related portions of the Seller
Disclosure Schedules) and the Transaction Documents; (b) neither Sellers, the
Company, BCGS nor any other Person has made any representation or warranty as to
Sellers, the Company, BCGS, the Company Business or this Agreement, except as
expressly set forth in Article III of this Agreement (including the related
portions of the Seller Disclosure Schedules) and the Transaction Documents, and
(c) actual future results of the Company may differ from current expectations.
Section 4.6 Non-Reliance. Buyer is not relying and has not relied on any
representations or warranties whatsoever regarding the subject matter of this
Agreement, express or implied, except for the representations and warranties of
Sellers contained in this Agreement, the Seller Disclosure Schedules and the
Transaction Documents. Section 4.7 Brokers. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer or any of its Affiliates. ARTICLE V COVENANTS Section 5.1
Conduct of Business. During the period from the date of this Agreement until the
Closing, except (a) as expressly contemplated by this Agreement, (b) for the
matters set forth in Section 5.1 of the Seller Disclosure Schedule, (c) as
required by applicable Law or (d) as Buyer otherwise consents in advance in its
discretion, the Sellers shall, and shall cause Company -44- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag049.jpg]
and BCGS to, (x) conduct the Company Business only in the Ordinary Course of
Business, (y) use commercially reasonable efforts to preserve intact the
business organizations and goodwill of the Company Business and maintain
material relationships with Customers, Funds, Employees, suppliers, service
providers and other third parties having business dealings with the Company
Business and (z) not do any of the following: (a) declare, set aside or pay any
non-cash dividends, or make any other non- cash distributions, in respect of the
Company Shares or BCGS Shares; (b) repurchase, redeem, repay or otherwise
acquire any outstanding Company Shares or BCGS Shares; (c) transfer, issue, sell
or dispose of any Company Shares or BCGS Shares, or grant options, warrants,
calls or other rights to purchase or otherwise encumber or acquire any capital
stock or other interest in the Company or BCGS; (d) effect any recapitalization,
reclassification, stock split or similar change in the capitalization of the
Company or BCGS; (e) amend the Organizational Documents of the Company, BCGS or
either Trust, adopt or enter into any plan of liquidation, dissolution, merger,
reorganization or similar transaction of the Company or BCGS, or allow the
Company or BCGS to acquire any other Person or substantially all of the assets
of any other Person or enter into a new line of business; (f) make any change in
the accounting, sales, marketing or administration policies, practices or
principles of the Company or BCGS in effect on the date hereof (other than any
change required by applicable Law or GAAP); (g) (x) purchase, sell, lease,
exchange, transfer, encumber or otherwise dispose of or allow to lapse or
acquire any property or assets of the Company, BCGS or the Company Business
(including Permits and Intellectual Property rights) or (y) make any capital
expenditure with respect to the Company or BCGS; (h) incur any Indebtedness, or
allow the Company or BCGS to (x) assume, grant, guarantee or endorse, or
otherwise as an accommodation become responsible for, the obligations or
Indebtedness of any Person, or (y) make any loans or advances or investments in
capital; (i) except in the Ordinary Course of Business, enter into, amend,
terminate, renew or extend any Material Contract; (j) (x) promise or grant any
increase in the compensation or benefits of any Employee, except as required by
Law or by any Benefit Plan or contract in existence on the date hereof, or (y)
enter into, or amend in any respect, any employment contract (except in the
Ordinary Course of Business), agreement for personal services or Benefit Plan;
(k) hire, terminate or accept the resignation of any key officer or Employee,
other than for cause; -45- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag050.jpg]
(l) modify the contingent obligations of the Company or BCGS by way of guaranty,
endorsement, indemnity or waiver; (m) pay, settle or compromise any Action or
threatened Action involving the Company, BCGS, or the Company Business; (n)
acquire any real property or any direct or indirect interest in real property;
(o) (u) make, amend, or revoke any election related to Taxes or take any Tax
position that is inconsistent with past practice or that would reasonably be
expected to adversely affect the Company or BCGS, (v) settle or compromise any
Tax liability or surrender any right to claim a Tax refund, offset, or other
reduction in Tax liability, (w) enter into any closing agreement related to
Taxes, (x) consent to any extension or waiver of the limitations period
applicable to any Tax claim or assessment, (y) amend any Tax Returns or file any
claims for Tax refunds, or (z) make a request for a written ruling of a
Governmental Authority relating to Taxes; or (p) enter into any legally binding
commitment with respect to any of the foregoing. From the date hereof through
the Closing Date, no Seller shall sell, transfer or otherwise convey any Company
Shares. Section 5.2 Access to Information. (a) From the date hereof until the
Closing Date or earlier termination of this Agreement, Sellers and the Company
will, and will cause BCGS to, provide Buyer and its Representatives with
reasonable access during normal business hours to the operations of the Company
and BCGS and management personnel, and such books and records pertaining to the
Company, BCGS and the Company Business as Buyer may reasonably request in
advance; provided, however, that Buyer agrees that (i) such access will give due
regard to minimizing interference with the operations, activities and Employees,
and (ii) such access and disclosure will not be provided if it would jeopardize
any attorney-client or other privilege. Prior to the Closing, Buyer and its
Representatives will contact and communicate with the Employees, suppliers and
other business relations of the Company and BCGS in connection with the
transactions contemplated hereby only with the prior written consent of the
Company; provided, however, that the Company shall have the right to have a
Representative present during any such contact in the event that it consents to
such contact. From the date hereof until the Closing Date or earlier termination
of this Agreement, subject to any applicable confidentiality requirement, Seller
Parties shall and shall cause Company and BCGS to provide full access to Buyer
and its Representatives of Seller Parties’ and BCGS’s communications with any
Governmental Authority or Person with respect to any Action relating to the
Company or BCGS and shall provide access for Buyer and its Representatives to
directly communicate with such Governmental Authority or Person if permitted.
(b) From the date hereof until the Closing, the Company shall deliver to Buyer
reasonably promptly, and in any case within two (2) Business Days, following the
preparation thereof, all quarterly and annual financial statements for the
Company and BCGS, in each case together with the exhibits and schedules thereto.
Such financial statements shall (A) be based on -46- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag051.jpg]
the Books and Records, (B) be prepared in accordance with Applicable Accounting
Principles on a basis consistent with the preparation of the Financial
Statements, and (C) present fairly, in all material respects, Company’s
consolidated and/or BCGS’s (as applicable) financial condition as of their
respective dates and the results of Company’s consolidated and/or BCGS’s (as
applicable) operations for the periods then ended. Section 5.3 Approvals and
Consents. (a) Subject to the terms and conditions hereof, Seller Parties shall
and shall cause Company and BCGS to, use their respective reasonable best
efforts (i) to take, or cause to be taken, all actions, and to do, or cause to
be done, all things necessary, proper or advisable to consummate and make
effective, as soon as practicable after the date hereof, the transactions
contemplated hereby and (ii) to obtain as promptly as practicable all necessary
Permits, Governmental Orders or other consents, approvals or authorizations of
Governmental Authorities or any third parties necessary in connection with the
consummation of the transactions contemplated hereby; provided that the Sellers
shall be responsible for the costs associated with obtaining any such approvals.
In connection therewith, Seller Parties shall, and shall cause Company and BCGS
to make all legally required filings as promptly as practicable in order to
facilitate prompt consummation of the transactions contemplated hereby, shall
provide and shall cause to provide such information and communications to
Governmental Authorities as such Governmental Authorities may request, and shall
take and shall cause Company and BCGS to take all reasonable steps that are
necessary, proper, or advisable to obtain such Governmental Approvals or third
party consents. The Sellers shall provide to Buyer copies of all applications or
other communications to Governmental Authorities in connection with this
Agreement in advance of the filing or submission thereof; provided, in no event
will any party be required to disclose to the other party any information to the
extent prohibited by applicable Law. (b) Without limiting the generality of the
foregoing: the Seller Parties shall cause BCGS to prepare and file (i) with
FINRA not more than ten (10) Business Days after the date hereof a substantially
complete and accurate continuing membership application on Form CMA pursuant to
NASD Rule 1017 with respect to BCGS (the “Continuing Membership Application”) in
connection with the transactions contemplated hereby, and thereafter, upon
FINRA’s request, promptly provide such additional information as may be
requested by FINRA, and (ii) with the Texas Department of Insurance not more
than ten (10) Business Days after the date hereof a Texas Form FIN-531 for
approval or non-disapproval of the change of control of BCGS (the “Texas
Application”). Seller Parties shall, and shall cause BCGS to, make available to
Buyer and its Representatives all material documents to be filed with FINRA or
the Texas Department of Insurance prior to submission, and provide Buyer with a
reasonable opportunity to review and comment on such documents prior to
submission. The Buyer shall cooperate with the Seller Parties and BCGS in
preparing the Continuing Membership Application and Texas Application, including
by promptly making available additional information relating to its business,
assets, properties or ownership as may be requested by FINRA or the Texas
Department of Insurance, and taking such other actions reasonably requested by
FINRA or the Texas Department of Insurance in connection with the Continuing
Membership Application or Texas Application, as applicable. In the event FINRA
approval of the Continuing Membership Application has not been obtained prior to
Closing, Buyer and the Sellers shall continue to use their respective reasonable
best efforts to obtain FINRA approval of the Continuing Membership -47-
40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag052.jpg]
Application by providing to FINRA on a timely basis such information and
documents, and taking such other actions, as FINRA may request. Section 5.4
Announcement. The initial press release with respect to the transactions
contemplated by this Agreement shall be a release mutually acceptable to the
Buyer and Sellers. Thereafter, no party shall, and Sellers shall cause the
Principals and Employees not to, make any public announcement or notice of this
Agreement or the transactions contemplated hereby; provided, however, that
notwithstanding the foregoing, Buyer may issue press releases required by
applicable Law or applicable stock exchange rules without the Sellers’ consent.
Prior to the Closing, Seller Parties shall not, and shall cause BCGS, the
Principals, Employees and their respective Representatives to not, make any
announcement or disclosure relating to this Agreement or the transactions
contemplated hereby to the Plan Sponsors or other Customers, Participants,
agents or Employees of, or other Persons with significant business relationships
with, the Company, BCGS or the Company Business without first obtaining the
prior written approval of Buyer, which approval will not be unreasonably
withheld, conditioned or delayed. Section 5.5 Confidentiality. (a) Except as
otherwise expressly required by Law, Sellers shall not, and shall cause the
Principals not to: (i) disclose any Confidential Information (as defined below)
to any Person whatsoever, other than to Buyer or its Affiliates or their
respective Representatives, or (ii) sell or use for its own direct or indirect
benefit or the benefit of any other Person (other than Buyer, its Affiliates or
their respective Representatives) in any manner whatsoever, any Confidential
Information. For purposes of this Agreement, “Confidential Information” means
the confidential or proprietary business information of the Buyer, the Company,
BCGS, or the Company Business, whether or not marked as such, including any
business plans, technology, plans, blueprints, drawings, models, designs,
templates, processes, formulae, computer programs, customer lists, supplier
lists, pricing data, financial data, Trade Secrets or other information
identified or otherwise treated as confidential or proprietary business
information; provided, however, that Confidential Information shall not include
any information: (x) that is in the public domain through no fault of disclosure
by any Seller, any Related Person thereof, or their respective Representatives,
or (y) that is lawfully acquired by a Seller, any of its Related Person or their
respective Representatives from and after the Closing from sources which are not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation. Each Seller acknowledges and agrees that the Confidential
Information is owned by the Company, BCGS, Buyer and its Affiliates, is secret,
is the subject of reasonable efforts by Buyer and its Affiliates, Company or
BCGS, as applicable, to keep it secret, and has value because of its secrecy.
Additionally, Confidential Information may be shared by any party only on a
need-to-know basis with its officers, directors, Employees, Affiliates, third
party service providers, auditors, attorneys, or consultants in connection with
the dispute resolution process specified in this Agreement. If a Seller, its
Related Person or their respective Representatives are compelled to disclose any
information by judicial or administrative process or by other requirements of
applicable Law, such Seller shall promptly notify Buyer in writing, shall
disclose only that portion of such information which they are advised by counsel
in writing is legally required to be disclosed, and shall, if requested, use
reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information. -48- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag053.jpg]
(b) Each Seller acknowledges and agrees that the restrictions contained herein
are reasonable and necessary to protect Buyer’s legitimate business interest,
constitute a material inducement for Buyer to enter into this Agreement, and, if
violated, would cause Buyer irreparable harm for which monetary damages would
not be an adequate remedy. Accordingly, each Seller agrees that if any portion
of this Section 5.5 is breached, then Buyer may at its election in any court of
competent jurisdiction, and in addition to any other remedy available to it,
obtain specific performance of such provision or enjoin a Seller from engaging
in the activities proscribed by this Section 5.5, in each case without any
requirement to post a bond for such purpose. Notwithstanding anything set forth
in this Agreement, Buyer is expressly permitted to disclose the existence of
this Section 5.5 or any obligation set forth in this Section 5.5 to any Person
with whom a Seller conducts business or proposes to conduct business in a manner
that may violate this Section 5.5. Section 5.6 D&O Liabilities. From and after
the Closing Date, Buyer shall not, and shall cause the Company and BCGS not to,
take any steps that would reasonably be expected to affect adversely the rights
of any individual who served as a director or officer of the Company or BCGS at
any time prior to the Effective Time (each, a “D&O Indemnified Person”) to be
indemnified, under applicable Law or the Organizational Documents of the Company
or BCGS as they existed prior to the Effective Time, with respect to matters
arising out of or pertaining to matters existing or occurring at or prior to the
Effective Time and relating to the fact that the D&O Indemnified Person was a
director or officer of the Company or BCGS, whether asserted or claimed prior
to, at or after the Closing Date. Section 5.7 Releases by Sellers. If, but only
if, the Closing occurs, then each Seller on behalf of himself individually and,
as applicable, as trustee on behalf of each Trust, hereby forever, absolutely,
unconditionally and irrevocably releases and discharges the Company, BCGS,
Buyer, and Buyer’s Affiliates from all obligations and liabilities of either the
Company or BCGS to the Seller, all agreements and understandings of either the
Company or BCGS involving the Seller, and all rights, claims and causes of
action (whether at law or in equity and whether or not currently known to exist)
of the Seller against either the Company or BCGS that are a result of, involve
or otherwise exist by reason of any act, omission, fact, circumstance or other
matter, cause or thing whatsoever that arose, occurred or existed before the
Closing, including without limitation any indemnification obligations to the
Seller, and the right to advancement and reimbursement of expenses, pursuant to
the organizational documents of the Company or BCGS; provided, however, that
nothing in this Section waives, releases or restricts in any manner whatsoever a
claim arising out of or related to this Agreement, including without limitation
any of a Seller’s rights to indemnification hereunder or otherwise arising out
of this Agreement. Section 5.8 Non-Competition; Non-Solicitation. (a) Each
Seller agrees that, from the Closing Date until the date that is sixty (60)
months thereafter (the “Restricted Period”), each such Seller shall refrain
from, and shall cause such Seller’s Affiliates to refrain from directly or
indirectly engaging in, offering or providing anywhere in the United States any
Recordkeeping Services or Company Business of the types provided by the Company
or BCGS as of the Closing Date, or soliciting for engagement in any such
business, except in such Seller’s capacity, if any, as an employee of the Buyer
or an Affiliate following the Closing; provided that if such Seller is an
individual continuously employed by the Buyer, the Company or their respective
Affiliates following the Closing, is in good standing -49- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag054.jpg]
and is thereafter terminated without Cause during the sixty (60) month period
following the Closing Date, the “Restricted Period” for such individual for
purposes of this Section 5.8(a) shall, notwithstanding anything to the contrary
in the preceding sentence, be the shorter of (i) the Restricted Period as set
forth above, or (ii) the period from the date of such termination until the date
that is twelve (12) months thereafter. (b) Each Seller agrees that, during the
Restricted Period, such Seller shall not sell or propose to sell to, or
otherwise solicit, whether through an employee, a producer or otherwise, any
Recordkeeping Services or other services constituting Company Business to any
Plan Sponsor, except in connection with such Seller’s capacity, if any, as an
employee of the Buyer or an Affiliate following the Closing. (c) Each Seller and
Buyer acknowledge that the agreements contained in this Section 5.8 are an
integral part of the transactions contemplated by this Agreement and that
without these agreements Buyer would not have entered into this Agreement. (d)
Each Seller acknowledges and agrees that the character, duration and
geographical scope of this Section 5.8 are reasonable in light of the
circumstances as they exist on the date hereof. Notwithstanding the foregoing,
if nonetheless any provision (or any part thereof) contained in this Section 5.8
shall for any reason be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provisions of this Section 5.8, but this Section 5.8 shall be construed as if
such invalid, illegal or unenforceable provision (or part thereof) had never
been contained herein. It is the intention of the parties that if any of the
restrictions or covenants contained herein is held to cover a geographic area or
to be for a length of time that is not permitted by Law, or in any way construed
to be too broad or to any extent invalid, such provision (or part thereof) shall
not be construed to be null, void and of no effect, but to the extent such
provision (or part thereof) would be valid, legal or enforceable under Law, a
court of competent jurisdiction shall construe and interpret or reform this
Section 5.8 to provide for a covenant having the maximum enforceable provisions
as shall be valid, legal and enforceable under Law. Section 5.9 Exclusivity.
From the date of this Agreement until the Closing or until this Agreement is
terminated in accordance with Article XI, no Seller Party, nor any Principal or
BCGS or any of their respective Related Person or Representatives, shall
directly or indirectly negotiate, solicit, initiate, enter into, encourage,
participate in, or respond to any inquiries, discussions, or proposals from or
with any other Person relating to an acquisition or possible acquisition of the
Company, BCGS, or any portion of the Company Business or Assets, whether by sale
or lease of Assets, joint venture, sale of outstanding equity interests,
issuance of additional securities, merger, consolidation, recapitalization or
other similar transaction (each, an “Acquisition Proposal”), or furnish or make
available to any other Person any information or documents relating to the
Company, BCGS, any Assets or the Company Business in contemplation of such an
acquisition or possible acquisition. The Seller Parties shall, and shall cause
the Company, BCGS, the Principals and their Related Persons and their respective
Representatives to, immediately terminate any such inquiries, discussions,
proposals or Contracts that exist as of the date hereof, if any. The Seller
Parties shall promptly, and in any event within two (2) days after receipt,
notify Buyer in writing of the receipt by any of them of any Acquisition
Proposal or request for information related -50- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag055.jpg]
to an Acquisition Proposal, and shall disclose to Buyer the terms of any such
Acquisition Proposal or request for information, as the case may be. Section
5.10 Indebtedness; Affiliate Transactions; Accounts Receivable. (a) The Seller
Parties shall, and shall cause Company and BCGS to, take such actions as may be
necessary to extinguish the Indebtedness set forth on Exhibit B prior to the
Closing Date. (b) The Company and BCGS shall take such actions as may be
necessary to terminate all Contracts set forth in Section 3.17(b) of the Seller
Disclosure Schedule and cause all outstanding balances thereunder to be paid
concurrently with the Closing Date such that there is no future liability
thereunder of the Company or BCGS. (c) The Seller Parties shall take such
actions as may be necessary to close all Company and BCGS corporate credit cards
and payoff all Indebtedness thereunder and remove the Company and BCGS from any
guaranty obligations with respect thereto. (d) Between the date of this
Agreement and the Closing Date, Sellers and the Company shall use commercially
reasonable efforts to bring Accounts Receivable balances current. Section 5.11
Further Assurances. Each of the parties hereto (i) shall, and shall cause its
Affiliates to, execute such documents and other papers and perform such further
acts as may be reasonably required to carry out the provisions hereof and the
transactions contemplated hereby, including without limitation developing and
implementing an appropriate transition plan, and (ii) shall, and shall cause its
Affiliates to, refrain from taking any actions that could reasonably be expected
to materially impair, delay or impede the Closing. Section 5.12 Notification of
Certain Matters. Between the date of this Agreement and the Closing Date, each
party shall give prompt notice to the other parties at such time that such party
becomes aware of the occurrence, or nonoccurrence, of any event which, if
existing, occurring or known on the date hereof should have been so disclosed,
or which is necessary to correct any information in the Seller Disclosure
Schedule or the Buyer Disclosure Schedule which was or has been rendered
inaccurate thereby, which notice will describe the relevant fact, matter,
circumstance, occurrence, non-occurrence or event in reasonable detail;
provided, however, that for purposes of determining the rights and obligations
of the parties under this Agreement, any such supplemental disclosure by any
party shall not be deemed to have been disclosed as of the date hereof, to
constitute a part of, or an amendment or supplement to the Seller Disclosure
Schedule or the Buyer Disclosure Schedule (as applicable), or to cure any breach
or inaccuracy of a representation, warranty, covenant, condition or agreement as
of the date hereof unless so agreed to in writing by the other party.
Notwithstanding the previous sentence, if (i) the matter so disclosed is in
respect of an event occurring or a matter arising after the date hereof and
would result in Seller’s inability to satisfy the condition to Closing set forth
in Section 7.2(a) (as expressly acknowledged by Seller in the notice to Buyer of
such matter and in the certificate required to be delivered under Section
2.3(a)(vii)), and (ii) Buyer waives compliance with any failure to fulfill such
condition and elects to close, then the Seller Disclosure Schedule shall be
deemed to have -51- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag056.jpg]
been updated to include the matter so disclosed and Buyer shall not have any
claim for indemnity hereunder with respect to such breach. Section 5.13 One-Day
Notes. Each Seller acknowledges none of the Buyer, its Affiliates or their
respective Representatives makes any representation, warranty or guaranty of any
tax treatment or purported tax treatment arising from or attributable to the
issuance of the One-Day Notes or the Purchase Price, and each Seller, on behalf
of himself individually and, as applicable, as trustee on behalf of each Trust,
hereby forever, absolutely, unconditionally and irrevocably disclaims all
rights, claims and causes of action against the Company, BCGS, Buyer, any of its
Affiliates, or any of their respective Representatives related to the tax
treatment of the Purchase Price or One-Day Notes. Section 5.14 Private Letter
Ruling. If (a) all conditions to Closing set forth in Article VII have been
satisfied except for the condition set forth in Section 7.2(g), and (b) the
parties mutually agree to consummate the transactions contemplated hereby
despite the failure of Sellers to satisfy the condition set forth in Section
7.2(g), then (x) an additional $3 million (the “Additional Holdback”) will be
held back from the Closing Payment in accordance with Section 2.4(b), and (y) if
an Acceptable PLR is delivered to Buyer following the Closing Date, Buyer will,
within five (5) Business Days of Buyer’s receipt thereof, pay to each Seller by
certified bank checks or Wire Transfer such Seller’s Pro Rata Share of such
Additional Holdback. For the avoidance of doubt, if Buyer holds back the
Additional Holdback from the Closing Payment pursuant to this Section 5.14 and
Sellers are unable to deliver an Acceptable PLR following the Closing Date,
Buyer shall have no obligation to pay to Sellers the Additional Holdback at any
time. ARTICLE VI EMPLOYEE MATTERS Section 6.1 Employee Matters. (a) Continued
Employees. During the period commencing at the Closing and ending on the date
which is twelve (12) months from the Closing (or if earlier, the date of the
employee’s termination of employment with the Company), Buyer shall, and shall
cause the Company to, provide each Company Employee who remains employed
immediately after the Closing (“Continued Employee”) with: (i) base salary or
hourly wages and paid vacation which are no less than the base salary or hourly
wages provided by the Company immediately prior to the Closing; (ii) target
bonus opportunities (excluding equity-based compensation), if any, which are no
less than the target bonus opportunities (excluding equity-based compensation)
provided by the Company immediately prior to the Closing; and (iii) retirement
and welfare benefits that are no less favorable in the aggregate than those
provided by the Company immediately prior to the Closing. The Buyer reserves the
right to terminate any Continued Employees, provided that if any Continued
Employees are terminated within twelve (12) months of the Closing, such
terminated Continued Employees shall be offered severance benefits that are no
less favorable than the practice, plan or policy in effect for such Continued
Employee immediately prior to the Closing. Sellers shall cause each Continued
Employee to provide to Buyer a completed Employment Eligibility Verification
USCIS Form I-9, verifying the identity and employment authorization of the
Continued Employee, prior to the Closing Date. -52- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag057.jpg]
(b) Employees on Leave. Notwithstanding anything in this Agreement to the
contrary, any Employee who is on long-term, short-term or other authorized leave
as of the close of business on the Closing Date will continue to be covered by
the leave plan in which he is then participating and will not be a Continued
Employee unless and until he advises Company that he wants to return to
full-time employment with Company within the six months immediately following
the Closing. In making that decision, Buyer will, and will cause Company to,
comply with applicable Law as to those employees of Company on leave or on
layoff on the Closing Date, including re-employment. (c) Company 401(k) Plan.
Effective no later than immediately before the Closing Date and contingent upon
the Closing, the Company shall take all actions necessary and appropriate to
terminate the Benefit Consultants Group 401(k) Plan (the “Company 401(k) Plan”)
in accordance with applicable Law and to amend the Company 401(k) Plan to remove
pre- requisites for eligible participants to receive and fully vest in all
matching and non-elective employer contributions on the Closing Date, which
contributions shall be in an amount consistent with past practice and as set
forth on Section 6.3(c) of the Seller Disclosure Schedule. No later than the
Closing Date, the Company will contribute to the Company 401(k) Plan all
employer and employee contributions with respect to the period before the
Closing as set forth on Section 6.1(c) of the Seller Disclosure Schedule. The
Company will be responsible for all liabilities with respect to the Company
401(k) Plan whether arising before or after the Closing. Buyer will cause the
Continued Employees who were participants in Company’s 401(k) plan in which the
Continued Employees participate on the Closing Date to be automatically enrolled
in a 401(k) plan sponsored by the Buyer or one of its Affiliates (the “Buyer
401(k) Plan”), which will occur as soon as administratively practical. Following
the Closing, Buyer also agrees to provide each Continued Employee an opportunity
to make a direct rollover to the Buyer 401(k) Plan of an eligible distribution
from the Company 401(k) Plan that includes promissory notes reflecting such
Continued Employee’s then outstanding participant loans under the Company 401(k)
Plan. (d) Company Benefit Plans. (i) Except as otherwise provided herein or set
forth in Section 6.1(c) and (e), if the Closing Date occurs in calendar year
2018, from and after the Closing Date through December 31, 2018, Buyer shall
cause the Company to continue to cover the Continuing Employees under the
Benefit Plans on substantially the same terms and conditions as in effect
immediately prior to Closing. Notwithstanding the foregoing, except as otherwise
provided in Section 6.1(c) and (e), Buyer shall cause the Company to terminate
the Benefit Plans as of December 31, 2018, and the Continued Employees shall,
effective as of January 1, 2019 (the “Eligibility Date”), to the extent
otherwise permitted by the terms of the applicable plans, be immediately
eligible to participate in the employee benefit plans, arrangements and programs
maintained by Buyer and its Affiliates in which similarly situated employees of
Buyer and its Affiliates are generally eligible to participate. (ii) If the
Closing Date occurs in calendar year 2019, except as otherwise provided herein
or set forth in Section 6.1(c) and (e), Seller shall cause the Company to
continue to cover the Continuing Employees under the Benefit Plans through the
Closing Date. Notwithstanding the foregoing, except as -53- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag058.jpg]
otherwise provided in Section 6.1(c) and (e), upon written request of the Buyer,
Seller shall cause the Company to terminate the Benefit Plans as of the Closing
Date and the Continued Employees shall, effective as of the Closing Date (the
“Eligibility Date”), to the extent otherwise permitted by the terms of the
applicable plans, be immediately eligible to participate in the employee benefit
plans, arrangements and programs maintained by Buyer and its Affiliates in which
similarly situated employees of Buyer and its Affiliates are generally eligible
to participate. (iii) With respect to severance and vacation benefits and any
employee benefit plan maintained by Buyer or an Affiliate of Buyer for the
benefit of any Continued Employee, effective as of the Eligibility Date, Buyer
shall, or shall cause its Affiliate to, recognize all service with the Company
of the Continued Employee, as if such service were with Buyer, for vesting,
eligibility and severance and vacation accrual rate purposes (but not for any
purposes under any defined benefit plan or eligibility under any retiree life or
medical plan), provided, however, such service shall not be recognized to the
extent that such recognition would result in a duplication of benefits. (iv) The
Company shall cause the Phantom Stock Plan and Salary Continuation Agreement to
be terminated effective as of no later than immediately prior to Closing. (e)
Accrued Compensation. Prior to, or as soon as reasonably practicable following
Closing, the Company will pay its employees or accrue on its financial
statements all accrued compensation through the Closing Date, including wages,
business expense, and other reimbursements and all severance payments for all of
Company’s employees who are not Continued Employees, and, to the extent required
by Law, obligations for accrued but unpaid vacation and other paid time off. (f)
COBRA Coverage. Sellers will reimburse the Company or Buyer for all costs of any
required continuation coverage pursuant to Code §4980B (“COBRA”) for the Company
employees who are not Continued Employees and their “qualified beneficiaries”
(as defined in Code §4980B(g)(1)) with respect to any “qualifying event” (as
defined in Code §4980B(f)(3)) that occurred before the Closing Date. Buyers will
provide, or cause the Company to provide, COBRA coverage for the Continued
Employees and their qualified beneficiaries with respect to “qualifying events”
occurring on or after the Closing Date. (g) Workers Compensation. The Sellers
will reimburse Company or Buyer for all the cost of workers’ compensation
claims, both medical and disability, for Company employees that relate to loss
events occurring before the Closing Date. Buyer will be, or will cause Company
to be, responsible for all workers’ compensation claims for Continued Employees
that relate to loss events occurring on or after the Closing Date. (h) WARN Act.
Neither the Sellers, on the one hand, nor Buyer, on the other, shall cause the
Company or its Affiliates to take any actions that will cause liability for the
other or require Buyer or Sellers to give notice or otherwise comply with the
Workers Adjustment and -54- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag059.jpg]
Retraining Notification Act or any similar state or local law (the “WARN Act”).
The parties hereto shall cooperate to effectuate this Section 6.1(h). (i)
Confidentiality. From and after the date hereof, except as otherwise provided
herein, the parties hereto will use commercially reasonable efforts to cause all
Employees and Continuing Employees to execute and deliver an agreement pursuant
to which such Employee (a) acknowledges that the Confidential Information of the
Company and its Affiliates is owned by the Company or Buyer (as applicable), is
secret, is the subject of reasonable efforts by the Company and Buyer (as
applicable) to keep it secret, and has value because of its secrecy, (b) agrees
to hold in trust and strictest confidence all such Confidential Information and
to use all reasonable measures to protect such Confidential Information from
disclosure, and to make no use of such Confidential Information, except in
connection with his or her employment with the Company or its Affiliates, and
(c) agrees not to compete with the business of the Buyer or its Affiliates
(including the Company and BCGS) or solicit customers of the Buyer or its
Affiliates (including the Company and BCGS). (j) No Third Party Beneficiaries.
Each provision of this Section 6.1 is included for the sole benefit of Buyer and
the Company. Without limiting the foregoing, this Section 6.1: (i) does not
create or confer any express or implied third party beneficiary or other rights
on any individual or any legal representative of any individual (including any
current or former employee, any participant in any employee benefit plan, or any
dependent or beneficiary of any of the foregoing, any alternative payee or
dependent or beneficiary of any of the foregoing and further including
collective bargaining agents or representatives); (ii) without limiting or being
limited by the foregoing clause (i), does not create or confer any rights to any
of the foregoing individuals or other persons described in clause (i) to either
(A) continued employment with the Company or employment with Buyer or any
Affiliate of either of them (and thus does not constitute or create an
employment agreement) or (B) participation in any employee benefit plan,
program, agreement or arrangement of the Company or Buyer or any Affiliate of
either of them; and (iii) will not be construed either (A) to establish, amend,
or modify any employee benefit plan or any other plan, program, agreement or
arrangement of Company or Buyer or any Affiliate of either of them or (B) to
alter or limit the ability of Buyer or the Company or any Affiliate of either of
them to amend, modify or terminate any employee benefit plan or any other plan,
program, agreement or arrangement of Buyer or the Company or any Affiliate of
either of them. ARTICLE VII CONDITIONS PRECEDENT Section 7.1 Conditions to Each
Party’s Obligations. The respective obligations of the parties hereto to
consummate the Closing shall be subject to the satisfaction or waiver at or
prior to the Closing Date of the following conditions: (a) No Injunctions or
Restraints; Illegality. (i) There shall not be in effect any Governmental Order,
injunction (whether temporary, preliminary or permanent) or other legal
restraint or prohibition issued by any Governmental Authority of competent
jurisdiction that has the effect of making the transactions contemplated by this
Agreement illegal or otherwise prohibiting consummation thereof, and (ii) there
shall not be any Law or Governmental Order -55- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag060.jpg]
enacted, entered, enforced or deemed applicable to the transactions contemplated
hereby which makes the consummation of the transactions contemplated hereby
illegal. (b) FINRA Approval. Either (i) FINRA shall have delivered to BCGS its
written approval of the Continuing Membership Application without any material
conditions, restrictions or limitations, which approval shall be in full force
and effect, or (ii) subject to Buyer’s express written consent, BCGS shall not
have received any written notice of objection to the Closing, or the imposition
of any interim restrictions under NASD Rule 1017(c)(1), from FINRA within
forty-five (45) days after FINRA has deemed the Continuing Membership
Application substantially complete (c) Texas Approval. Either (i) the parties
shall have received the approval from the Texas Department of Insurance with
respect to a change of control of BCGS, or (ii) the Texas Department of
Insurance shall not have provided to BCGS or the Company any written notice of
objection to the Closing within sixty (60) days after the Texas Department of
Insurance’s confirmation of receipt of the completed Texas Application. Section
7.2 Conditions to Obligations of Buyer. The obligations of Buyer to consummate
the Closing shall also be subject to the satisfaction or waiver at or prior to
the Closing Date of the following conditions: (a) Representations and
Warranties. (i) The Seller Fundamental Representations shall be true and correct
on and as of the date of this Agreement and on and as of the Closing Date in all
respects, and (ii) the representations and warranties of the Seller Parties
contained in this Agreement (other than the Seller Fundamental Representations),
disregarding all qualifications and exceptions contained therein relating to
materiality or Company Material Adverse Effect, shall be true and correct on and
as of the date of this Agreement and on and as of the Closing Date with the same
effect as if made on and as of the Closing Date (other than such representations
and warranties that are made as of a specified date, which representations and
warranties shall be true and correct as of such date), except where the failure
of any such representations and warranties to be so true and correct would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. (b) Covenants and Agreements. The Seller Parties shall
have performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by it or
them on or prior to the Closing Date. (c) Certificates of Trust. The
representations, warranties and certifications contained in the Certificates of
Trust shall be true and correct on and as of the date of this Agreement and on
and as of the Closing Date in all respects. (d) Closing Deliveries. Buyer shall
have received each of the closing deliveries specified in Section 2.3(a). (e)
Material Consents. The third party consents listed on Schedule 7.2(e) shall have
been received by the parties. -56- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag061.jpg]
(f) No Company Material Adverse Effect; Resolution of Actions. No fact,
circumstance, condition, event or change shall exist or have occurred or come to
exist since the date of this Agreement that has had or would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect. The Actions listed on Section 3.12 of the Seller Disclosure Schedule as
of the date hereof shall have been resolved to the reasonable satisfaction of
Buyer. (g) S Corporation Status. The Sellers shall have delivered to Buyer an
Acceptable PLR. Section 7.3 Conditions to Obligations of the Sellers. The
obligation of the Sellers to consummate the Closing shall also be subject to the
satisfaction or waiver at or prior to the Closing Date of the following
conditions: (a) Representations and Warranties. (i) The Buyer Fundamental
Representations shall be true and correct on and as of the date of this
Agreement and on and as of the Closing Date in all respects, and (ii) the
representations and warranties of Buyer contained in this Agreement (other than
the Buyer Fundamental Representations), disregarding all qualifications or
exceptions contained therein relating to materiality or Buyer Material Adverse
Effect, shall be true and correct on and as of the date of this Agreement and on
and as of the Closing Date with the same effect as if made on and as of the
Closing Date (other than such representations and warranties that are made as of
a specified date, which representations and warranties shall be true and correct
as of such date) except where the failure of any such representations and
warranties to be so true and correct would not reasonably expected to have,
individually or in the aggregate, a Buyer Material Adverse Effect. (b) Covenants
and Agreements. Buyer shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by it on or prior to the Closing Date. (c) Closing Deliveries. The
Sellers shall have received each of the closing deliveries specified in Section
2.3(b). ARTICLE VIII TAX MATTERS Section 8.1 Agreements Regarding Tax Matters.
(a) Liability for Taxes. The Sellers shall be responsible for and shall
indemnify and hold harmless the Buyer Indemnitees from and against (i) all Taxes
of the Company and BCGS attributable to any Pre-Closing Tax Period except to the
extent of any accrued current liability for Taxes taken into account in the
calculation of the Final Working Capital Adjustment, (ii) any liability for
Taxes as a result of a company being a member of a consolidated, combined,
unitary or similar group for state, local or Foreign law on or prior to the
Closing, (iii) any liability for Taxes resulting from a breach or inaccuracy of
the representations contained in Section 3.10 (for this purpose, the breach of
any representation or warranty shall be determined without regard to any
limitation as to Knowledge or materiality), (iv) any liability for Taxes
resulting from the -57- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag062.jpg]
Company’s failure to make a valid election, or to maintain its status as an S
corporation, (v) Sellers’ share of the Transfer Taxes under Section 8.1(g), (vi)
any incremental Taxes imposed on the Company and BCGS in a Post-Closing Tax
Period attributable to the Company being determined to be ineligible to make a
Section 338(h)(10) Election, (vii) any liability for Taxes resulting from a
breach or inaccuracy of the covenants contained in Section 5.10, and (viii) any
liability resulting from the Company’s or BCGS’s failure to comply with the
requirements of Section 409A of the Code or resulting from any other matter
identified in Section 3.9(b) of the Seller Disclosure Schedule, including
without limitation back Taxes, excise Taxes, Tax reporting, non-compliance with
Section 409A of the Code and the termination and settlement of such programs
(including any obligation to reimburse or “gross-up” any Person for interest or
additional Tax under Section 409A(a)(1)(B) of the Code). (b) Returns for
Pre-Closing Periods. Subject to the provisions of this Section 8.1, Sellers
shall prepare or cause to be prepared all income Tax Returns for Company and
BCGS for all Pre-Closing Tax Periods which are filed after the Closing Date,
including the Company’s and BCGS’s federal and state income Tax Return for such
Pre-Closing Tax Periods. All other Tax Returns to be filed after Closing will be
prepared by the Company. Such income Tax Returns shall be prepared consistently
with past practice of the Company and BCGS unless contrary to applicable Law.
The Sellers shall include on the income Tax Returns for the Pre-Closing Tax
Periods the income, deductions and credits of the Company and BCGS for all
applicable Pre- Closing Tax Periods. The Sellers will submit all such income Tax
Returns to Buyer for its review and comment at least thirty (30) days prior to
the filing date and will discuss and consider in good faith any questions or
comments of Buyer concerning such returns. Upon the resolution of any questions
or comments to Buyer’s reasonable satisfaction, Buyer shall cause such income
Tax Returns to be filed unless otherwise required by applicable Law. The Sellers
shall pay all fees and expenses associated with preparing the income Tax Returns
to be prepared by them under this Section and all other Tax Returns for the
Pre-Closing Tax Periods the original due dates of which are on or prior to the
Closing Date. (c) Returns for Straddle Periods. In the case of any Straddle
Period, the portion of any such Taxes that are allocable to the Pre-Closing Tax
Period shall: (i) in the case of income Taxes be determined on the basis of an
interim closing of the books, and (ii) in the case of Taxes imposed on a
periodic basis with respect to the assets of the Company or BCGS or otherwise
measured by the level of any item deemed to be the amount of such Taxes for the
entire period (or in the case of such Taxes determined on an arrears basis, the
amount of such Taxes for the immediately preceding period), the amount of such
Tax for the entire period shall be multiplied by a fraction the numerator of
which is the number of calendar days in the period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
period. The portion of any such Taxes that is not allocable to the Pre-Closing
Tax Period under this Section 8.1(c) shall be allocable to the Post-Closing Tax
Period. (d) Tax Payments. The Sellers shall pay an amount equal to all Taxes due
as shown on the Tax Returns for the Pre-Closing Tax Periods for the Company and
BCGS to Buyer not less than five (5) Business Days before the relevant due date.
(e) Audits. In the event Buyer receives notice of a claim by a Governmental
Authority in respect of Taxes of either the Company or BCGS for any Pre-Closing
Tax Period (a -58- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag063.jpg]
“Pre-Closing Tax Claim”), then Buyer shall give written notice to the Sellers of
such claim. The Sellers shall have the right to defend any Pre-Closing Tax Claim
for which the Sellers would have an indemnification obligation hereunder so long
as (i) the Sellers give written notice to Buyer within fifteen (15) Business
Days after Buyer has given written notice of the Pre-Closing Tax Claim, and (ii)
the Sellers conduct the defense of the Pre-Closing Tax Claim actively and
diligently. Buyer may retain separate co-counsel at its sole cost and expense
and consult in the defense of the Pre-Closing Tax Claim. Buyer shall also be
permitted to receive copies of any pleadings, correspondence with the
Governmental Authority or court, and other documents filed with the Governmental
Authority or court as Buyer may reasonably request related to the Pre- Closing
Tax Claim and to attend any and all meetings, hearings and proceedings
concerning such Pre-Closing Tax Claim. If the Sellers do not assume the defense
of any Pre-Closing Tax Claim (including if the Sellers do not deliver the notice
required by clause (i) of this Section), Buyer may continue to defend such
Pre-Closing Tax Claim at Sellers’ cost. Buyer will not consent to a settlement
of, or the entry of any judgment arising from, any such claim without the prior
written consent of the Sellers (such consent not to be unreasonably withheld,
conditioned or delayed). If the Sellers conduct the defense of a Pre-Closing Tax
Claim, the Sellers will keep Buyer reasonably informed as to the status of such
Pre-Closing Tax Claim, including all compromise or settlement offers. The
Sellers shall consult with Buyer prior to the settlement of any such Pre-Closing
Tax Claim and shall obtain the prior written consent of Buyer prior to the
settlement of any such Pre- Closing Tax Claim (x) that would materially affect
Buyer in any taxable period ending after the Closing Date or (y) relating to the
transactions contemplated hereby, which consent may be given or withheld in
Buyer’s sole discretion. (f) Assistance. After the Closing Date, Buyer and its
Affiliates (including the Company and BCGS), on the one hand, and Sellers, on
the other hand, shall provide each other with such assistance as may be
reasonably requested in connection with the preparation of any Tax Return, any
audit or other examination by any Taxing Authority, or any judicial or
administrative proceeding relating to liability for Taxes of either the Company,
BCGS, or any Employee Plan. The party requesting such assistance pursuant to
this Section 8.1(f) shall reimburse the other for reasonable out-of-pocket
expenses incurred in providing such assistance. (g) Transfer Taxes.
Notwithstanding any provision of this Agreement to the contrary, all Transfer
Taxes shall be borne 50% by the Buyer and 50% by the Sellers. The Buyer shall
file or cause to be filed to the extent permitted by Law, all Tax Returns as may
be required to comply with the provisions of such Laws relating to Transfer
Taxes. The Sellers shall cooperate with the Buyer in connection with all such
filings and shall file those Tax Returns that the Buyer is not permitted to
file. (h) Amended Tax Returns. The Sellers shall not, and shall not cause or
permit the Company or BCGS to, file or cause to be filed any amended Tax Return
or claims for refund with respect to any Pre-Closing Tax Period without the
prior written consent of the Buyer, which consent shall not be unreasonably
withheld, conditioned or delayed, nor shall Buyer file or cause or permit to be
filed any amended Tax Return or claims for refund for the Company or BCGS for
any Pre-Closing Tax Period, without the prior written consent of the Sellers,
which consent shall not be unreasonably withheld, conditioned or delayed. -59-
40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag064.jpg]
(i) Refunds. Any tax refund received by the Company or BCGS (or Buyer on either
of their behalf) for a Pre-Closing Tax Period shall be for the account of the
Sellers unless such refund was included in the Final Working Capital Adjustment.
Buyer shall pay any such refund to the Sellers within five (5) Business Days
after receipt thereof, net of any tax cost to Buyer attributable to the receipt
of such refund (including interest). (j) Post-Closing Access to Records;
Cooperation. Prior to the Closing, the Sellers will transfer to the Company
custody and control of all records and all other data and information relating
to Taxes of Company and BCGS pertaining to Pre-Closing Tax Periods and the
Straddle Period. After the Closing, the Buyer will cause the Company to afford
to the Sellers or to such Sellers’ Representatives reasonable access during
normal business hours (on terms not unreasonably disruptive to the business,
operations or employees of the Company) to the records and all other data and
information relating to Taxes pertaining to Pre-Closing Tax Periods and the
Straddle Period and to the Company’s employees, to the extent such access is
reasonably necessary: (i) to prepare and complete any Tax Returns required to be
made hereunder; (ii) to prosecute or defend on behalf of the Company and BCGS
any proceedings controlled by Sellers; (iii) to comply with requests made by any
Taxing Authority conducting an audit, investigation or inquiry relating to the
Company’s and BCGS’s activities; and (iv) for any other purpose. After the
Closing, (x) Buyer and Sellers agree to retain, or (in the case of Buyer) cause
the Company to retain, all books and records with respect to Tax matters
pertinent to the Company or BCGS relating to Pre-Closing Tax Periods and the
Straddle Period until the expiration of the statute of limitations (and, to the
extent notified by Sellers, any extensions thereof) of the respective Tax
periods, and to abide by all record retention agreements entered into with any
Governmental Authority; and (y) Buyer agrees to give the Sellers reasonable
written notice prior to transferring, destroying or discarding any such books
and records and, if the Sellers so requests, Buyer will allow Sellers to take
possession of such books and records. Section 8.2 Section 338(h)(10) Election.
(a) At the election of Buyer, Buyer and the Sellers shall make a joint election
under Section 338(h)(10) of the Code and comparable provisions of state law with
respect to the purchase and sale of the Company Shares (the “Section 338(h)(10)
Election”) and shall timely file with the proper authorities executed copies of
Internal Revenue Service Forms 8023 and 8883, and any similar state forms, with
respect to the Company. If Buyer notifies Seller Parties that Buyer desires to
make a Section 338(h)(10) Election, then Seller Parties and Buyer shall
cooperate in preparing and filing IRS Form 8023 and other documentation required
to effect the election for Federal and state Tax purposes. (b) In the event the
Section 338(h)(10) Election is made, as a condition precedent thereto, Buyer
shall pay to Sellers, in cash, the amount of additional consideration (if any)
necessary for Sellers to be made whole such that the after-Tax net proceeds from
the sale of the Company’s stock with the Section 338(h)(10) Election received by
the Sellers are equal to the after-Tax net proceeds that Sellers would have
received had the Section 338(h)(10) Election not been made, taking into account
all appropriate state, federal and local Tax implications (the “Tax
Adjustment”). The amount of the Tax Adjustment shall be paid to Sellers at least
ten (10) days prior to the due date (without extensions) for Sellers to file
their federal income tax returns for the taxable year that includes the Closing
Date. Sellers shall provide Buyer with a schedule computing -60- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag065.jpg]
the amount of the Tax Adjustment within twenty (20) days after the parties have
agreed to the allocation of the Purchase Price. (c) Sellers and Buyer agree to
allocate the Purchase Price in accordance with this Section 8.2. If Buyer elects
to make a Section 338(h)(10) Election, Sellers and Buyer agree to allocate the
“Aggregate Deemed Sale Price” (as defined in Section 1.338-4 of the Treasury
Regulations) among the assets of the Company in accordance with Section 1.338-6
of the Treasury Regulations. Within a reasonable time after the Closing Date
(not to exceed ninety (90) days), Buyer shall prepare and deliver to Sellers a
notice setting forth Buyer’s good faith calculation of the “Aggregate Deemed
Sales Price” and the allocation (“Buyer’s Allocation”) among the assets owned by
the Company immediately prior to Closing (the “Allocation Schedule”). If the
Sellers agree with the Buyer’s Allocation, or if the Sellers fail to timely
deliver an objection notice in accordance with this Section 8.2(c), the Buyer’s
Allocation shall be final, conclusive and binding. If Sellers notify the Buyer
in writing within thirty (30) days following receipt of the Allocation Schedule
that Sellers object to one or more items reflected in the Allocation Schedule,
Sellers and Buyer shall negotiate in good faith to resolve such dispute;
provided, however, that if Sellers and Buyer are unable to resolve any dispute
with respect to the Allocation Schedule within sixty (60) days following the
date on which Sellers received the Allocation Schedule, such dispute shall be
resolved by the Independent Accountant acting as an objective, neutral party in
the same manner contemplated by Section 2.5(d). The final determination with
respect to the Allocation Schedule shall be set forth in a written statement by
the Independent Accountant delivered to Buyer and Sellers and shall be final,
conclusive and binding on Buyer and Sellers. The fees and expenses of the
Independent Accountant shall be borne equally by Sellers and Buyer. Buyer and
Sellers shall cooperate with each other in connection with the matters
contemplated by this Section 8.2(c), including by furnishing such books and
records as may be reasonably requested by the other party or the Independent
Accountant. Buyer and Seller Parties shall file all Tax Returns (including
amended returns and claims for refund) and information reports in a manner
consistent with the Allocation Schedule. Any adjustments to the Purchase Price
under this Agreement shall be allocated in a manner consistent with the
Allocation Schedule. Section 8.3 Tax Sharing Agreements. All Tax Sharing
Agreements or similar obligations (arising under contract or otherwise) and all
powers of attorney that relate to Taxes with respect to or involving the Company
or BCGS will be terminated prior to the Closing and after the Closing neither
the Company nor BCGS shall be bound thereby or have any liabilities thereunder.
Section 8.4 Tax Treatment of Indemnity Payments. To the extent permitted by Law,
the parties agree to treat any indemnity payment made under this Article VIII or
Article X as an adjustment to the Purchase Price for all federal, state, local,
or foreign tax purposes and the parties agree to file their Tax Returns
accordingly. ARTICLE IX SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND COVENANTS
Section 9.1 Survival of Representations and Warranties. All representations and
warranties made by the Seller Parties or Buyer contained in this Agreement or
any documentation -61- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag066.jpg]
or certification delivered in connection with this Agreement shall survive the
Closing and shall terminate and expire at the close of business on the date that
is thirty-six (36) months after the Closing Date; provided, that the
representations and warranties contained in (x) Section 3.1 (Organization and
Corporate History), Section 3.2 (Capital Structure), Section 3.3 (Authority and
Enforceability), Section 3.10 (Taxes), and Section 3.22 (Brokers) (collectively,
the “Seller Fundamental Representations”) and (y) Section 4.1 (Incorporation and
Authority of Buyer), Section 4.4 (Securities Law Matters) and Section 4.7
(Brokers) (collectively, the “Buyer Fundamental Representations”) shall survive
indefinitely or until the latest date permitted by applicable Law; provided,
further, that the representations and warranties contained in Section 3.10
(Taxes) shall terminate thirty (30) days following the expiration of the
applicable statute of limitations. Section 9.2 Survival of Covenants. The
covenants or other agreements made by the Seller Parties or Buyer which by their
terms contemplate full performance on or prior to the Closing Date shall survive
the Closing and expire on the date that is twelve (12) months after the Closing
Date. The covenants or other agreements made by the Sellers or Buyer which by
their terms contemplate performance after the Closing Date shall survive the
Closing for the period contemplated by their respective terms. Section 9.3
Survival Period. The period of time a covenant, agreement, representation or
warranty survives the Closing pursuant to Sections 9.1 and 9.2 shall be the
“Survival Period” with respect to such covenant, agreement, representation or
warranty. The parties acknowledge that the time periods set forth in this
Article IX for the assertion of claims under this Agreement are the result of
arms-length negotiation among the parties and that the parties intend for such
time periods to be enforced as agreed by the parties. ARTICLE X INDEMNIFICATION
Section 10.1 Obligation to Indemnify. (a) Subject to the Survival Period and the
limitations set forth in this Article X, the Company (only if the Closing is not
consummated) and Sellers, jointly and severally, will indemnify and hold
harmless each of Buyer, its Affiliates (including the Company on and after the
Effective Time), and their respective officers, directors, partners, managers,
employees, agents, advisers and Representatives and their respective successors
and assigns (collectively, the “Buyer Indemnitees”) from and against all Losses
(without duplication of recovery for the same Loss) to the extent arising from
or related to: (i) any breach of the representations and warranties of the
Seller Parties contained in this Agreement or the Seller Disclosure Schedule or
certifications delivered in connection with this Agreement (other than the
representations and warranties contained in Section 3.10 (Taxes) or constituting
Seller Fundamental Representations), -62- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag067.jpg]
(ii) any breach of the representations and warranties of the Seller Parties
constituting Seller Fundamental Representations or contained in Section 3.10
(Taxes), (iii) any breach of the covenants or agreements of the Seller Parties
contained in this Agreement or any certificates or documents delivered in
connection with this Agreement, (iv) any Action set forth or required to be set
forth on Section 3.12 of the Seller Disclosure Schedule and any additional
Action resulting from or relating to the issues or matters giving rise to such
Actions set forth or required to be set forth on Section 3.12 of the Seller
Disclosure Schedule, (v) any Final Adjustment Amount owed to Buyer in excess of
the Holdback Amount, (vi) Sellers’ share of any Transfer Tax under Section
8.1(g), (vii) any transfer of Company Shares prior to the date hereof, including
the failure to notify or obtain approval of any Governmental Authority
(including without limitation the filing of a Continuing Membership Application)
in connection with such transfer, or (viii) without duplication, any indemnity
obligation of the Sellers under Section 8.1(a). provided, however, that, except
in the case of fraud, the Sellers shall not have any liability under Section
10.1(a)(i) unless the aggregate of all Losses for which the Sellers would, but
for this proviso, be liable, exceeds on a cumulative basis an amount equal to
$100,000 (the “Indemnification Deductible”), and then only to the extent of any
such excess. In any event, except in the case of fraud by the Sellers, the
maximum amount for which the Sellers shall be liable under Section 10.1(a)(i)
shall not exceed $2,000,000 in the aggregate (the “Indemnification Cap”). (b)
Subject to the Survival Period and the limitations set forth in this Article X,
Buyer agrees to indemnify and hold harmless the Sellers, and their Affiliates
and respective Representatives and each of their respective successors and
assigns (collectively, the “Seller Indemnitees”) from and against all Losses
(without duplication of recovery for the same Loss) to the extent arising from
or related to: (i) any breach of the representations and warranties of Buyer
contained in this Agreement or any documents or certifications delivered in
connection with this Agreement (other than any representations and warranties
constituting Buyer Fundamental Representations), (ii) any breach of the
representations and warranties of Buyer constituting Buyer Fundamental
Representations, -63- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag068.jpg]
(iii) any breach of any of the covenants and agreements of Buyer contained in
this Agreement or any certificates or documents delivered in connection with
this Agreement, or (iv) any Final Adjustment Amount owed to Sellers, (v) Buyer’s
share of any Transfer Taxes under Section 8.1(g); provided, however, that,
except in the case of fraud, Buyer shall not have any liability under Section
10.1(b)(i) unless the aggregate of all Losses for which Buyer would, but for
this proviso, be liable, exceeds on a cumulative basis an amount equal to the
Indemnification Deductible, and then only to the extent of any such excess. In
any event, except in the case of fraud by Buyer, the maximum amount for which
Buyer shall be liable in the aggregate under Section 10.1(b)(i) shall not exceed
the Indemnification Cap. (c) For purposes of determining whether any
representation or warranty has been breached and the amount of the Losses in
respect of breach of any representation or warranty under Article VIII or this
Article X, each representation and warranty contained in this Agreement (other
than with respect to subclause (ii) of the first sentence of Section 3.18) shall
be read without regard to any Company Material Adverse Effect, Buyer Material
Adverse Effect or other materiality qualifications or references. Section 10.2
Indemnification Procedures; Certain Limitations. (a) In order for a Buyer
Indemnitee or a Seller Indemnitee (the “Indemnified Party”) to be entitled to
any indemnification provided for under this Agreement in respect of, arising out
of or involving a claim or demand made by, or an action, proceeding or
investigation instituted by, any Person (whether or not a party to this
Agreement) (an “Indemnity Claim”), such Indemnified Party must notify the party
obligated to indemnify such Indemnified Party (the “Indemnifying Party”) in
writing, and in reasonable detail, of the Indemnity Claim promptly, and in any
event within thirty (30) days after such Indemnified Party learns of the
Indemnity Claim; provided, however, that failure to give such notification shall
not affect the indemnification provided hereunder unless and to the extent the
Indemnifying Party shall have been prejudiced as a result of such failure
(except that the Indemnifying Party shall not be liable for any expenses
incurred during the period in which the Indemnified Party failed to give such
notice). Such written notice shall specify in detail the facts constituting the
basis for, and the amount of, the claim asserted. Thereafter, the Indemnified
Party shall promptly deliver to the Indemnifying Party copies of all notices and
documents (including court papers) thereafter received by the Indemnified Party
relating to the Indemnity Claim. (b) If an Indemnity Claim is made against an
Indemnified Party by a party that is not a Buyer Indemnitee or Seller Indemnitee
(a “Third Party Claim”), subject to this Section 10.2(b), the Indemnifying Party
shall have the right to assume the defense and control of Third Party Claims. In
the event the Indemnifying Party exercises such right to assume the defense and
control of a Third Party Claim, the Indemnified Party shall have the right but
not the obligation reasonably to participate in (but not control) the defense of
Third Party Claims with its own counsel and at its own expense unless (i) the
Indemnifying Party and Indemnified Party shall have mutually -64- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag069.jpg]
agreed in writing to the retention of the same counsel, (ii) the named parties
to any such Third Party Claim (including any impleaded parties) include the
Indemnifying Party and Indemnified Party and representation of both parties by
the same counsel would, in the opinion of counsel to such Indemnified Party, be
impermissible under the applicable code of professional responsibility due to
actual or potential differing interests between the Indemnifying Party and
Indemnified Party, including situations in which there are one or more legal
defenses available to the Indemnified Party that are different from, or
additional to, those available to the Indemnifying Party, or (iii) the
Indemnifying Party fails to diligently pursue the Third Party Claim it has
assumed, in which case the Indemnifying Party will bear such expense of the
Indemnified Party. Any election by an Indemnifying Party to assume the defense
of a Third Party Claim must be delivered by the Indemnifying Party to the
Indemnified Party within thirty (30) Business Days after receipt of the
Indemnified Party’s notice under Section 10.2(a), and failure on the part of the
Indemnifying Party to send such notice within such thirty (30) Business Day
period shall be deemed an election not to assume the defense of such Third Party
Claim. If the Indemnifying Party elects to assume the defense of a Third Party
Claim, then the Indemnified Party shall, and shall cause each of its
Representatives and permitted assigns to, cooperate fully with the Indemnifying
Party in the defense of any such Third Party Claim, which cooperation shall
include designating a liaison counsel to whom the Indemnifying Party may direct
notices and other communications, using commercially reasonable efforts to make
witnesses available, and providing records and documents to the extent such
witnesses, records and documents are relevant to the Third Party Claim. In the
event that the Indemnifying Party does not assume the defense of a Third Party
Claim within the thirty (30) Business Day period specified in this Section
10.2(b), the Indemnified Party may assume the defense and control of a Third
Party Claim at the Indemnifying Party’s expense and may consent to a settlement
of, or the entry of any judgment arising from, any Third Party Claim without the
consent of the Indemnifying Party. The Indemnifying Party shall be authorized to
consent to a settlement of, or the entry of any judgment arising from, any Third
Party Claim as to which the Indemnifying Party has assumed the defense in
accordance with the terms of this Section 10.2(b), without the consent of any
Indemnified Party, but only to the extent that such settlement or entry of
judgment: (i) provides solely for the payment of money that will be paid in full
by the Indemnifying Party, and (ii) provides a complete release of, or dismissal
with prejudice of claims against, any Indemnified Party potentially affected by
such Third Party Claim from all matters that were asserted in connection with
such claims. (c) The obligations to indemnify and hold harmless a party hereto
in respect of a breach of representation, warranty or covenant will terminate on
the applicable Survival Period termination date (as set forth in Section 9.1 or
9.2), unless, prior to such applicable termination date, an Indemnified Party
has brought a claim for indemnification pursuant to Article VIII or Section 10.1
subject to the terms and conditions of this Article X by delivering a written
notice (stating in reasonable detail the amount and nature of, and factual and
legal basis for, any such claim for indemnification, and the provisions of this
Agreement upon which such claim for indemnification is made) to the Indemnifying
Party. If an Indemnified Party has made a proper claim for indemnification
pursuant to Section 10.2 prior to such termination date, then such claim, if
then unresolved, will not be extinguished by the passage of the deadlines set
forth in Section 9.1 or Section 9.2. (d) Notwithstanding anything contained in
this Agreement to the contrary, Losses of an Indemnified Party shall be
determined without duplication of recovery for the same -65- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag070.jpg]
Loss and shall be net of any insurance or amounts from other applicable sources
of recovery actually recovered by the Indemnified Party with respect to such
Loss, net of any actual costs, expenses or premiums incurred in connection with
securing or obtaining such proceeds (such net amount, “Recovery Amounts”). Each
applicable Indemnified Party shall use commercially reasonable efforts to
recover from insurance policies or other applicable sources of recovery the
maximum portion of any Losses of such Indemnified Party. If the applicable
Indemnified Party shall have used commercially reasonable efforts to recover any
amounts recoverable under insurance policies or other applicable sources of
recovery and shall not have recovered the applicable Losses, the applicable
Indemnifying Party shall be liable for the amount by which such Losses exceeds
the Recovery Amounts (subject to the limitations contained in this Article X).
If the applicable Indemnified Party fails to use commercially reasonable efforts
to recover any amounts recoverable under insurance policies or other applicable
sources of recovery, the applicable Indemnifying Party shall not be required to
indemnify the applicable Indemnified Party for that portion of any Losses that
could reasonably be expected to have been included in a Recovery Amount had the
applicable Indemnified Party used such commercially reasonable efforts. Any
related unreimbursed cost of recovery shall be included in Losses. In addition,
any indemnification obligation of an Indemnifying Party shall be subject to and
calculated in accordance with the provisions of Section 8.4. (e) The Indemnified
Party shall use, and shall cause each of its Affiliates to use, commercially
reasonable efforts to mitigate any Losses upon and after becoming aware of any
facts, matters, failures or circumstances that would reasonably be expected to
result in any Losses that are indemnifiable hereunder. (f) In the event of
indemnification payment pursuant to this Article X by or on behalf of any
Indemnifying Party to any Indemnified Party, such Indemnifying Party shall be
subrogated to the rights of the Indemnified Party as against any third party in
respect of the Loss to which the payment relates, provided, that until the
Indemnified Party recovers full payment of its Loss, any and all claims of the
Indemnifying Party against any such third party on account of said payment are
hereby made expressly subordinated and subjected in right of payment to the
Indemnified Party’s rights against such third party. Such Indemnified Party
shall cooperate with such Indemnifying Party in a reasonable manner, and at the
cost of such Indemnifying Party, in presenting any subrogated right, defense or
claim. (g) In the event a claim or any action for indemnification under this
Article X has been finally determined, the amount of such final determination
shall be paid (i) if the Indemnified Party is a Buyer Indemnitee prior to the
Closing Date, by the Seller Parties to the Indemnified Party on demand by Wire
Transfer, (ii) if the Indemnified Party is a Buyer Indemnitee on or after the
Closing Date, subject to Section 2.6(c), first by payment of such amounts from
the Holdback Amount to the Indemnified Party, and if the Holdback Amount is
insufficient to compensate Buyer Indemnitee for such amount, then by payment by
Seller(s) to the Indemnified Party on demand by Wire Transfer, and (iii) if the
Indemnified Party is a Seller Indemnitee, by Buyer to the Indemnified Party on
demand by Wire Transfer. A claim or an action, and the liability for and amount
of damages therefor, shall be deemed to be “finally determined” for purposes of
this Article X when the parties to this Agreement have so determined by mutual
agreement or, if disputed, when a final non-appealable Governmental Order has
been entered into with respect to such claim or action. -66- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag071.jpg]
(h) The representations, warranties and covenants of the Seller Parties and the
Buyer Indemnitees’ rights to indemnification with respect thereto, shall not be
affected or deemed waived by reason of (and the Buyer Indemnitee shall be deemed
to have relied upon the representations and warranties of the Sellers, as
applicable, set forth herein notwithstanding) any investigation made by or on
behalf of any of the Buyer Indemnitee (including any of their Representatives)
or by reason of the fact that any of the Buyer Indemnitee or their
Representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate, regardless of whether such
investigation was made or such knowledge was obtained before or after the
execution and delivery of this Agreement. (i) On the date that is eighteen (18)
months from the Closing Date (the “First Holdback Release Date”), Buyer shall
release to each Seller its respective Pro Rata Share of the amount equal to (a)
the First Holdback Release Amount, minus (i) the amount, if any, of any payments
from the Holdback Amount to Buyer Indemnitees contemplated by Section 10.2(g)
prior to the First Holdback Release Date, minus (b) the Indemnification
Retention Amount as of the First Holdback Release Date. On the date that is
thirty-six (36) months from the Closing Date (the “Second Holdback Release
Date”), Buyer shall release to each Seller its respective Pro Rata Share of the
amount equal to (x) any remaining Holdback Amount, minus (y) the amount, if any,
of any payments from the Holdback Amount to Buyer Indemnities contemplated by
Section 10.2(g) prior to the Second Holdback Release Date, minus (z) the
Indemnification Retention Amount as of the Second Holdback Release Date. Section
10.3 Exclusive Remedies. Each party acknowledges and agrees that, in the absence
of fraud or willful or intentional misconduct on the part of a party and subject
to Sections 2.6 and 12.9 and the rights and remedies under the Non-compete and
Nondisclosure Agreements and the Certificates of Trust, following the Closing
the indemnification provisions of Article VIII or this Article X shall be the
sole and exclusive remedies of the parties for the breach or inaccuracy of any
representation or warranty or breach of any covenant or agreement contained in
this Agreement, and notwithstanding anything herein to the contrary, no breach
of any representation, warranty, covenant or agreement contained herein shall
give rise to any right on the part of any party hereto to rescind this Agreement
or any of the transactions contemplated hereby. ARTICLE XI TERMINATION Section
11.1 Termination. This Agreement and the transaction contemplated hereby may be
terminated any time prior to the Closing only as follows: (a) by mutual written
consent of Buyer and the Seller Parties; (b) by either Buyer or the Seller
Parties if the Closing shall not have been consummated on or before June 1, 2019
(the “Outside Date”); provided, however, that the termination right under this
Section 11.1(b) shall not be available to any party whose material breach of
this Agreement has been the cause of, or resulted in, the failure of the Closing
to have been consummated on or before the Outside Date; -67- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag072.jpg]
(c) by either Buyer, on one hand, or the Seller Parties, on the other hand, if a
Governmental Authority shall have issued a Governmental Order or taken any other
action that is final and non-appealable and that restrains, enjoins or otherwise
prohibits the consummation of the transactions contemplated hereby; (d) by
Buyer, if Buyer is not in material breach of its obligations under this
Agreement, and if there shall have been a material breach by any Seller Parties
of any of their respective representations, warranties, covenants or agreements
contained in this Agreement, which breach would result in the failure to satisfy
one or more of the conditions set forth in Section 7.2(a) or Section 7.2(b) and
such breach (if curable) has not been cured within (i) thirty (30) days after
written notice thereof by Buyer to the Sellers or (ii) any shorter period of
time that remains between the date such written notice is provided and the
Outside Date; or (e) by the Seller Parties, if no Seller Party is in material
breach of its obligations under this Agreement, and if there shall have been a
material breach by Buyer of any of its representations, warranties, covenants or
agreements contained in this Agreement, which breach would result in the failure
to satisfy one or more of the conditions set forth in Section 7.3(a) or Section
7.3(b) and such breach (if curable) has not been cured within (i) thirty (30)
days after written notice thereof by the Sellers to Buyer or (ii) any shorter
period of time that remains between the date such written notice is provided and
the Outside Date; Section 11.2 Effect of Termination. If this Agreement is
terminated and the transactions contemplated hereby are not consummated pursuant
to Section 11.1 above, this Agreement will become null and void and of no
further force and effect, except for (a) the provisions of Article I, Section
5.4, Section 5.5, Article X, Article XI and Article XII and (b) rights and
obligations arising from any breach of this Agreement prior to such termination.
ARTICLE XII GENERAL PROVISIONS Section 12.1 Fees and Expenses. Except for any
reimbursement of fees or expenses that may be awarded as damages in any action,
suit or proceeding arising out of this Agreement or any documents delivered in
connection with this Agreement and except as otherwise provided in this
Agreement, each party hereto shall pay its own fees and expenses incident to
preparing for, entering into and carrying out this Agreement and the
consummation of the transactions contemplated hereby. Section 12.2 Notices. All
notices, requests, demands, waivers and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been duly given or made (and shall be deemed to have been duly
given or made upon receipt) if (a) delivered personally, (b) mailed by certified
or registered mail (postage prepaid, return receipt requested) or (c) sent by
email with receipt confirmed (followed by delivery of an original via overnight
courier service), as follows (or at such other address for a party as shall be
specified by like notice): (i) if to Buyer, to -68- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag073.jpg]
The Horace Mann Educators Corporation 1 Horace Mann Place Springfield, IL 62715
Attention: Donald M. Carley, SVP & General Counsel Email:
Donald.Carley@horacemann.com with a copy (which shall not constitute notice) to:
Eversheds Sutherland (US) LLP 700 Sixth Street, NW Suite 700 Washington, DC
20001 Attention: Ling Ling, Esq. Email: lingling@eversheds-sutherland.com (ii)
if to the Sellers, to Benefit Consulting Group, Inc. 51 Haddonfield Road Suite
210 Cherry Hill Road, NJ 08002 Attention: Beau Adams Jorge Arroyo Adam Paglione
with a copy to: MacElree Harvey, Ltd. 17 West Miner Street West Chester, PA
19382 Attention: Harry J. DiDonato, Esq. Email: HDiDonato@macelree.com Section
12.3 Interpretation. For purposes of this Agreement, the words “hereof,”
“herein,” “hereby” and other words of similar import refer to this Agreement as
a whole (including any Exhibits, Annexes, Schedules and the disclosure
schedules) and not to any particular provision of this Agreement unless
otherwise indicated. All references herein to Articles, Sections, Subsections,
Paragraphs, Exhibits, Annexes and Schedules shall be deemed references to
Articles and Sections and Subsections and Paragraphs of, and Exhibits, Annexes
and Schedules to, this Agreement unless the context shall otherwise require. The
table of contents and headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they will be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. The word “or” shall not be exclusive. Whenever the singular is used
herein, the same will include the plural, and whenever the plural is used
herein, the same will include the singular, where appropriate. -69- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag074.jpg]
Whenever used in this Agreement, reference to a particular gender shall include
the masculine, feminine and neutral genders. Where this Agreement states that a
party “shall,” “will” or “must” perform in some manner or otherwise act or omit
to act, it means that the party is legally obligated to do so in accordance with
this Agreement. All Exhibits and the Seller Disclosure Schedule and the Buyer
Disclosure Schedule annexed hereto or referred to herein are hereby incorporated
in and made a part of this Agreement as if set forth in full herein. Any
capitalized term used in any Exhibit, Schedule, Annex or section or subsection
of the Seller Disclosure Schedule or the Buyer Disclosure Schedule but not
otherwise defined therein will have the meaning given to such term in this
Agreement. Any reference to “days” means calendar days unless Business Days are
expressly specified. If any action under this Agreement is required to be done
or taken on a day that is not a Business Day, then such action shall be required
to be done or taken not on such day but on the first succeeding Business Day
thereafter. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References from or through any date mean, unless otherwise specified, from
and including or through and including, respectively. This Agreement is to be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted. Any reference herein to any applicable Law, Contract (including this
Agreement) or document, or any section thereof, shall, unless otherwise
expressly provided, be a reference to such applicable Law, Contract, document or
section as amended, modified or supplemented (including any successor section)
and in effect from time to time. References to “$” or “dollars” are references
to United States dollars. Section 12.4 Entire Agreement; Third-Party
Beneficiaries. This Agreement and the documents and certificates delivered in
connection with this Agreement constitute the entire agreement of the parties
hereto with respect to the subject matter of this Agreement and supersede all
prior agreements and undertakings, both written and oral, other than the
Confidentiality Agreement to the extent not in conflict with this Agreement,
between or on behalf of the Sellers and Buyer with respect to the subject matter
of this Agreement. Except as provided in Section 5.6 with respect to D&O
Indemnified Persons, and Article X with respect to Buyer Indemnitees and Seller
Indemnitees, this Agreement is for the sole benefit of the parties to this
Agreement and their permitted successors and assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement. Section 12.5 Governing Law. This Agreement
shall be governed by, and construed in accordance with, the Laws of the State of
Illinois, regardless of the Laws that might otherwise govern under applicable
principles of conflicts of laws thereof. Section 12.6 Assignment. Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned, in whole or in part, by operation of law or otherwise by any
of the parties without the prior written consent of the other parties, and any
such assignment that is not consented to shall be null and void. Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns. Section 12.7 Dispute Resolution; Enforcement. -70- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag075.jpg]
(a) In the event of any dispute arising under this Agreement, prior to the
commencement of litigation, a senior officer of Buyer and the Seller Parties
shall attempt in good faith to resolve the dispute consistent with the terms of
this Agreement. If they are unable to resolve the dispute in this manner within
a reasonable period of time, the parties may pursue judicial remedies with
respect to such dispute. (b) The parties agree that any action arising directly
or indirectly out of this Agreement shall be litigated (1) if such action is
brought by any Seller against Buyer or its Affiliates, only in the United States
District Court for the Central District of Illinois and (2) if such action is
brought by Buyer, its successors or assigns or its Affiliates against any
Seller, only in the United States District Court for the District of New Jersey.
Each party hereby irrevocably and unconditionally submits to the jurisdiction of
the District Court specified above (the “Selected Court”) for purposes of
enforcing this Agreement or determining any claim arising from or related to the
transactions contemplated by this Agreement. In any such action, suit or other
proceeding, each party hereto irrevocably and unconditionally waives and agrees
not to assert by way of motion, as a defense or otherwise any claim that it is
not subject to the jurisdiction of the Selected Court, that such action, suit or
other proceeding is not subject to the jurisdiction of the Selected Court, that
such action, suit or other proceeding is brought in an inconvenient forum or
that the venue of such action, suit or other proceeding is improper. The parties
hereto agree that any process or other paper to be served in connection with any
action or proceeding under this Agreement shall, if delivered, sent or mailed in
accordance with Section 12.2, constitute good, proper and sufficient service
thereof. Each party hereto also agrees that any final and unappealable judgment
against a party hereto in connection with any action, suit or other proceeding
shall be conclusive and binding on such party and that such award or judgment
may be enforced in any court of competent jurisdiction, either within or outside
of the United States. A certified or exemplified copy of such award or judgment
shall be conclusive evidence of the fact and amount of such award or judgment.
Notwithstanding anything contained herein to the contrary or any waivable
provision of Law, in the event of litigation among the parties, any prejudgment
interest applied shall be at the Interest Rate. Section 12.8 Severability;
Amendment and Waiver. (a) Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner adverse to any party. Upon such determination that any
provision is invalid, illegal or unenforceable, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally
contemplated to the greatest extent possible. (b) This Agreement may be amended,
and the terms hereof may be waived, only by a written instrument signed by each
of the parties or, in the case of a waiver, by the party waiving compliance.
-71- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag076.jpg]
(c) No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege, nor any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.
Section 12.9 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, without the necessity of posting bonds or other
undertaking, the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in accordance with this Agreement, this being in
addition to any other remedy to which such party is entitled at law or in
equity. In the event that any action is brought in equity to enforce the
provisions of this Agreement, no party hereto shall allege, and each party
hereto hereby waives the defense or counterclaim, that there is an adequate
remedy at law. Section 12.10 Certain Acknowledgments; Informed Decision to Sell.
(a) Each Seller expressly acknowledges and agrees that (a) except as expressly
set forth in Article IV, neither Buyer nor any of Buyer’s Affiliates nor any of
their respective Representatives has made any representation or warranty or
covenant or agreement whatsoever (whether oral or written or express or implied)
to any Seller as to any of the matters that are the subject of this Agreement
(including the Earn-Out Payments) and (b) no act or omission by Buyer is, or
will be deemed to constitute, a representation or warranty by Buyer. (b) Without
limiting the foregoing, each Seller acknowledges and agrees that neither Buyer
nor any of its Representatives has made any representation or warranty or
covenant or agreement whatsoever (whether oral or written or express or implied)
to such Seller as to any aspect of Buyer’s operations, the achievement of any
Total Net Revenue or other performance targets, or the payment of any amount of
the Earn-Out Payments. EACH SELLER ALSO EXPRESSLY ACKNOWLEDGES AND AGREES (1)
THAT EACH AND EVERY STATEMENT IN PRIOR DISCUSSIONS (IF ANY) AS TO THE EARN-OUT
PAYMENTS (INCLUDING ANY AS TO THE PROBABILITY OF ACHIEVING THE METRICS SET FORTH
IN SECTION 2.6(B), ANY ASPECT OF BUYER’S OPERATIONS OR THE PAYMENT OF ANY AMOUNT
OF THE EARN-OUT PAYMENTS) IS HEREBY WITHDRAWN AND (2) THAT THE SELLERS ARE NOT
RELYING ON ANY SUCH STATEMENTS. Each Seller further acknowledges and agrees that
it, he or she has, independently and without reliance upon Buyer or any of its
Representatives and based on such documents and information as it, he or she has
deemed appropriate has made his, her or its own appraisal of and investigation
into the business, operations, property, prospects, financial and other
conditions affecting any of Buyer’s operations, has it, his or her own
assumptions about the future operations of Buyer’s business, the economies and
markets in which Buyer operates, and any opportunities for improvement of any of
Buyer’s operations, and has made its, his or her own decision to sell the
Company Shares and otherwise perform its, his or her obligations in this
Agreement on the terms and conditions set forth in this Agreement (including the
Earn-Out Payments) and otherwise execute, deliver and perform this Agreement.
-72- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag077.jpg]
(c) EACH SELLER FURTHER EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE
ACKNOWLEDGEMENTS AND AGREEMENTS IN THIS SECTION SHALL SURVIVE CLOSING. Section
12.11 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties to each such agreement in separate counterparts,
each of which when executed will be deemed to be an original but all of which
taken together will constitute one and the same agreement. Delivery of an
executed counterpart of a signature page by facsimile or other means of
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement. Section 12.12 WAIVER OF JURY TRIAL. EACH PARTY TO
THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY HERETO
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY
HERETO MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HERETO HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS OF THIS SECTION 12.12. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
[Remainder of this page intentionally left blank.] -73- 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag078.jpg]
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, all as of the date first written
above. HORACE MA ATORS CORPORAT By , Na e: M, ck 2tArati- LS T. e: c est +- i G
g: 0 Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag079.jpg]
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, all as of the date first written
above. ROBERT PAGLIONE PAGLIONE FAMILY TRUST F/B/O ADAM PAGLIONE By Name: Lisa
Arroyo Title: Trustee for Paglione Family Trust F/B/O Adam Paglione PAGLIONE
FAMILY TRUST F/B/O LISA AND JORGE ARROYO By Name: Adam Paglione Title: Trustee
for Paglione Family Trust F/B/O Lisa and Jorge Arroyo BEAU ADAMS BENEFITS
CONSULTAN S GROUP, INC. By Nam‘: Jorg' Arr yo Title: President Signature Page to
Stock Purchase Agreement



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag080.jpg]
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, all as of the date first written
above. ROBERT PAGLIONE PAGLIONE FAMILY TRUST F/B/0 ADAM PAGLIONE By / ame: ✓
Title: PAGLIONE FAMILY TRUST F/B/0 LISA AND JORGE ARROYO By Name: Title: BEAU
ADAMS BENEFITS CONSULTANTS GROUP, INC. By Name: Title: Signature Page to Stock
Purchase Agreement



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag081.jpg]
Exhibit A Certificates of Trust [Executed at signing] A-1 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag082.jpg]
Exhibit B Indebtedness Payoff Amount As of September 30, 2018 FirsTrust Line of
Credit Account #10172-504870 $ 497,678.25 FirsTrust Term Loan Acct 8026
279,268.56 FirsTrust Term Loan Acct 8027 242,288.80 FirsTrust Letter of credit
Acct 0832 (Landlord holds letter -0- drawdowns) - Salary Continuation Agreement
(Robert Paglione) 5,000,000.00 Phantom Stock Plan (Stephen Sokolic)1 629,816.50
Sokolic Release Consideration 40,000.00 Note Payable - Beau Adams 44,000.00 Note
Payable - Jorge Arroyo 44,000.00 Note Payable - Adam Paglione 44,000.00 $
6,821,052.61 1 As of October 30, 2018 B-1 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag083.jpg]
Exhibit C Non-Compete and Non-Disclosure Agreement [See attached.] C-1
40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag084.jpg]
NON-COMPETITION, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT This
Non-Competition, Non-Solicitation and Non-Disclosure Agreement (this
“Agreement”) is entered into as of the ____ day of ____________, 2018, by and
between Horace Mann Educators Corporation, a Delaware corporation (“Buyer”), and
[Name of Principal]1 (the “Principal”). WHEREAS, in connection with that certain
Stock Purchase Agreement, dated as of____________ , 2018, by and among Buyer,
Robert Paglione, the Paglione Family Irrevocable Trust f/b/o Adam Paglione, the
Paglione Family Irrevocable Trust f/b/o Lisa and Jorge Arroyo, Beau Christian
Adams, and Benefit Consultants Group, Inc. (the “Company”) (the “Stock Purchase
Agreement”), Buyer is acquiring all of the equity of the Company; WHEREAS, the
Principal is currently an employee of the Company; WHEREAS, Buyer or one of its
Affiliates wishes to employ the Principal with respect to the continued business
and operations of the Company and its Subsidiaries following the Closing and the
Principal agrees to continue in the employ of Buyer or its Affiliate following
the Closing; and WHEREAS, the Principal acknowledges that the execution and
delivery of this Agreement is a condition to Buyer’s obligation to consummate
the transactions pursuant to the Stock Purchase Agreement and that Buyer is
relying on the Principal’s entering into this Agreement in consummating such
transactions. NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained in this Agreement and the Stock Purchase Agreement, the
parties agree as follows: 1. Defined Terms. All capitalized terms not expressly
defined in this Agreement shall have the respective meanings ascribed to them in
the Stock Purchase Agreement. 2. Acknowledgment. The Principal acknowledges that
(i) the execution and delivery of this Agreement is a condition to Buyer’s
obligation to purchase the Company Shares pursuant to the Stock Purchase
Agreement and that Buyer is relying on this Agreement in consummating such
purchase, (ii) Buyer intends to carry on the business of the Company and its
Subsidiaries, and (iii) the Principal will receive significant remuneration in
connection with the transactions consummated under the Stock Purchase Agreement.
The Principal further acknowledges that (i) he has become familiar with
confidential information and trade secrets of the Company and its Subsidiaries
and Affiliates, and, during the course of his employment with Buyer or its
Affiliate, will become familiar with the confidential information and trade
secrets of the Buyer Entities; and (ii) his services are of special, unique and
extraordinary value to the 1 Note to Draft: Principals who are continuing
employment post-Closing to sign this Agreement (i.e., Adam Paglione, Jorge
Arroyo and Beau Adams). 1 40947999.4 2983433v2 020818.64824



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag085.jpg]
Buyer Entities. For the purposes of this Agreement, “Buyer Entities” means Buyer
and its Subsidiaries and Affiliates (including the Company and its Affiliates
and Subsidiaries). 3. Covenant Not to Compete. During the Principal’s employment
with Buyer or its Affiliate and for an additional twelve (12) month period
following the Principal’s termination of employment for any reason (the
“Restricted Period”), the Principal agrees that, except as otherwise occurring
in the performance of his duties as an employee of Buyer or its Affiliate, he
(i) shall refrain from, directly or indirectly, engaging in, soliciting for
engagement in, performing services (whether as employee, officer, director,
shareholder, member, manager, consultant, investor, partner, sole proprietor or
otherwise) for, or be concerned with or interested in, financially or otherwise,
or offering or providing anywhere in the United States any business of the types
(x) conducted by a Buyer Entity as of the date of the Principal’s termination of
employment (the “Termination Date”), or (y) actively developed, marketed or
solicited by a Buyer Entity during the twelve (12) month period prior to the
Termination Date; and (ii) shall not sell or propose to sell to, or otherwise
solicit, whether through another employee, a producer or otherwise, any other
services, including but not limited to Recordkeeping Services, provided by a
Buyer Entity to any Plan Sponsor (clauses (i) and (ii) collectively, a
“Competing Business”); provided, however, that nothing in this Section 3 shall
preclude, prohibit or restrict the Principal from engaging, or require the
Principal not to engage, in making investments in Persons engaging in a
Competing Business not in excess of two percent (2%) of the outstanding
securities of such entity. For purposes of this Agreement, “Plan Sponsor” means
an employer or other entity that sponsors or maintains non-qualified deferred
compensation plans, qualified defined contribution or defined benefit plans or
other arrangements or programs with respect to which a Buyer Entity provides
services as of the Termination Date or has actively solicited during the twelve
(12) month period prior to the Termination Date. 4. Non-Solicitation,
Non-Disparagement. During the Restricted Period, the Principal shall not, except
as otherwise occurring in the performance of his duties as an employee of Buyer
or its Affiliate; directly or indirectly, (a) solicit for employment or hire any
employee who is then a current employee of any Buyer Entity, or within the six
(6)-month period prior to the Termination Date, has been an employee, of any
Buyer Entity; (b) (i) hire or solicit for hire any Producer who is then a
Producer, or within the twelve (12) month period prior to the Termination Date
has been a Producer, or (ii) solicit, encourage, initiate or participate in
discussions or negotiations with, or provide any information to, any present or
future Producer for the purpose of causing the termination or other alteration
of his, her or its relationship with a Buyer Entity; (c) (i) solicit insurance
business from any Person who is then a policyholder or customer of a Buyer
Entity, or within the twelve (12) month period prior to the Termination Date has
been a policyholder or customer of a Buyer Entity (or any successor in interest
to any such Person) for the purpose of securing Record Keeping Services or
insurance business or contracts related to the Record Keeping Services or
insurance businesses of the Buyer Entities, or (ii) solicit, encourage, initiate
or participate in discussions or negotiations with, or provide any information
to, any present or future policyholder or customer of a Buyer Entity for the
purpose of causing the termination or other alteration of his, her or its
relationship with a Buyer Entity; (d) solicit or attempt to solicit any
Competing Business from any Person with whom the Principal and/or employees
managed by the Principal had material contact, and that is, or in the twelve
(12) month period prior to the Termination Date was, a customer of a Buyer
Entity or 2 40947999.4 2983433v2 020818.64824



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag086.jpg]
with respect to which any Buyer Entity actively solicits, or has solicited, the
sale of products and services offered by the Buyer Entities; or (e) disparage a
Buyer Entity or any of their products, services, or activities or any of their
partners, officers, or employees. For the purposes of this Agreement, “Producer”
means brokers, broker-dealers, producers, third party administrators or
intermediaries or other Persons who market or sell the services offered by a
Buyer Entity, other than employees of the Buyer Entities. 5. Confidentiality,
Non-Disclosure. Except as otherwise expressly required by Law, the Principal
shall not disclose any Confidential Information (as defined below) to any Person
whatsoever, other than as authorized by the Buyer Entities during the
performance of the Principal’s duties as an employee of Buyer or its Affiliate.
For purposes of this Agreement “Confidential Information” means the confidential
or proprietary business information of the Buyer Entities, whether or not marked
as such, whether acquired by the Buyer Entities prior to or after Closing,
including any business plans, technology, plans, blueprints, drawings, models,
designs, templates, processes, formulae, computer programs, customer lists,
supplier lists, pricing data, financial data, Trade Secrets or other information
identified or otherwise treated as confidential or proprietary business
information; provided, however, that Confidential Information shall not include
any information: (x) that is in the public domain through no fault of disclosure
by the Principal, or (y) that is lawfully acquired by the Principal from
source(s) which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. The Principal acknowledges and agrees that
the Confidential Information is owned by the Buyer Entities, is secret, is the
subject of reasonable efforts by the Buyer Entities to keep it secret, and has
value because of its secrecy. If the Principal is compelled to disclose any
information by judicial or administrative process or by other requirements of
applicable Law, the Principal shall promptly notify Buyer in writing, shall
disclose only that portion of such information which he is advised by counsel in
writing is legally required to be disclosed, and shall, if requested, use
reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information. Notwithstanding the foregoing, nothing in this Agreement prohibits
the Principal from reporting to any governmental authority information
concerning possible violations of law or regulation. The Principal further
acknowledges that, at all times, Trade Secrets shall be subject to the maximum
protections available under applicable Law and no less protection than that
provided by this Agreement applicable to “Confidential Information,” as
described in this Section 5. For the purposes of this Agreement, “Trade Secrets”
means information that (i) derives economic value, actual or potential, from not
being generally known and not being readily ascertainable to other persons who
can obtain economic value from its disclosure or use and that is the subject of
reasonable efforts by the Buyer Entities to maintain its secrecy or
confidentiality and has value as a result of such secrecy or confidentiality, or
(ii) is defined as such by the New Jersey statutory and common law and by
federal law. Trade Secrets may include either technical or non-technical data,
including, without limitation, information concerning customers of the Buyer
Entities (including customer information, identities, profiles, preferences and
contacts), vendors, suppliers, products, pricing or pricing strategies,
personnel assignments and policies, the legal or financial affairs, or the
management of, in each case, the Buyer Entities. 6. Right To Injunction;
Equitable Relief. In the event the Principal violates any of his obligations
under Sections 3, 4 or 5, the Buyer Entities may proceed against him in law or
in 3 40947999.4 2983433v2 020818.64824



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag087.jpg]
equity for such damages or other relief as a court may deem appropriate. The
Principal acknowledges that a violation of any of the provisions of Sections 3,
4 or 5 may cause the Buyer Entities irreparable harm which may not be adequately
compensated for by money damages. The Principal therefore agrees that in the
event of any actual or threatened violation of Sections 3, 4 or 5, the Buyer
Entities shall be entitled, in addition to other remedies that they may have, to
a temporary restraining order and to preliminary and final injunctive relief
against the Principal to prevent any violations of Sections 3, 4 or 5, without
the necessity of posting a bond. It is the intent and understanding of each
party hereto that if, in any action before any court or other Governmental
Authority legally empowered to enforce this Agreement, any term, restriction,
covenant or promise in Sections 3, 4 or 5 is found to be unreasonable and for
that reason unenforceable, then such term, restriction, covenant or promise
shall be deemed modified to the extent necessary to make it enforceable by such
court or other Governmental Authority and any such court or other Governmental
Authority shall have authority, as permitted by applicable Law, to apply
reformation or “blue pencil” principles to provide for the greatest possible
duration, geographical territory and business scope to the covenants contained
herein. 7. Covenants Reasonable. The parties to this Agreement acknowledge that
the covenants set forth in Sections 3, 4, 5 and 6 are (i) reasonable in all
respects, including duration, territory and scope of activity restricted, in
light of the transactions contemplated by this Agreement and the Stock Purchase
Agreement; (ii) an essential element of this Agreement and that, but for these
covenants, the parties would not have entered into the Stock Purchase Agreement;
and (iii) necessary to protect the goodwill of the Buyer Entities and to protect
other legitimate business interests of the Buyer Entities. 8. Severability.
Whenever possible, each provision or portion of any provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable Law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
adverse to any party. Upon such determination that any provision is invalid,
illegal or unenforceable, the parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible. 9. Failure or Indulgence Not Waiver; Remedies
Cumulative. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege, nor any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.
Any and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
Law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy. 10. Notices. All notices,
requests, demands, waivers and other communications required or permitted to be
given or made under this Agreement shall be in writing and shall be 4 40947999.4
2983433v2 020818.64824



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag088.jpg]
deemed to have been duly given or made (and shall be deemed to have been duly
given or made upon receipt) if (a) delivered personally or by a nationally
recognized overnight courier, (b) mailed by certified or registered mail
(postage prepaid, return receipt requested) or (c) sent by facsimile or email
with receipt confirmed (followed by delivery of an original via overnight
courier service), as follows (or at such other address for a party as shall be
specified by like notice): (a) If to Buyer, to Horace Mann Educators Corporation
1 Horace Mann Place Springfield, IL 62715 Attention: Donald M. Carley, SVP &
General Counsel Email: Donald.Carley@horacemann.com (b) if to the Principal, to
[●] or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance with this Section 10. All
such notices or communications shall be deemed to be received (i) in the case of
personal delivery, nationally recognized overnight courier or registered or
certified mail, on the date of such delivery and (ii) in the case of facsimile
or email, upon confirmed receipt. 11. Assignment. Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned,
in whole or in part, by operation of law or otherwise by any of the parties
without the prior written consent of the other parties, and any such assignment
that is not consented to shall be null and void. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns. 12.
Entire Agreement. This Agreement and the Stock Purchase Agreement, and the
documents and certificates delivered in connection therewith, constitute the
entire agreement of the parties hereto with respect to the subject matter of
this Agreement and supersede all prior agreements and undertakings, both written
and oral, between or on behalf of the Principal and Buyer with respect to the
subject matter of this Agreement. 13. Execution and Delivery. This Agreement may
be executed in one or more counterparts, and by the different parties in
separate counterparts, each of which when executed will be deemed to be an
original but all of which taken together will constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by facsimile
or other means of electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement. 14. Governing Law;
Jurisdiction; Waiver of Jury Trial. 5 40947999.4 2983433v2 020818.64824



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag089.jpg]
(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of New Jersey, regardless of the Laws that might otherwise
govern under applicable principles of conflicts of laws thereof. (b) Each party
hereby irrevocably and unconditionally submits to the exclusive jurisdiction of
any court of the United States or any state court, which in either case is
located in the State of New Jersey (each, a “New Jersey Court”) for purposes of
enforcing this Agreement or determining any claim arising from or related to the
transactions contemplated by this Agreement. In any such action, suit or other
proceeding, each party hereto irrevocably and unconditionally waives and agrees
not to assert by way of motion, as a defense or otherwise any claim that it is
not subject to the jurisdiction of any such New Jersey Court, that such action,
suit or other proceeding is not subject to the jurisdiction of any such New
Jersey Court, that such action, suit or other proceeding is brought in an
inconvenient forum or that the venue of such action, suit or other proceeding is
improper; provided, however, that nothing set forth in this sentence shall
prohibit any party hereto from removing any matter from one New Jersey Court to
another New Jersey Court. The parties hereto agree that any process or other
paper to be served in connection with any action or proceeding under this
Agreement shall, if delivered, sent or mailed in accordance with Section 10
constitute good, proper and sufficient service thereof. Each party hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding shall be conclusive and
binding on such party and that such award or judgment may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment. Notwithstanding
anything contained herein to the contrary or any waivable provision of Law, in
the event of litigation among the parties, any prejudgment interest applied
shall be at the Interest Rate. (c) EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT
OR ATTORNEY OR ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH PARTY HERETO UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY HERETO MAKES THIS WAIVER VOLUNTARILY
AND (D) EACH PARTY HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS OF THIS SECTION 14.
ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY. 6 40947999.4 2983433v2 020818.64824



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag090.jpg]
15. Amendment. This Agreement may be amended, and the terms hereof may be
waived, only by a written instrument signed by each of the parties or, in the
case of a waiver, by the party waiving compliance. IN WITNESS WHEREOF, the
parties hereto have executed this Agreement as of the date first written above.
BUYER: HORACE MANN EDUCATORS CORPORATION By: ___________________________________
Name: Title: PRINCIPAL: [Name of Principal] ____________________________________
7 40947999.4 2983433v2 020818.64824



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag091.jpg]
Exhibit D Spousal Consent [Executed at signing] D-1 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag092.jpg]
Exhibit E Form of Release [See attached.] E-1 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag093.jpg]
[_________], 2018 [Benefit Consultants Group, Inc.] [BCG Securities, Inc.]
[Horace Mann Educators Corp.] Re: Release of Claims1 Ladies and Gentlemen:
Reference is made to that certain Stock Purchase Agreement, dated as of the date
hereof, by and among Horace Mann Educators Corporation (“Buyer”), Robert
Paglione, The Paglione Family Irrevocable Trust f/b/o Adam Paglione, The
Paglione Family Irrevocable Trust f/b/o Lisa and Jorge Arroyo, Beau Christian
Adams, and Benefit Consultants Group, Inc. (the “Company”) (the “Stock Purchase
Agreement”). Any undefined terms used herein and not defined have the meanings
set forth in the Stock Purchase Agreement. I acknowledge and agree that
execution and delivery of this Release of Claims (this “Release”) is a condition
to Buyer’s obligation to purchase the Company Shares pursuant to the Stock
Purchase Agreement, and that Buyer is relying on this Release in consummating
such purchase. For good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, in order to
induce Buyer to purchase the Company Shares pursuant to the Stock Purchase
Agreement, I agree as follows: I, [___________], on behalf of myself and my
heirs, executors, administrators and assigns (collectively, “Related Persons”),
hereby forever, absolutely, unconditionally and irrevocably release, acquit and
forever discharge, to the fullest extent permitted by Law, the Company, BCG
Securities, Inc. (“BCGS”), Buyer, Buyer’s Affiliates, each of their Benefit
Plans, and each of their respective past, present and future officers, managers,
directors, equityholders, partners, members, Affiliates, employees, counsel and
agents (individually, a “Releasee” and collectively, “Releasees”) from all
obligations and liabilities of either the Company or BCGS to me, all agreements
and understandings of either the Company or BCGS involving me, and all of my
rights, claims and causes of action (whether at law or in equity and whether or
not currently known to exist) against either the Company or BCGS that are a
result of, involve or otherwise exist by reason of any act, omission, fact,
circumstance or other matter, cause or thing whatsoever that arose, occurred or
existed before the Closing, including without limitation any indemnification
obligations to me, and the right to advancement and reimbursement of expenses,
pursuant to the organizational documents of the Company or BCGS (collectively,
the “Released Claims”). For clarity, notwithstanding anything herein to the
contrary, this Release does not in any way release any loss, liability, claim,
damage or expense (including indemnity, costs of investigation and defense and
reasonable attorneys’ and accountants’ fees), whether or not involving
third-party claims, arising directly or indirectly from or in connection with
the Stock Purchase Agreement or any documents ancillary thereto or executed in
connection therewith. 1 Note to Draft: This form to be used for the
beneficiaries of the Trusts (L. Arroyo, Jorge Arroyo, and A. Paglione).
41006896.2 2983440v2 020818.64824



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag094.jpg]
I represent and warrant to each Releasee that I have not transferred, assigned,
or otherwise disposed of any part of or interest in any Released Claim. I hereby
irrevocably covenant not to, directly or indirectly, assert any claim or demand,
or commence, institute, or voluntarily aid in any way, or cause to be commenced
or instituted, any proceeding of any kind against any Releasee based upon any
Released Claim. Without in any way limiting any rights and remedies otherwise
available to any Releasee, I agree to indemnify and hold harmless each Releasee
from and against and shall pay to each Releasee the amount of, or reimburse each
Releasee for, all loss, liability, claim, damage (including incidental and
consequential damages), or expense (including costs of investigation and defense
and reasonable attorneys’ and accountants’ fees), whether or not involving
third- party claims, arising directly or indirectly from or in connection with
(a) the assertion by or on behalf of me or any of my Related Persons of any
Released Claim, and (b) the assertion by any third party of any claim or demand
against any Releasee which claim or demand arises directly or indirectly from,
or in connection with, any assertion by or on behalf of me or any of my Related
Persons against such third party of any Released Claim. I acknowledge and agree
that the execution of this Release does not constitute in any manner whatsoever
an admission of liability on the part of any Releasee for any Released Claim,
and that such liability is specifically denied. I agree to (a) execute and
deliver such other documents and (b) do such other acts and things, as Buyer may
reasonably request for the purpose of carrying out the intent of this Release.
This Release may not be amended, supplemented, or otherwise modified except in a
writing signed by the Person against whose interest such change will operate.
All matters relating to or arising out of this Release will be governed by and
construed in accordance with the Laws of the State of New Jersey, regardless of
the Laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Very truly yours, [____________] 41006896.2 2983440v2 020818.64824



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag095.jpg]
[_________], 2018 [Benefit Consultants Group, Inc.] [BCG Securities, Inc.]
[Horace Mann Educators Corp.] Re: Letter of Resignation and Release1 Ladies and
Gentlemen: Reference is made to that certain Stock Purchase Agreement, dated as
of the date hereof, by and among Horace Mann Educators Corporation (“Buyer”),
Robert Paglione, The Paglione Family Irrevocable Trust f/b/o Adam Paglione, The
Paglione Family Irrevocable Trust f/b/o Lisa and Jorge Arroyo, Beau Christian
Adams, and Benefit Consultants Group, Inc. (the “Company”) (the “Stock Purchase
Agreement”). Any undefined terms used herein and not defined have the meanings
set forth in the Stock Purchase Agreement. I acknowledge and agree that
execution and delivery of this Letter of Resignation and Release (this “Letter
Agreement”) is a condition to Buyer’s obligation to purchase the Company Shares
pursuant to the Stock Purchase Agreement, and that Buyer is relying on this
Letter Agreement in consummating such purchase. For good and valuable
consideration, in the amount of forty-thousand dollars ($40,000), the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound, in order to induce Buyer to purchase the Company Shares pursuant to the
Stock Purchase Agreement, I agree as follows: I, [Steven Sokolic], do hereby
resign from my position as [General Counsel of the Company and BCG Securities,
Inc., a Pennsylvania Corporation (“BCGS”)]2, effective as of the Closing of (and
conditioned upon the Closing under) the Stock Purchase Agreement. In addition,
on behalf of myself and my heirs, executors, administrators and assigns
(collectively, “Related Persons”), I hereby forever, absolutely, unconditionally
and irrevocably release, acquit and forever discharge, to the fullest extent
permitted by Law, the Company, BCGS, Buyer, Buyer’s Affiliates, each of their
Benefit Plans, and each of their respective past, present and future officers,
managers, directors, equityholders, partners, members, Affiliates, employees,
counsel and agents (individually, a “Releasee” and collectively, “Releasees”)
from all obligations and liabilities of either the Company or BCGS to me, all
agreements and understandings of either the Company or BCGS involving me, and
all of my rights, claims and causes of action (whether at law or in equity and
whether or not currently known to exist) against either the Company or BCGS that
are a result of, involve or otherwise exist by reason of any act, omission,
fact, circumstance or other matter, cause or thing whatsoever that arose,
occurred or existed before the Closing, including without limitation any
indemnification obligations to me, and the right to advancement and
reimbursement of expenses, pursuant to the organizational documents of the
Company or BCGS (collectively, the “Released Claims”). 1 Note to Draft: This
form to be used for S. Sokolic 2 Note to Draft: To confirm 41006865.2



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag096.jpg]
I represent and warrant to each Releasee that I have not transferred, assigned,
or otherwise disposed of any part of or interest in any Released Claim. I hereby
irrevocably covenant not to, directly or indirectly, assert any claim or demand,
or commence, institute, or voluntarily aid in any way, or cause to be commenced
or instituted, any proceeding of any kind against any Releasee based upon any
Released Claim. Without in any way limiting any rights and remedies otherwise
available to any Releasee, I agree to indemnify and hold harmless each Releasee
from and against and shall pay to each Releasee the amount of, or reimburse each
Releasee for, all loss, liability, claim, damage (including incidental and
consequential damages), or expense (including costs of investigation and defense
and reasonable attorneys’ and accountants’ fees), whether or not involving
third-party claims, arising directly or indirectly from or in connection with
(a) the assertion by or on behalf of me or any of my Related Persons of any
Released Claim, and (b) the assertion by any third party of any claim or demand
against any Releasee which claim or demand arises directly or indirectly from,
or in connection with, any assertion by or on behalf of me or any of my Related
Persons against such third party of any Released Claim. I acknowledge and agree
that the execution of this Letter Agreement does not constitute in any manner
whatsoever an admission of liability on the part of any Releasee for any
Released Claim, and that such liability is specifically denied. I agree to (a)
execute and deliver such other documents and (b) do such other acts and things,
as Buyer may reasonably request for the purpose of carrying out the intent of
this Letter Agreement. This Letter Agreement may not be amended, supplemented,
or otherwise modified except in a writing signed by the Person against whose
interest such change will operate. All matters relating to or arising out of
this Letter Agreement will be governed by and construed in accordance with the
Laws of the State of New Jersey, regardless of the Laws that might otherwise
govern under applicable principles of conflicts of laws thereof. Very truly
yours, [Steven Sokolic] 41006865.2



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag097.jpg]
[_________], 2018 [Benefit Consultants Group, Inc.] [BCG Securities, Inc.]
[Horace Mann Educators Corp.] Re: Letter of Resignation, Release,
Non-Competition, Non-Solicitation and Non- Disclosure1 Ladies and Gentlemen:
Reference is made to that certain Stock Purchase Agreement, dated as of the date
hereof, by and among Horace Mann Educators Corporation (“Buyer”), myself, The
Paglione Family Irrevocable Trust f/b/o Adam Paglione, The Paglione Family
Irrevocable Trust f/b/o Lisa and Jorge Arroyo, Beau Christian Adams, and Benefit
Consultants Group, Inc. (the “Company”) (the “Stock Purchase Agreement”). Any
undefined terms used herein and not defined have the meanings set forth in the
Stock Purchase Agreement. I acknowledge that I own the Class A Voting Stock of
the Company (my “Equity Interest”) and, in connection with such ownership, have
significantly contributed to the development and goodwill of the Company. I
acknowledge that in connection with the consummation of the transactions
contemplated by the Stock Purchase Agreement (the “Transaction”), I will receive
significant proceeds from the sale of my Equity Interest and that a significant
asset the Buyer is purchasing pursuant to the Transaction (and for which I am
receiving proceeds) is such development and goodwill of the Company. I
acknowledge and agree that execution and delivery of this Letter of Resignation,
Release, Non-Competition, Non-Solicitation and Non-Disclosure (this “Letter
Agreement”) is a condition to Buyer’s obligation to purchase the Company Shares
pursuant to the Stock Purchase Agreement, that Buyer is relying on this Letter
Agreement in consummating the Transaction and that without my agreement to such
Letter Agreement, the Buyer would not consummate the Transaction. For good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, in order to induce Buyer to
purchase the Company Shares pursuant to the Stock Purchase Agreement, I agree as
follows: I, Robert Paglione, do hereby resign from my position as [Chief
Executive Officer and member of the board of directors of the Company and BCG
Securities, Inc., a Pennsylvania Corporation (“BCGS”)]2, effective as of the
Closing of (and conditioned upon the Closing under) the Stock Purchase
Agreement. In addition, on behalf of myself and my heirs, executors,
administrators and assigns (collectively, “Related Persons”), I hereby forever,
absolutely, unconditionally and irrevocably release, acquit and forever
discharge, to the fullest extent permitted by Law, the Company, BCGS, Buyer,
Buyer’s Affiliates, each of their Benefit Plans, and each of their respective
past, present 1 Note to Draft: This form to be used for R. Paglione 2 Note to
Draft: To confirm 40875129.6



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag098.jpg]
and future officers, managers, directors, equityholders, partners, members,
Affiliates, employees, counsel and agents (individually, a “Releasee” and
collectively, “Releasees”) from all obligations and liabilities of either the
Company or BCGS to me, all agreements and understandings of either the Company
or BCGS involving me, and all of my rights, claims and causes of action (whether
at law or in equity and whether or not currently known to exist) against either
the Company or BCGS that are a result of, involve or otherwise exist by reason
of any act, omission, fact, circumstance or other matter, cause or thing
whatsoever that arose, occurred or existed before the Closing, including without
limitation any indemnification obligations to me, and the right to advancement
and reimbursement of expenses, pursuant to the organizational documents of the
Company or BCGS (collectively, the “Released Claims”). For clarity,
notwithstanding anything herein to the contrary, this Letter Agreement does not
in any way release any loss, liability, claim, damage or expense (including
indemnity, costs of investigation and defense and reasonable attorneys’ and
accountants’ fees), whether or not involving third-party claims, arising
directly or indirectly from or in connection with the Stock Purchase Agreement
or any documents ancillary thereto or executed in connection therewith. I
represent and warrant to each Releasee that I have not transferred, assigned, or
otherwise disposed of any part of or interest in any Released Claim. I hereby
irrevocably covenant not to, directly or indirectly, assert any claim or demand,
or commence, institute, or voluntarily aid in any way, or cause to be commenced
or instituted, any proceeding of any kind against any Releasee based upon any
Released Claim. Without in any way limiting any rights and remedies otherwise
available to any Releasee, I agree to indemnify and hold harmless each Releasee
from and against and shall pay to each Releasee the amount of, or reimburse each
Releasee for, all loss, liability, claim, damage (including incidental and
consequential damages), or expense (including costs of investigation and defense
and reasonable attorneys’ and accountants’ fees), whether or not involving
third-party claims, arising directly or indirectly from or in connection with
(a) the assertion by or on behalf of me or any of my Related Persons of any
Released Claim, and (b) the assertion by any third party of any claim or demand
against any Releasee which claim or demand arises directly or indirectly from,
or in connection with, any assertion by or on behalf of me or any of my Related
Persons against such third party of any Released Claim. I acknowledge and agree
that the execution of this Letter Agreement does not constitute in any manner
whatsoever an admission of liability on the part of any Releasee for any
Released Claim, and that such liability is specifically denied. I acknowledge
and agree that for a period of sixty (60) months from the date hereof (the
“Restricted Period”), I (i) shall refrain from, directly or indirectly, engaging
in, soliciting for engagement in, performing services (whether as employee,
officer, director, shareholder, member, manager, consultant, investor, partner,
sole proprietor or otherwise) for, or be concerned with or interested in,
financially or otherwise, or offering or providing anywhere in the United States
any business of the types (x) conducted by a Buyer Entity as of the date hereof,
or (y) actively developed, marketed or solicited by a Buyer Entity during the
twelve (12) month period prior to the date hereof; and (ii) shall not sell or
propose to sell to, or otherwise solicit, whether through another employee, a
producer or otherwise, any other services, including but not limited to
40875129.6



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag099.jpg]
Recordkeeping Services, provided by a Buyer Entity to any Plan Sponsor (clauses
(i) and (ii) collectively, a “Competing Business”); provided, however, that
nothing in this paragraph shall preclude, prohibit or restrict me from engaging,
or require me not to engage, in making investments in Persons engaging in a
Competing Business not in excess of two percent (2%) of the outstanding
securities of such entity. For purposes of this Letter Agreement, (i) “Buyer
Entities” means Buyer and its Subsidiaries and Affiliates (including the Company
and its Affiliates and Subsidiaries), and (ii) “Plan Sponsor” means an employer
or other entity that sponsors or maintains non-qualified deferred compensation
plans, qualified defined contribution or defined benefit plans or other
arrangements or programs with respect to which a Buyer Entity provides services
as of the date hereof or has actively solicited during the twelve (12) month
period prior to the date hereof. I acknowledge and agree that during the
Restricted Period I shall not directly or indirectly, (a) solicit for employment
or hire any employee who is then a current employee of any Buyer Entity, or
within the six (6)-month period prior to the date hereof, has been an employee,
of any Buyer Entity; (b) (i) hire or solicit for hire any Producer who is then a
Producer, or within the twelve (12) month period prior to the date hereof has
been a Producer, or (ii) solicit, encourage, initiate or participate in
discussions or negotiations with, or provide any information to, any present or
future Producer for the purpose of causing the termination or other alteration
of his, her or its relationship with a Buyer Entity; (c) (i) solicit insurance
business from any Person who is then a policyholder or customer of a Buyer
Entity, or within the twelve (12) month period prior to the date hereof has been
a policyholder or customer of a Buyer Entity (or any successor in interest to
any such Person) for the purpose of securing Record Keeping Services or
insurance business or contracts related to the Record Keeping Services or
insurance businesses of the Buyer Entities, or (ii) solicit, encourage, initiate
or participate in discussions or negotiations with, or provide any information
to, any present or future policyholder or customer of a Buyer Entity for the
purpose of causing the termination or other alteration of his, her or its
relationship with a Buyer Entity; (d) solicit or attempt to solicit any
Competing Business from any Person with whom I and/or employees managed by me
had material contact, and that is, or in the twelve (12) month period prior to
the date hereof was, a customer of a Buyer Entity or with respect to which any
Buyer Entity actively solicits, or has solicited, the sale of products and
services offered by the Buyer Entities; or (e) disparage a Buyer Entity or any
of their products, services, or activities or any of their partners, officers,
or employees. For the purposes of this Letter Agreement, “Producer” means
brokers, broker-dealers, producers, third party administrators or intermediaries
or other Persons who market or sell the services offered by a Buyer Entity,
other than employees of the Buyer Entities. I acknowledge and agree that, except
as otherwise expressly required by Law, I shall not disclose any Confidential
Information (as defined below) to any Person whatsoever. For purposes of this
Letter Agreement “Confidential Information” means the confidential or
proprietary business information of the Buyer Entities, whether or not marked as
such, whether acquired by the Buyer Entities prior to or after Closing,
including any business plans, technology, plans, blueprints, drawings, models,
designs, templates, processes, formulae, computer programs, customer lists,
supplier lists, pricing data, financial data, Trade Secrets or other information
identified or otherwise treated as confidential or proprietary business
information; provided, however, that Confidential Information shall not include
any information: (x) that is in the public domain through no fault of disclosure
by me, or (y) that is lawfully acquired by me from source(s) 40875129.6



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag100.jpg]
which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. I acknowledge and agree that the
Confidential Information is owned by the Buyer Entities, is secret, is the
subject of reasonable efforts by the Buyer Entities to keep it secret, and has
value because of its secrecy. If I am compelled to disclose any information by
judicial or administrative process or by other requirements of applicable Law, I
shall promptly notify Buyer in writing, shall disclose only that portion of such
information which I am advised by counsel in writing is legally required to be
disclosed, and shall, if requested, use reasonable best efforts to obtain an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information. Notwithstanding the foregoing,
nothing in this Agreement prohibits me from reporting to any governmental
authority information concerning possible violations of law or regulation. I
further acknowledge that, at all times, Trade Secrets shall be subject to the
maximum protections available under applicable Law and no less protection than
that provided by this Letter Agreement applicable to “Confidential Information,”
as described in this paragraph. For the purposes of this Letter Agreement,
“Trade Secrets” means information that (i) derives economic value, actual or
potential, from not being generally known and not being readily ascertainable to
other persons who can obtain economic value from its disclosure or use and that
is the subject of reasonable efforts by the Buyer Entities to maintain its
secrecy or confidentiality and has value as a result of such secrecy or
confidentiality, or (ii) is defined as such by the New Jersey statutory and
common law and by federal law. Trade Secrets may include either technical or
non-technical data, including, without limitation, information concerning
customers of the Buyer Entities (including customer information, identities,
profiles, preferences and contacts), vendors, suppliers, products, pricing or
pricing strategies, personnel assignments and policies, the legal or financial
affairs, or the management of, in each case, the Buyer Entities. I acknowledge
and agree that in the event I violate any of my obligations under this Letter
Agreement, the Buyer Entities may proceed against me in law or in equity for
such damages or other relief as a court may deem appropriate. I acknowledge that
a violation of any of the provisions of this Letter Agreement may cause the
Buyer Entities irreparable harm which may not be adequately compensated for by
money damages. I therefore agree that in the event of any actual or threatened
violation of this Letter Agreement, the Buyer Entities shall be entitled, in
addition to other remedies that they may have, to a temporary restraining order
and to preliminary and final injunctive relief against me to prevent any such
violations, without the necessity of posting a bond. If, in any action before
any court or other Governmental Authority legally empowered to enforce this
Letter Agreement, any term, restriction, covenant or promise herein is found to
be unreasonable and for that reason unenforceable, then such term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable by such court or other Governmental Authority and any such court or
other Governmental Authority shall have authority, as permitted by applicable
Law, to apply reformation or “blue pencil” principles to provide for the
greatest possible duration, geographical territory and business scope to the
covenants contained herein. I acknowledge and agree that the covenants set forth
in this Letter Agreement are (i) reasonable in all respects, including duration,
territory and scope of activity restricted, in light of the transactions
contemplated by this Letter Agreement and the Stock Purchase Agreement; (ii) an
essential element of this Letter Agreement and that, but for these covenants,
the parties would not have entered into the Stock Purchase Agreement; and (iii)
necessary to protect the 40875129.6



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag101.jpg]
goodwill of the Buyer Entities and to protect other legitimate business
interests of the Buyer Entities. I agree to (a) execute and deliver such other
documents and (b) do such other acts and things, as Buyer may reasonably request
for the purpose of carrying out the intent of this Letter Agreement. This Letter
Agreement may not be amended, supplemented, or otherwise modified except in a
writing signed by the Person against whose interest such change will operate.
All matters relating to or arising out of this Letter Agreement will be governed
by and construed in accordance with the Laws of the State of New Jersey,
regardless of the Laws that might otherwise govern under applicable principles
of conflicts of laws thereof. Very truly yours, [Robert Paglione] 40875129.6



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag102.jpg]
Exhibit F Estimated and Final Working Capital Adjustment Examples Estimated
Working Capital Adjustment Cash 789 Less: Restricted cash (63) Net Cash $ 726
Accounts receivable 1,160 Less: Accounts receivable > 90 days (213) (1) Net
Accounts receivable 947 (2) Prepaids 103 (3)(4) Accounts payable (2,263) (5)
Deferred rent (current portion only) (34) Deferred income (157) $ Estimated
Working Capital (678) Less: Target Working Capital 800 $ Estimated Working
Capital Adjustment (1,478) 1) Accounts receivable has been reduced by the
balances over 90 days; will be increased by $20,000 for Buyer’s portion of a
release payment amount. 2) Prepaids reflect the write off of the custodian fee
3) Accounts payable excludes the following which will be paid off at closing:
Line of Credit, long-term and short-term debt, payable to owners, Phantom Stock
Plan, and Salary Continuation Agreement. 4) Accounts payable includes the PTO
liability and is subject to adjustment to include any litigation reserve if
needed. 5) Deferred rent only reflects the current portion of deferred rent. F-1
40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag103.jpg]
Final Working Capital Adjustment Calculated within 120 days after Closing Date
(Example Calculation) Cash 500 Less: restricted cash (25) Net cash $ 475 (1)
Accounts receivable 1,225 Less: Subsequent write-offs (50) Less: Uncollected
receivable > 90 days (250) Net Accounts receivable 975 (2) Prepaids 90 (3)
Accounts payable (1,600) (4) Deferred income (393) (5) Deferred rent (300) Final
Net Working Capital $ 753) Less: Target Working Capital $ 800 Final Working
Capital Adjustment $ (1,603) Estimated Working Capital Adjustment (1,635) Final
Adjustment Amount to Buyer / (Seller) $ 32 1) Accounts receivable to be reduced
by the balances over 90 days; will be increased by $20,000 for Buyer’s portion
of a release payment amount. 2) Prepaids to reflect the write off of the
custodian fee 3) Accounts payable to exclude the following which will be paid
off at closing: Line of Credit, long-term and short-term debt, payable to
owners, Phantom Stock Plan, and Salary Continuation Agreement. 4) Accounts
payable to include the PTO liability and is subject to adjustment to include any
litigation reserve if needed. 5) Deferred rent only reflects the current portion
of deferred rent. F-2 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag104.jpg]
Exhibit G Earn-Out Calculation To be based on Benchmark Date For the
twelve-months ended September 30, 2018 BCG 2 Fee Income - Accounts 4010-4217 $
5,715,190 Less: Commissions – Accounts 5920 0 Net 5,715,190 BCS Commission
Income - Accounts 4000-4316 13,599,266 Less: Commissions - Accounts 5090
1,227,310 Less: Commissions - Accounts 5920 9,431,484 Net 2,940,472 Total Net
Revenue $ 8,655,662 2 Note: Accounts information to be included separately and
shall not include any accounts converted from Buyer’s accounts. G-1 40733748.21



--------------------------------------------------------------------------------



 
[exhibit1012bcgpurchaseag105.jpg]
EXHIBIT H Independent Accountants Crowe Horwath LLP BDO USA LLP RSM US LLP
40733748.21



--------------------------------------------------------------------------------



 